Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 1 of 83 Page ID
                                  #:9978




                       EXHIBIT L
Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 2 of 83 Page ID
                                  #:9979
                         Kiarash Jam, 30(B)(6)                         03-28-19



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



             THE WIMBLEDON FUND, SPC (CLASS         )
             TT),                                   )
                                                    )
                                  PLAINTIFFS,       )
                                                    )
                   VS.                              ) CASE NO.
                                                    ) 2:15-CV-6633-CAS-ASJWx

                                                )
             GRAYBOX LLC; INTEGRATED            )
             ADMINISTRATION; EUGENE SCHER, AS   )
             TRUSTEE OF BERGSTEIN TRUST; AND    )
             CASCADE TECHNOLOGIES CORP,         )
                                                )
                                DEFENDANTS.     )
             ___________________________________)




                         VIDEOTAPED DEPOSITION OF KIARASH JAM, 30(B)(6)

                                        TAKEN ON

                               THURSDAY, MARCH 28, 2019




             Sandra Mitchell
             C.S.R. 12553




          eLitigation Services, Inc. - els@els-team.com
Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 3 of 83 Page ID
                                  #:9980
                                                          Kiarash Jam, 30(B)(6)                                                         03-28-19
                                                                        Page 2                                                                Page 4
        1            UNITED STATES DISTRICT COURT                                 1               I-N-D-E-X
        2            CENTRAL DISTRICT OF CALIFORNIA                               2     WITNESS
        3                                                                         3     KIARASH JAM
        4   THE WIMBLEDON FUND, SPC (CLASS                    )                   4                              PAGE
            TT),                      )                                           5              EXAMINATION BY MR. LATZER                                    8
                                                                                  6
        5                         )
                                                                                  7               EXHIBITS
                        PLAINTIFFS,       )
                                                                                  8     NUMBER           DESCRIPTION                  PAGE
        6                         )
                                                                                  9     EXHIBIT 1 - Notice of Rule 30(B)(6), deposition  8
               VS.                    ) CASE NO.
                                                                                              of defendant Integrated
        7                         ) 2:15-CV-6633-CAS-ASJWx                       10           Administration.
                                  )                                              11     EXHIBIT 2 - Corporate Documents for Integrated    10
        8   GRAYBOX LLC; INTEGRATED                   )                                       Administration
            ADMINISTRATION; EUGENE SCHER, AS )                                   12
        9   TRUSTEE OF BERGSTEIN TRUST; AND )                                           EXHIBIT 3 - List of Wire Transfers                         37
            CASCADE TECHNOLOGIES CORP.,                   )                      13
       10                         )
                                                                                        EXHIBIT 4 - E-mail - November 17, 2011                           44
                                                                                 14
                        DEFENDANTS.           )
                                                                                        EXHIBIT 5 - E-mail - November 23rd, 2011                         48
       11   ___________________________________)
                                                                                 15
       12
                                                                                        EXHIBIT 6 - E-mail - November 29, 2011                           66
       13                                                                        16
       14                                                                               EXHIBIT 7 - E-mail - February 22nd, 2012                         71
       15                                                                        17
       16          VIDEOTAPED DEPOSITION OF KIARASH JAM, 30(B)(6) taken on              EXHIBIT 8 - E-mail - March 6, 2012                          75
       17   behalf of the Plaintiff, at 10100 Santa Monica Boulevard,            18
       18   13th Floor, Los Angeles, California, commencing at                          EXHIBIT 9 - E-mail - March 13, 2012                         79
       19   9:57 a.m., Thursday, March 28, 2019, before Sandra Mitchell,
                                                                                 19
                                                                                        EXHIBIT 10 - E-mails - April 13, 2012, April 14, 83
       20   C.S.R. 12553, pursuant to Notice.
                                                                                 20           2012
       21
                                                                                 21     EXHIBIT 11 - E-mail - May 30th, 2012             87
       22
                                                                                 22     EXHIBIT 12 - E-mail - July 2nd, 2012            89
       23                                                                        23
       24                                                                        24
       25                                                                        25


                                                                        Page 3                                                                Page 5
        1    APPEARANCES:                                                         1             I N D E X (Continued)
        2    For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):              2              EXHIBITS
        3       COLE SCHOTZ
                                                                                  3
                BY: JAMES W. WALKER, ESQ.
        4       901 MAIN STREET, SUITE 4120                                       4   NUMBER              DESCRIPTION               PAGE
                DALLAS, TEXAS 75202                                               5   EXHIBIT 13 - Chart of Money Transfers             96
        5       (469) 557-9391                                                    6   EXHIBIT 14 - Chart of Money Transfers             111
                E-MAIL: JWALKER@COLESCHOTZ.COM
        6                                                                         7   EXHIBIT 15 - Chart of Money Transfers             118
        7    For the Plaintiffs, THE WIMBLEDON FUND, SPC (CLASS TT):              8   EXHIBIT 16 - Chart of Money Transfers             126
        8       COLE SCHOTZ                                                       9   EXHIBIT 17 - Chart of Money Transfers             131
                BY: ERIC S. LATZER, ESQ.
                                                                                 10   EXHIBIT 18 - Select TT Recipient Entities         137
        9       COURT PLAZA NORTH
                25 MAIN STREET                                                   11   EXHIBIT 19 - PERIODIC PAYMENTS TO KIARASH, K.JAM                    138
       10       HACKENSAK, NEW JERSEY 07601                                      12   EXHIBIT 20 - Integrated Administration Invoices     152
                E-MAIL: ELATZER@COLESCHOTZ.COM
                                                                                              to Sovrin
       11
       12    For the Defendants, KIARASH JAM:                                    13
       13       LAW OFFICE OF DAVID WIECHERT                                          EXHIBIT 21 - Payroll Summary                 172
                BY: WILLIAM J. MIGLER, ESQ.                                      14
       14       27136 PASEO ESPADA, SUITE B1123, ESQ.
                                                                                      EXHIBIT 22 - Barnes Law Firm Letter - 2/7/2012         197
                SAN JUAN CAPISTRANO, CALIFORNIA 92675
       15       (949) 361-2822                                                   15
                E-MAIL: WILLIAM@DAVIDWIECHERT.COM                                16         QUESTIONS INSTRUCTED NOT TO ANSWER
       16
                                                                                 17                 (NONE)
       17
             Also Present:                                                       18
       18                                                                        19             INFORMATION REQUESTED
                   BRANDON CAHELA, VIDEOGRAPHER                                  20                 (NONE)
       19
       20                                                                        21
       21                                                                        22
       22                                                                        23
       23
                                                                                 24
       24
       25                                                                        25




                                                                                                          2 (Pages 2 to 5)
            eLitigation Services, Inc. - els@els-team.com
     Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 4 of 83 Page ID
                                       #:9981
                                                                  Kiarash Jam, 30(B)(6)                                                        03-28-19
                                                                               Page 6                                                              Page 8
00:00:01    1        LOS ANGELES, CALIFORNIA, THURSDAY, MARCH 28, 2019                  10:01:27    1       A That is correct.
            2                     AT 9:57 A.M.                                                      2       Q Okay. I've placed in front of you what I've
            3                                                                                       3   marked as Exhibit 1.
            4            THE VIDEOGRAPHER: Good morning. We are on the                              4             (Exhibit 1 was marked for
09:59:32    5       record. My name is Brandon Cahela. I'm a notary                     10:01:34    5             identification by the Court Reporter
            6       public, contracted by eLitigation Services.                                     6             and is attached hereto.)
            7            I am not financially interested in this action,                            7   BY MR. LATZER:
            8       nor am I a relative or employee of any of the attorneys                         8       Q And Exhibit 1 is the Notice of Rule 30(B)(6),
            9       or any of the parties.                                                          9   deposition of defendant Integrated Administration.
09:59:45 10              Today is March 28, 2019, and the time is                       10:01:48   10         Have you seen this document before?
           11       approximately 9:57 a.m. This video deposition being                            11       A I don't know. I don't think so.
           12       taken at 10100 Santa Monica Boulevard on the 13th floor,                       12       Q Okay. I'm going to ask you to turn to page 2.
           13       Los Angeles, California 90067.                                                 13       A Yes, sir.
           14            The name of the case is the Wimbledon Fund                                14       Q And just to be clear, it's the one that's
10:00:11 15         versus Graybox LLC, filed in the United States District             10:02:06   15   No. 2. It's actually page 3 of the document.
           16       Court, Central District of California, Western Division.                       16       A Oh.
           17            The Case No. is CV-6633-CAS-AJWx. This is                                 17       Q I think you're on the right page. It says
           18       Volume 2 in the videotaped deposition of Mr. Kia Jam,                          18   "Topics" at the bottom.
           19       and this deposition today is being taken by attorney                           19       A Yes, but it says "2" on the bottom.
10:00:39 20         Eric S. Latzer.                                                     10:02:15   20       Q Right. That's the one I want you to look at --
           21            Would the attorneys introduce themselves and                              21       A Okay. Okay.
           22       state who you represent.                                                       22       Q So the instructions are unclear.
           23            MR. LATZER: Eric Latzer for the Plaintiff.                                23       A Okay. Thank you.
           24            MR. WALKER: Jim Walker for plaintiff.                                     24       Q So beginning on the bottom of that page where
10:00:52 25              MR. MIGLER: William Migler for defendant.                      10:02:20   25   it says, "Topics," and then continuing on to the next


                                                                               Page 7                                                              Page 9
10:00:54        1            THE VIDEOGRAPHER: Thank you. We are ready to               10:02:23    1   page, there are 14 listed topics.
                2     proceed. The court reporter today is Sandi Mitchell                           2         Do you see that?
                3     with eLitigation Services. Would the reporter please                          3      A Yes, I do.
                4     swear in the witness so we can begin.                                         4      Q Okay. Have you seen this list of topics
10:01:01        5            THE REPORTER: Please raise your right hand.                10:02:34    5   before?
                6               Do you solemnly swear in the cause                                  6      A I don't know.
                7               now pending to tell the truth, the                                  7      Q Okay. Why don't you take a minute to look at
                8               whole truth, and nothing but the                                    8   those 14 topics.
                9               truth, so help you God?                                             9      A Okay. Okay.
10:01:09 10                  THE WITNESS: Yes, I do.                                    10:03:21 10        Q Okay. You had a chance to review those topics?
            11               THE REPORTER: Thank you very much.                                    11      A Yes.
            12                        KIARASH JAM,                                                 12      Q And my question is, are you prepared to discuss
            13                    having been duly sworn,                                          13   these topics with me today?
            14               was examined and testified as follows:                                14      A I'll answer any questions you ask me.
10:01:09 15                                                                             10:03:31 15        Q Okay. Let's talk about Integrated
            16                        EXAMINATION                                                  16   Administration. You testified yesterday that it was a
            17        BY MR. LATZER:                                                               17   company that, as you said, was set up to pay people and
            18           Q Good morning, Mr. Jam.                                                  18   payroll; is that correct?
            19           A Good morning to you, sir.                                               19      A That's part what I did, yes.
10:01:15 20              Q You were deposed yesterday in your individual                10:03:42 20        Q Okay. And I believe you also testified that
            21        capacity; is that correct?                                                   21   Integrated Administration only provided services for
            22           A Yes, sir.                                                               22   companies and individuals with which you or
            23           Q And you understand that today you're being                              23   Mr. Bergstein was affiliated; is that correct?
            24        deposed in your capacity as a corporate representative                       24      A That's my recollection. Yes.
10:01:24 25           for the defendant Integrated Administration?                      10:03:55 25        Q Okay.



                                                                                                                          3 (Pages 6 to 9)
                             eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 5 of 83 Page ID
                                      #:9982
                                                Kiarash Jam, 30(B)(6)                                                           03-28-19
                                                         Page 10                                                                  Page 12
10:03:56    1      A Is this done?                                       10:06:13    1      Q Okay. And your name is listed there?
            2      Q Yeah. You can set it to the side like you did                   2      A Yes, sir.
            3   yesterday.                                                           3      Q So you were appointing yourself as the chief
            4         I'm going to show you what's been marked as                    4   executive officer of Integrated Administration?
10:04:04    5   Exhibit 2.                                               10:06:21    5      A That's correct.
            6            (Exhibit 2 was marked for                                   6      Q And No. 6 says "Secretary"?
            7            identification by the Court Reporter                        7      A That is correct.
            8            and is attached hereto.)                                    8      Q And you were appointing yourself as the
            9   BY MR. LATZER:                                                       9   secretary of the Integrated Administration?
10:04:10   10      Q And if you can let me know when you've had a        10:06:29   10      A That's correct.
           11   minute to look through that document.                               11      Q And No. 7 states "Chief Financial Officer."
           12      A Okay.                                                          12   And you appointed yourself as the chief financial
           13      Q Are you able to describe for me, generally,                    13   officer of Integrated Administration?
           14   what this exhibit consists of?                                      14      A That's correct.
10:04:38   15      A The corporate documents for Integrated              10:06:39   15      Q And just continuing down, No. 8 is under the
           16   Administration. The California company.                             16   section that states, "Names and complete address of all
           17      Q Okay. Now what prompted you to a establish                     17   directors including directors who are also officers."
           18   Integrated Administration?                                          18          Did I read that correctly?
           19      A Uh, David and -- and I were going to be                        19      A Yes, you did, sir.
10:04:55   20   co-officing together. He asked that I set up a company   10:06:56   20      Q Okay. And next to No. 8, it says your name.
           21   that would handle payroll and overhead services, and                21         Do you see that?
           22   that he would fund it, and I did.                                   22      A Yes, sir.
           23      Q Okay. So the first page of this exhibit is --                  23      Q Okay. So you were appointing yourself a
           24   at the top you see a Statement of Information.                      24   director of Integrated Administration?
10:05:14   25         Do you see that?                                   10:07:03   25      A Yes, sir.


                                                         Page 11                                                                  Page 13
10:05:14    1      A Yes, I do.                                          10:07:03    1     Q     And you were the only director of the company?
            2      Q Okay. And on the bottom right of the page, is                   2      A    Yes, sir.
            3   that your signature?                                                 3      Q    Did that change at any time?
            4      A Yes, it is.                                                     4      A    No, sir.
10:05:23    5      Q Okay. And did you sign this document on or          10:07:09    5      Q    Okay. And throughout it's -- well, strike
            6   about August 16, 2011?                                               6   that.
            7      A I -- I signed it. I don't remember when I                       7         Was there any point in time where you weren't
            8   signed it. It makes sense that it would been on -- on                8   the chief executive officer of the company?
            9   or around that day.                                                  9      A No, sir.
10:05:36   10      Q Okay. And what did you understand this              10:07:20   10      Q And was there any point in time where you
           11   document to do?                                                     11   weren't the secretary of the company?
           12      A As part of the corporate formation documents                   12      A No, sir.
           13   that needed to be filled out to start a company.                    13      Q And was there any point in time where you
           14      Q Okay. And did you have any assistance in                       14   weren't the chief financial officer the company?
10:05:48   15   establishing Integrated Administration?                  10:07:32   15      A No, sir.
           16      A I don't remember. Maybe I used one of those                    16      Q Let's turn to the second page of the exhibit,
           17   companies that set up companies for you. I don't                    17   and I'm going to refer you --
           18   remember.                                                           18      A Seventy-eight, I think?
           19      Q Okay. Do you recall whether you had a lawyer                   19      Q Yes. Like Mr. Walker did yesterday, I will, at
10:05:58   20   assist you in the process?                               10:07:52   20   times, refer you to the Bates numbers in the bottom
           21      A I don't recall, actually.                                      21   right-hand corner of the documents.
           22      Q Okay. Now you see to the left on the first                     22      A No, problem.
           23   page here, No. 5 says "Chief Executive Officer."                    23      Q So am I correct that this is another Statement
           24         Do you see that?                                              24   of Information?
10:06:12   25      A Yes, I do.                                          10:08:02   25      A Um, yes, it is.



                                                                                                      4 (Pages 10 to 13)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 6 of 83 Page ID
                                      #:9983
                                                 Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                          Page 14                                                                   Page 16
10:08:05    1      Q Okay. The date on the top right says August           10:09:53    1      A Yeah. He was initially done, and then I think
            2   25th, 2017.                                                            2   a couple of weeks later he was removed.
            3         Do you see that?                                                 3      Q Okay. And do you know who the agent of service
            4      A Yes, sir.                                                         4   of process became when he was removed?
10:08:14    5      Q Now, on the bottom right there's a place for          10:10:02    5      A Either myself or Majid, probably.
            6   your signature.                                                        6      Q Okay.
            7         Do you see that?                                                 7      A I don't know exactly, but either myself of
            8      A Uh-huh. Yes, I do.                                                8   Majid.
            9      Q And this does not appear to have been signed;                     9      Q Okay. Now, if I can direct you to the page at
10:08:23   10   is that correct?                                           10:10:15 10     the Exhibit Bates No. 7?
           11      A That is correct.                                                 11      A Okay.
           12      Q Do you know whether you -- there ever came a                     12      Q Now, do you agree with me that the pages Bates
           13   point in time when you signed this document?                          13   No. 7 through 13 consists of the bylaws for Integrated
           14      A I don't have any recollection of this.                           14   Administration?
10:08:30   15      Q Okay. Did you draft this document?                    10:10:38 15        A Yes.
           16      A Um, no. I don't think so.                                        16      Q Do you know if these bylaws were issued at the
           17      Q Do you know if someone did on your behalf?                       17   time the company was formed, in or around August 201?
           18      A I don't know anything about this document.                       18      A I don't know.
           19      Q You haven't seen this before?                                    19      Q Okay. If I can refer you to the next page, 14,
10:08:45   20      A I don't think so.                                     10:11:03 20     and this is the Certificate of Secretary of Integrated
           21      Q Okay.                                                            21   Administration.
           22      A If I have, I don't recall.                                       22         Do you see that?
           23      Q Okay. Was it your understanding that a                           23      A Yes, I do.
           24   Statement of Information needed to be filed in 2017?                  24      Q Okay. And that's your signature there?
10:08:55   25      A I -- I think I get something in the mail that         10:11:11 25        A Yes, sir.


                                                          Page 15                                                                   Page 17
10:08:58    1   says, you know, you have to file this. I don't know if     10:11:11    1     Q Okay. And was this, as you understood, another
            2   this is something that came in the mail. I don't know.                 2   document that was necessary to establish the company?
            3   There's a service that sends them out, and I don't know.               3      A Yes, sir.
            4      Q Okay. And if you can turn to page 3, it's the                     4     Q Okay. And the next page, 15.
10:09:08    5   document that's Bates numbered 28.                         10:11:20    5     A I don't know if this was necessary to establish
            6      A Yes, sir.                                                         6   the company, but this is part of the corporate
            7      Q Do you see that? And this page consists of the                    7   documents. I don't know specifically what the
            8   Articles of Incorporation for Integrated Administration;               8   requirements to establish a company are.
            9   is that correct?                                                       9     Q Okay. Okay. And the next page, 15?
10:09:20 10        A That is correct.                                      10:11:31   10     A Okay.
           11      Q Okay. So this was another document you filed                     11     Q This page is entitled, "The resolutions adopted
           12   for the purposes forming the company?                                 12   by the incorporator of Integrated Administration."
           13      A That is correct.                                                 13     A Okay.
           14      Q Now, if I could direct you to No. 3, it states,                  14     Q And if I can direct you to the -- toward the
10:09:30 15     "The name and address and the state of the corporation's   10:11:42   15   bottom right, there's an individual identified as Arial
           16   initial agent for service of process is," and then                    16   C. Ayaay --
           17   there's an individual listed there. It's -- I'm not                   17     A Uh-huh.
           18   sure if I'm pronouncing this correctly, but Homoyan                   18     Q -- incorporator.
           19   Forman (sic)?                                                         19          Do you see that?
10:09:42 20        A Houmayoon Poormand, yes.                              10:11:52   20     A Yes, I do.
           21      Q Okay. Now, who is that individual?                               21      Q Who is that?
           22      A He's my uncle.                                                   22     A Probably the service that was used to set up
           23      Q He's your uncle. Okay. So you were designated                    23   the company. I don't know who that person is, but
           24   him -- designating him as the agent for service of                    24   that's what would I guess based on this document.
10:09:52 25     process for Integrated Administration?                     10:12:00   25     Q Okay. And this document isn't signed?



                                                                                                        5 (Pages 14 to 17)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 7 of 83 Page ID
                                      #:9984
                                               Kiarash Jam, 30(B)(6)                                                                   03-28-19
                                                        Page 18                                                                        Page 20
10:12:03    1      A This document is not signed.                       10:14:20    1   the notice of annual meeting minutes. That was part of
            2      Q Okay. If you turn to page 19?                                  2   23; is that correct?
            3      A Yes, sir. Page 19 or stamp 19?                                 3     A Yes.
            4      Q Stamp 19?                                                      4     Q Okay. And on page 24 --
10:12:18    5      A Okay. Great. Yes, sir.                             10:14:34    5     A Yes.
            6      Q Now this document identifies K.Jam Media, Inc.                 6     Q -- the document's entitled "Minutes of Annual
            7   as owning 100 shares of Integrated Administration; is               7   Meeting of Board of Directors of Integrated
            8   that correct?                                                       8   Administration."
            9      A Yes, it does.                                                  9         Do you see that?
10:12:33   10      Q Now, is it your understanding K.Jam Media, Inc.    10:14:41   10     A Yes, I do.
           11   owned all of the shares of Integrated Administration?              11     Q And that's your signature on that page?
           12      A Yes, sir.                                                     12     A Yes, it is.
           13      Q Okay. And K.Jam Media, Inc. is another one of                 13     Q Okay. Now yesterday you reviewed with
           14   your companies?                                                    14   Mr. Walker various corporate documents for K.Jam Media.
10:12:43   15      A Yes, sir.                                          10:14:57   15        Do you recall that?
           16      Q Okay. And you're the -- are the sole owner of                 16     A Yes, I do.
           17   K.Jam Media, Inc.?                                                 17     Q Okay. So now we've seen corporate formation
           18      A Yes, sir.                                                     18   documents for another one of your companies, Integrated
           19      Q You own all the shares of that company?                       19   Administration; is that correct?
10:12:52   20      A Yes, sir.                                          10:15:06   20     A Yes, you have.
           21      Q Okay. And if I could direct you to the page                   21     Q Okay. So as with K.Jam Media, at the time you
           22   Bates No. 21?                                                      22   established Integrated Administration, you were familiar
           23      A Yes, sir.                                                     23   with the fact that companies had officers --
           24      Q The name of this document is "Minutes of first                24     A Yes.
10:13:22   25   meeting of stockholders of Integrated Administration.   10:15:17   25     Q -- is that correct? Okay.


                                                        Page 19                                                                        Page 21
10:13:24    1         Do you see that?                                  10:15:17    1          And you were familiar with and had personal
            2      A Yes, I do.                                                     2    experience with signing legal documents in connection
            3      Q Okay. And was it your understanding that                       3    with companies?
            4   Integrated Administration -- well, strike that.                     4       A A few. If these are legal documents, yes.
10:13:37    5         Is it your signature on page 22 of this           10:15:27    5       Q Okay. Did you understand them to be legal
            6   document?                                                           6    documents when you signed them?
            7      A Yes, it is, sir.                                               7       A I just knew them to be, you know, requirements
            8      Q Okay. And following that, on page 23, you'll                   8    to start a company.
            9   see a document that's entitled "Waiver of Notice of                 9       Q Okay. And you were familiar with designated
10:13:51   10   Annual Meeting of Board of Directors of Integrated      10:15:35 10      agents for service of process for companies?
           11   Administration"?                                                   11       A Yes.
           12      A Yes, sir.                                                     12       Q Okay. And you had personal experience with all
           13      Q Do you see that?                                              13    of these things?
           14      A Yes, I do.                                                    14       A Yes. I know what a designated agent is.
10:13:55   15      Q And that's your signature on that page?            10:15:46 15         Q Okay. Now is Integrated Administration still
           16      A Yes, sir.                                                     16    in existence?
           17      Q Okay. What was your understanding regarding                   17       A No. I shut it down awhile ago, a year ago,
           18   annual meeting -- meeting minutes for Integrated                   18    something like that. I don't remember when.
           19   Administration?                                                    19       Q Okay. What prompted you to shut it down.
10:14:04   20      A Uh, that it's just a corporate formality.          10:16:00 20         A It was inactive for years and then I finally
           21      Q Okay. And you needed to account for that every                21    shut it down.
           22   year?                                                              22       Q Okay. When was the last time it was active?
           23      A I believe so. I don't know specifically, but I                23       A I don't remember specifically when I shut it
           24   believe so.                                                        24    down, but it was probably a year and a half ago, a year
10:14:15   25      Q Okay. So we see for 2011 there was a waiver of     10:16:12 25      ago, something like that. Maybe two years ago.



                                                                                                        6 (Pages 18 to 21)
                   eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 8 of 83 Page ID
                                      #:9985
                                                  Kiarash Jam, 30(B)(6)                                                                   03-28-19
                                                           Page 22                                                                           Page 24
10:16:14    1       Q That's when it stopped doing business?                10:18:07    1   the time that, as you testified to yesterday, things
            2       A No, that's when I shut it down.                                   2   went south with Mr. Bergstein?
            3       Q Okay. When did it -- when did it stop doing                       3     A Yeah. That's when the businesses that --
            4    business?                                                              4   that's when, you know, um, it just -- we -- we -- the --
10:16:19    5       A It stopped doing business when kind of the work       10:18:17    5   the nature of the business changed. David and I weren't
            6    that it was doing for Sovrin and the other entities came               6   working together anymore, the employees at Sovrin were
            7    to end.                                                                7   no longer employees, and I think I had gone off on my
            8       Q Okay. And approximately when was that?                            8   own at that point, so the operation was just me and my,
            9       A I don't remember years. A couple years ago,                       9   um, my assistant and -- and whatnot.
10:16:33   10    five, six years ago, seven years ago. I don't know         10:18:37 10       Q Okay. What do you mean by "the nature of
           11    exactly.                                                              11   business changed"?
           12       Q Okay. Would you say 2012?                                        12     A Well, Sovrin stopped working, and so there was
           13       A I don't know when. Somewhere --                                  13   no need for this company anymore because those employees
           14       Q Okay.                                                            14   were no longer employees, so I stopped using it. Those
10:16:41   15       A -- in that neighborhood.                              10:18:51 15     guys were no longer employees.
           16       Q Between 2012, 2013? Does that sound right?                       16     Q Okay. And is -- is it your testimony that the
           17       A As I said, I don't know. Somewhere in that                       17   only business that Integrated Administration was doing
           18    neighborhood.                                                         18   was with Sovrin?
           19       Q Okay.                                                            19     A No, that's not what I said. I just used that
10:16:46   20       A I don't know off the top of my head.                  10:19:03 20     as an example.
           21       Q Now if you could turn the last page of what's                    21     Q Okay. So were other entities that -- with
           22    been marked as Exhibit 2.                                             22   which or --
           23           Are you able to tell me what this is?                          23     A There were other people that were on the --
           24       A Certificate of Dissolution.                                      24     Q Let me just finish.
10:17:04   25       Q Okay. And what do you understand that to be?          10:19:09 25       A Oh, I'm sorry.


                                                           Page 23                                                                           Page 25
10:17:05    1       A This is how I shut the company down.                  10:19:09    1      Q Were there other entities with which Integrated
            2       Q Okay. So I'm correct that there was a time                        2   Administration stopped doing business around that time?
            3   period of several years during which the company was not                3      A There was employees that were working on many
            4   conducting business, but it was still an operating                      4   other projects, and they ceased to become employees at
10:17:19    5   entity?                                                     10:19:20    5   that time, so --
            6       A Yes. Well, operating entity meaning I just                        6      Q And this was -- this was all around the time
            7   paid the $800 a year.                                                   7   that things went south with Mr. Bergstein?
            8       Q It was still in existence?                                        8      A It was right around the time that, um -- I
            9       A Yes.                                                              9   don't know necessarily it was around time that things
10:17:26 10         Q Okay. And is there something particular -- in         10:19:32 10     went south, but it was right around the time where the
           11   particular that prompted you to file a Certificate of                  11   nature of what David was doing, vis-a-vis Integrated
           12   Dissolution?                                                           12   Administration, changed.
           13       A No, I just was -- you know, I think there                        13      Q All right. And what exactly was your
           14   was -- one of the reasons I had kept it open was there                 14   understanding of what David was doing with Integrated
10:17:38 15     was some -- the investigations and -- and potential         10:19:47 15     Administration at that time?
           16   litigation that was going on. Once that all got settled                16      A David was doing deals, working on many
           17   and went away, I didn't want to pay the $800 a year, an                17   transactions. He was the guy who was the primary funder
           18   keep records and corporate documents, so I instructed                  18   of Integrated Administration. He was arranging funding
           19   Majid to shut it down.                                                 19   to pay for people. He would advance expenses for deals
10:17:54 20         Q Okay.                                                 10:20:01 20     and then get paid back if he had advanced deals. He
           21       A And he's told me what to do and how to do it,                    21   then set up another company called Cyrano, which I spoke
           22   and I shut the company down.                                           22   to you about yesterday. And the people that worked
           23       Q Now, is it fair to say that at the -- that the                   23   closely with him went on Cyrano payroll and started
           24   time -- at the time that Integrated Administration                     24   working at that company, and I had -- I was not a part
10:18:03 25     stopped conducting business was, was that at or around      10:20:17 25     of that company officially.



                                                                                                               7 (Pages 22 to 25)
                    eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 9 of 83 Page ID
                                      #:9986
                                                 Kiarash Jam, 30(B)(6)                                                                  03-28-19
                                                         Page 26                                                                          Page 28
10:20:21    1      Q So it's your position is that Mr. Bergstein was      10:22:36    1         A Yes, I do. Thank you.
            2    doing all of that for your company, Integrated                       2         Q Okay. And the money that was transferred to
            3    Administration?                                                      3   Swartz IP, that was referred to pursuant to the note
            4      A He was doing that for IA, yes.                                   4   purchase agreement that you signed on behalf Swartz IP
10:20:30    5      Q Okay. Now, if I could direct you back to page        10:22:47    5   in your capacity as Swartz IP's vice-president; is that
            6    43 of Exhibit 1.                                                     6   correct?
            7      A Okay.                                                            7         A I understand that that document was
            8      Q I'm sorry, Exhibit 2.                                            8   instrumental in the transfer. He -- your colleague made
            9          Is that your signature on bottom there?                        9   that clear yesterday.
10:20:41   10      A Yes, it is.                                          10:22:57 10           Q Okay. And are you aware that Integrated
           11      Q And you signed this on or about July 1st, 2018?                 11   Administration received more than $2 million in payments
           12      A Yes, sir.                                                       12   from Swartz IP in connection with this transaction with
           13      Q And you signed it under the penalty of perjury?                 13   Class TT?
           14      A Yes, sir.                                                       14         A Yesterday your colleague pointed out
10:20:49   15      Q Okay. So is everything in this document true         10:23:08 15     transactions that were slightly north of a million, and
           16    and accurate to the best of your knowledge?                         16   I'm sure there are other transfers, but I don't recall
           17      A Yes, sir.                                                       17   any of those tracks specifically.
           18      Q Okay. And let's look at, um, Section 5 of this                  18         Q Okay. I'm going to show you what was
           19    document entitled "Required Statements."                            19   previously marked as Exhibit 40 in connection with
10:21:11   20          Do you see that?                                   10:23:25 20     Mr. Majid Zarrinkelk's deposition.
           21      A Yes, I do.                                                      21         A Okay. Do we need to share?
           22      Q Okay. Has Integrated Administration been                        22           MR. LATZER: Yes, I -- I don't have another
           23    completely wound up and dissolved?                                  23   copy of it.
           24      A As -- I think this was the last thing to do                     24           MR. MIGLER: No problem.
10:21:21   25    that, yeah.                                                         25   ///


                                                         Page 27                                                                          Page 29
10:21:22    1      Q Okay. And as of the time that you signed this        10:23:41    1   BY MR. LATZER:
            2   document, had all final returns required under the                    2      Q And I'm going to direct you to a particular
            3   California Revenue and Taxation Code been filed or were               3   transaction, but are you able to tell me, generally,
            4   to be filed with the California Franchise Tax Board?                  4   what this is?
10:21:37    5      A I believe so.                                        10:23:48    5      A It's a a Wells Fargo Bank statement for
            6      Q And had the known assets of Integrated                           6   Integrated Administration, August 11th to August 24th of
            7   Administration had been distributed to persons entitled               7   2011.
            8   to them, or to the corporation, or had the corporation                8      Q Okay. So this exhibit consists of additional
            9   acquired no known assets?                                             9   bank statements as well.
10:21:47 10        A Um, I believe so. I don't know what assets I         10:24:04 10           Do you see on --
           11   would have had.                                                      11      A Yes, I see that.
           12      Q Okay. As far -- you knew that -- did IA have                    12      Q Okay. And to -- just to narrow our focus here,
           13   any assets at time it was dissolved?                                 13   do you see on the top right of the first page there it
           14      A Um, I don't think so.                                           14   says, "Page 2 of 127"?
10:22:01 15        Q Okay. Now yesterday, with Mr. Walker, you            10:24:22 15        A I do.
           16   discussed a transaction which the plaintiff in this                  16      Q So I'm going to refer to those page numbers
           17   matter, Class TT, transferred to Swartz IP,                          17   when we look at this document.
           18   $17.7 million.                                                       18      A Okay. No problem.
           19         Do you recall that?                                            19      Q And -- and you agree with me that these are
10:22:24 20        A Yes, I do.                                           10:24:28 20     bank statements for Integrated Administration's account
           21      Q Okay. And just to be clear, by Swartz IP, I'm                   21   ending in 12578? And the first statement is, as you've
           22   referring to both Swartz IP Services Group and Advisory              22   described before, for the period of time between
           23   IP Services.                                                         23   August 11th, 2011 and August 24th, 2011?
           24      A Okay.                                                           24      A I do.
10:22:34 25        Q Do you understand that?                              10:24:42 25        Q Okay. And the last statement in this exhibit



                                                                                                           8 (Pages 26 to 29)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 10 of 83 Page ID
                                      #:9987
                                                      Kiarash Jam, 30(B)(6)                                                               03-28-19
                                                                Page 30                                                                    Page 32
10:24:45    1    is from --                                                10:27:16    1   things. I don't know specifically what was it doing. I
            2       A March 1st to March 31st, 2014.                                   2   did not form it. I did not run. I don't know
            3       Q Okay. Thank you.                                                 3   specifically what it was set up to do.
            4          Okay. Let's take a look at page 17.                             4     Q Okay. But Integrated Administration was your
10:25:07    5       A Okay. No problem.                                    10:27:25    5   company?
            6       Q Before I direct you to a particular                              6     A That is correct.
            7    transaction, were you a signatory for this account?                   7     Q Okay. So when this payment of $150,000 hit
            8       A Yes, I was.                                                      8   Integrated Administration's bank account on
            9       Q Okay. Did you establish this account?                            9   November 23rd, 2011, did you question where it came from
10:25:21   10       A Yes. Either Majid or I did.                          10:27:39   10   or why you were receiving it?
           11       Q Okay.                                                           11     A I would -- David would be funding the company.
           12       A Majid would typically open the bank accounts.                   12   You will see a lot of wires that came in that he
           13       Q Okay. Now, on page 17, I want to direct you to                  13   arranged. I would tell what him the company's financial
           14    the transaction at the bottom 11/23.                                 14   needs were in terms of how much was needed for payroll,
10:25:35   15       A Okay.                                                10:27:51   15   for bills, for rent, for phones, et cetera, and he would
           16       Q It's the first of the transactions dated 11/23.                 16   arrange money to come in. And I would ask him what the
           17       A Okay.                                                           17   money was, and how it should be logged, and that was our
           18       Q And it reflects a deposit into Administrate --                  18   routine. It was my routine.
           19    into Integrated Administration's account for $150,000                19     Q But it's your testimony that you're not aware
10:25:52   20    from Swartz IP Services Group, Inc.                       10:28:03   20   of any, goods or services that Integrated Administration
           21          Do you see that?                                               21   provided Swartz IP in exchange for this payment?
           22       A I do.                                                           22     A No, that's not what I said. What I said is, I
           23       Q What was this payment from Swartz IP to                         23   don't know what David was doing with them. Maybe David
           24    Integrated for?                                                      24   was providing the goods and services for them, maybe he
10:25:59   25       A I do not have any recollection about any of          10:28:21   25   was consulting for them, maybe he was working on deals.


                                                                Page 31                                                                    Page 33
10:26:02    1   these individual transactions from back then.              10:28:21    1   I don't know what he was doing.
            2     Q Okay. Do you know if Integrated Administration                     2      Q But you're not aware one way or the other?
            3   provided any goods or services to Swartz IP Services?                  3      A I'm not aware of what he was doing.
            4     A Integrated Administration had 40 employees. I                      4      Q Okay.
10:26:21    5   don't know in, on, or around this time, and David was      10:28:31    5      A I'm not aware of what he was doing.
            6   doing a lot of work with and Jerry Swartz, and I don't                 6      Q Okay. Are you aware of whether Integrated
            7   know what David was or wasn't doing. Whatever he was                   7   Administration issued an invoice related to this payment
            8   doing, as far as I'm concerned, he was doing stuff for a               8   from Swartz IP?
            9   multitude of companies, potentially including Swartz IP.               9      A There were some invoices issued. I don't
10:26:35   10   So that's my thought.                                      10:28:52 10     remember specifically what for, or how many, or when.
           11     Q Okay. Do you know if any of Integrated                            11      Q Okay. Are you aware of any documents relating
           12   Administration's 40 employees were doing work for Swartz              12   to the purpose or reason why this $150,000 was paid from
           13   IP?                                                                   13   Swartz IP to Integrated Administration?
           14     A I don't know what a lot of the employees were                     14      A I don't know what David had with Swartz IP.
10:26:48   15   doing. I could tell you that there were 40 employees.      10:29:08 15     Maybe it's something that he did. He had paperwork. He
           16   Some were housed, not with us, at other places working                16   made a deal with them. I don't know the answer to that.
           17   on the medical billing. So the medical billing was a                  17      Q Okay. Let's turn to the next page, page 18.
           18   business that uh, um, uh, was -- had a bunch of                       18      A Okay.
           19   employees, and there was other things that David was                  19      Q And the first transaction dated November 29,
10:27:02   20   doing. I don't what some of David's people were working    10:29:19 20     2011.
           21   on. Maybe they were working on things for Swartz IP. I                21         Do you see that?
           22   don't know.                                                           22      A Yes, I do.
           23     Q Okay. But did -- you understood that Swartz IP                    23      Q And that's another payment from Swartz IP
           24   was not a medical billing; did you?                                   24   Services Group to Integrated Administration.
10:27:15   25     A Swartz IP was a company that was funding               10:29:26 25           Do you agree with me?



                                                                                                           9 (Pages 30 to 33)
                      eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 11 of 83 Page ID
                                      #:9988
                                                    Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                              Page 34                                                                   Page 36
10:29:27    1     A I do.                                                  10:31:52    1     A As David was funding the company, he was
            2     Q Okay. And do you have an understanding as to                       2   arranging the funding. Jerry Swartz was a friend of
            3   why this payment was made?                                             3   his. They were doing a whole bunch of deals together.
            4     A No. No. I talked about this yesterday to the                       4   I don't know what specifically what he was doing. And I
10:29:37    5   same statement I made yesterday.                           10:32:02    5   would tell him how much money was needed, and he would
            6     Q Okay. And is it the same statement that you                        6   fund what he could when he could, and tell me what to do
            7   just made to me before, and that's that you really don't               7   with the funding.
            8   know one way or the other why this payment was made or                 8     Q Okay. And the same is true for the
            9   whether -- strike that.                                                9   February 9th, 2012 transfer?
10:29:50 10          You really don't know one way or the other            10:32:13   10     A That is correct.
           11   whether Integrated Administration provided any goods or               11     Q Okay. If you could turn to page 36.
           12   services to Swartz IP in exchange for this payment?                   12     A Okay.
           13     A What I know is that David would fund IA, and                      13     Q Now, on page 36, I want to focus your attention
           14   I'll say that again. I've said it a few times. David                  14   on two transactions dated March 6, 2012. The first one
10:30:05 15     would arrange funding to come in to IA for the work IA     10:33:23   15   is $63,167.
           16   was doing. I was not involved in where the money would                16     A 157, right -- 38, or whatever.
           17   come from, or how the money would come in. He would                   17     Q I think it's $167.36.
           18   arrange the wires, as you see. The wires would come in                18     A Okay.
           19   and he would tell me what to do with the money.                       19     Q Do you see that one?
10:30:20 20       Q And you would do as he told you?                       10:33:37   20     A I do.
           21     A Yes.                                                              21     Q And the entry states, in part, "Online transfer
           22     Q Okay. Did you ask any questions?                                  22   to business checking account from IA to ZKCO for wire to
           23     A I would ask how to classify it so that I could                    23   Carol Watson."
           24   keep our books and records clean.                                     24     A Okay.
10:30:30 25       Q Did you ask any questions as to the source of          10:33:49   25     Q Do you see that?


                                                              Page 35                                                                   Page 37
10:30:33    1   the funds?                                                 10:33:50    1      A Yes, I do.
            2       A I would typically just -- I would ask him for                    2      Q Now, do you have an understanding as
            3   information on it, but typically wanted to know where it               3   to -- strike that.
            4   was income or not, and how to classify it so that Majid                4          ZKCO is Mr. Zarrinkelk's firm, or was his firm?
10:30:39    5   can file my taxes properly.                                10:34:03    5      A Yes. Yes.
            6       Q Were you curious as to the source of the funds?                  6      Q Okay. Do you have an understanding as to why
            7       A No. At the time, I had no reason to question                     7   Integrated Administration was using Mr. Zarrinkelk's
            8   it.                                                                    8   firm in this instance to facilitate the transfer to the
            9       Q Okay. Let's turn to page 31, please.                             9   Carol Watson?
10:31:14 10         A Okay.                                                10:34:16 10        A That's how wires would -- would be done. I
           11       Q And I want to direct you to two transactions on                 11   would send him an e-mail for a wire that needed to go
           12   this page, February 2nd, 2012 and February 9, 2012.                   12   out, and he would move the funds because he could wire
           13         Do you see the --                                               13   from his own account online so I wouldn't have to drive
           14       A Okay. I do.                                                     14   to the branch and fill out a form. So he would move it
10:31:28 15         Q -- the first transaction for February 2nd,           10:34:28 15     to his account, and from his account wire it to wherever
           16   2012, it's a transfer from Swartz IP Services Group to                16   he was instructed to do so.
           17   Integrated Administration, $50,000?                                   17      Q Okay. So he would, in -- in certain instances,
           18       A I see that, yes.                                                18   facilitate these wires for you?
           19       Q Okay. And do you have any understanding as to                   19      A That is correct.
10:31:42 20     why Swartz IP was sending this money to Integrated         10:34:38 20        Q Okay.
           21   Administration?                                                       21      A If not, I would have to go to the branch.
           22       A The -- the same thing, as I said before. I'm                    22          Are you done with this one?
           23   going to say the same thing about every single one of                 23      Q Yeah. Okay. Let me show you what I've marked
           24   these transactions.                                                   24   as Exhibit 3.
10:31:52 25         Q Okay.                                                10:35:10 25               (Exhibit 3 was marked for



                                                                                                         10 (Pages 34 to 37)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 12 of 83 Page ID
                                      #:9989
                                                    Kiarash Jam, 30(B)(6)                                                          03-28-19
                                                               Page 38                                                               Page 40
10:35:10    1           identification by the Court Reporter               10:37:59    1    on February 9th --
            2           and is attached hereto.)                                       2       A I do.
            3   BY MR. LATZER:                                                         3       Q -- a transfer from Swartz IP for $150,000 to
            4     Q Are you able tell me what this document is?                        4    Integrated Administration.
10:35:24    5     A It's a list of wire transfers, Pineboard and IA        10:38:06    5       A I do.
            6   from Wells Fargo, and the second page is IA transfers                  6       Q And that's also reflected on Exhibit 3?
            7   and dates.                                                             7       A It is.
            8     Q Okay. Now this is a document that Integration                      8       Q Okay. And if you turn to page 36, please, the
            9   Administration produced in discovery in this case. It's                9    first transaction at the top of --
10:35:49 10     Bates numbered 1756 to 1757; is that correct?              10:38:43   10       A I see it.
           11     A Yes, sir.                                                         11       Q -- the first page reflects a $300,000 payment
           12     Q Okay. Now, is this -- well, who put this                          12    from Swartz IP to Integrated Administration.
           13   document together?                                                    13       A I see it.
           14     A I don't remember.                                                 14       Q Okay. And that's also reflected on this
10:36:04 15       Q Okay. Is this one of Integrated                        10:38:52   15    document that's been marked as Exhibit 3.
           16   Administration's records?                                             16       A That's it.
           17     A I don't know what it is.                                          17       Q Okay. So do you agree with me that this
           18     Q Have you ever seen this document before?                          18    appears to reflect the various transfers of monies
           19     A I don't remember. Maybe.                                          19    that --
10:36:15 20       Q Do you agree with me that this reflects the            10:39:02   20       A Yes, I do.
           21   transfers of monies from Swartz IP to Integrated                      21       Q -- Integrated Administration received from
           22   Administration?                                                       22    Swartz IP?
           23     A It says "Pineboard funding," so no. But you --                    23       A According to the first few that we have look
           24   we just went through some wire numbers together a minute              24    at, yes.
10:36:33 25     ago. There's a $300,000, a 150,000, so it could be. I      10:39:08   25       Q Okay. And was it your understanding that the


                                                               Page 39                                                               Page 41
10:36:37    1    don't know.                                               10:39:13    1   purposes of the payments from Swartz IP to Integrated
            2       Q Okay. Well, let's take a look. If you can                        2   Administration were for Pineboard funding?
            3    turn back to what was marked as Exhibit 40 of                         3       A This is probably the -- uh, what David had told
            4    Zarrinkelk's deposition.                                              4   us to log it as. That's what I think this would be, but
10:36:47    5       A Got it.                                              10:39:29    5   I don't know.
            6       Q And if we can look back at page 17.                              6       Q Okay. And what did you understand that to
            7       A Okay.                                                            7   mean, Pineboard funding?
            8       Q Do you see a $150,000 transfer from Swartz IP                    8       A What David told me to write in there, and then
            9    to Integrated Administration?                                         9   hopefully later on he would have expanded or explained
10:37:07   10       A I do.                                                10:39:40 10     it.
           11       Q And this document that we've marked today as                    11       Q Okay. So these were placeholders for you?
           12    Exhibit 3, reflects a $150,000 transfer --                           12       A I don't know who -- I don't know what this
           13       A It does.                                                        13   document is. I don't know who created it. I don't when
           14       Q -- from -- or to Integrated Administration.                     14   it was created, so I don't -- I'm not prepared to answer
10:37:19   15       A It does.                                             10:39:53 15     that.
           16       Q Do you see that?                                                16       Q Okay. But it is a document that you produced
           17       A I do.                                                           17   in discovery?
           18       Q Okay. And let's look at page 18.                                18       A Okay.
           19          Do you see that on 11/29/2012, there was a                     19       Q Do you disagree with that?
10:37:30   20    $300,000 transfer?                                        10:39:59 20         A No.
           21       A I do.                                                           21       Q Okay.
           22       Q Okay. And that's also reflected on what's been                  22       A If you say I produced it, I believe you.
           23    marked as Exhibit 3?                                                 23       Q Do you know how you would have come into
           24       A It is.                                                          24   possession of this document?
10:37:37   25       Q Okay. And if you look at page 31, you'll see         10:40:05 25         A No. I have no recollection of that.



                                                                                                     11 (Pages 38 to 41)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 13 of 83 Page ID
                                      #:9990
                                                 Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                          Page 42                                                                   Page 44
10:40:08    1     Q Okay. Now did there come a point in time where         10:42:21    1   the ones on the first page? I don't understand these to
            2   you developed an understanding as to what "Pineboard                   2   be that. This is just a document, so there were
            3   funding" meant?                                                        3   transfers on that date.
            4     A I don't remember.                                                  4      Q Okay. Do you know if this is a document that
10:40:27    5     Q Okay. As you sit here today, do you have an            10:42:34    5   Mr. Zarrinkelk put together?
            6   understanding of what it meant?                                        6      A I don't know who put this together. I don't
            7     A Funding from Pineboard -                                           7   recall.
            8     Q Okay.                                                              8         Put this away?
            9     A -- or related to Pineboard somehow.                                9      Q Yes.
10:40:34 10       Q Now you testified yesterday that Pineboard             10:42:53   10      A This one, too?
           11   Holdings was set up as an investment vehicle; is that                 11      Q You can put that away, too.
           12   correct?                                                              12         I'm showing you Exhibit 4.
           13     A Yes, that's my understanding.                                     13            (Exhibit 4 was marked for
           14     Q Okay. And you were an officer at Pinebold --                      14            identification by the Court Reporter
10:40:44 15     board Holdings?                                            10:42:59   15            and is attached hereto.)
           16     A Yes. Yes                                                          16   BY MR. LATZER:
           17     Q And what sort of investments did Pineboard                        17      Q And this is an e-mail dated November 17, 2011,
           18   make?                                                                 18   from you to Ray Shahab and Mr. Zarrinkelk?
           19     A Pineboard was funded, I think, by the Weston                      19      A Yes.
10:40:52 20     guys. They -- they funded that, and they would instruct    10:43:13   20      Q Do you see that?
           21   us what to do with the money, they and David.                         21      A I do.
           22     Q Okay. So let me ask it again.                                     22      Q Okay. And Mr. Shahab, I believe you testified
           23         What sort of investments it made?                               23   yesterday, was an employee of Mr. Zarrinkelk?
           24     A I don't remember what Pineboard did                               24      A That's correct.
10:41:02 25     specifically besides they did a bunch of work for          10:43:19   25      Q And he lost his CPA license because he


                                                          Page 43                                                                   Page 45
10:41:02    1   Sovrin, medical billing. They looked at other deals.       10:43:22    1   embezzled client monies; is that correct?
            2   David and the Weston guys were in touch all the time.                  2     A I -- I don't know what he did. I know he did
            3   They were doing insurance stuff. They were doing all                   3   something that was not cool, and Majid reported him,
            4   kinds of stuff that I don't know.                                      4   and, I believe, took his license away.
10:41:17    5      Q Okay. Do you know whether Pineboard provided          10:43:33    5     Q Okay. And Mr. Zarrinkelk, you characterized
            6   any goods or services to Swartz IP?                                    6   him as a friend, family member, accountant, business
            7      A I don't know what David and the Weston guys                       7   manager?
            8   were doing vis-a-vis Swartz IP. I was an officer at                    8     A Yes.
            9   Pineboard because I was the guy in the office that could               9     Q All of those things?
10:41:36 10     sit there and -- and administer it. Whatever needed to     10:43:40 10       A Yes, sir.
           11   be administered.                                                      11     Q Okay.
           12      Q It you could turn to page 2 of this Exhibit 3.                   12     A He's a great great guy.
           13      A Okay.                                                            13     Q Subject of this e-mail that you wrote is
           14      Q And this reflects a transfer of funds to                         14   "cash."
10:41:54 15     Integrated Administration on December 8th, 2011 for        10:43:47 15           Do you see that?
           16   $250,000.                                                             16     A I do.
           17          Do you see that?                                               17     Q Okay. What did that mean?
           18      A I do.                                                            18     A Had to do with money.
           19      Q And another transfer on January 9th, 2012, to                    19     Q Okay. And the first line of the body of the
10:42:04 20     Integrated Administration for $30,000.                     10:44:08 20     e-mail you write, "There has been a wire for $290,000
           21          Do you see that?                                               21   sent to Integrated Administration. It will hit
           22      A I do.                                                            22   tomorrow."
           23      Q Okay. Do you understand that these were, as we                   23         Do you see that?
           24   saw in the first page, transfers from Swartz IP?                      24     A Yes, I do.
10:42:17 25        A Uh, I -- I don't. But are these the same as           10:44:17 25       Q Okay. And did you have an understanding at the



                                                                                                     12 (Pages 42 to 45)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 14 of 83 Page ID
                                      #:9991
                                                 Kiarash Jam, 30(B)(6)                                                                    03-28-19
                                                          Page 46                                                                         Page 48
10:44:19    1   time of the source of this $290,000 that was coming into   10:46:41    1           (Exhibit 5 was marked for
            2   your company?                                                          2           identification by the Court Reporter
            3      A I don't recall, but I don't think so.                             3          and is attached hereto.)
            4      Q Okay. And the e-mail continues, "Please do the                    4   BY MR. LATZER:
10:44:31    5   following. Leave 47,500 of the wire in IA and transfer     10:46:42    5      Q And this is a November 23rd, 2011 e-mail from
            6   the balance of 204,500 to KJM immediately."                            6   you to Mr. Bergstein; is that correct?
            7         Did I read that correctly?                                       7      A Yes, sir.
            8      A Yes, you did.                                                     8      Q And the first line of the e-mail you write,
            9      Q Okay. And KJM is K.Jam Media?                                     9   "Buzz when you can. Please have a Q re the G for you."
10:44:50 10        A Yes, sir.                                             10:47:02 10          Did I read that correctly?
           11      Q And that's your company?                                         11      A You did.
           12      A We've established that.                                          12      Q Okay. What did you mean by "a Q re the G for
           13      Q Okay. And so you're directing your accountant                    13   you"?
           14   to transfer $242,500 of these $290,000 that were sent to              14      A I have a question regarding the G. I don't
10:45:05 15     IA to K.Jam Media?                                         10:47:12 15     know what I was referring to about the G," but I say,
           16      A Correct.                                                         16   buzz me when you can. I have a question regarding the
           17      Q Okay. And then if you continue down, let's                       17   for whatever for you.
           18   continue with the parenthetical there. It says, "The 47               18      Q Your testimony is you don't what you meant by
           19   in IA will cover payroll and taxes as well as the                     19   "the G"?
10:45:24 20     warehouse folks and Jeff Solomon. I will send you a        10:47:21 20        A I don't.
           21   detailed breakdown tomorrow."                                         21      Q Okay.
           22         Did I read that correctly?                                      22      A Let me keep reading. Maybe it will refresh my
           23      A Yes, you did.                                                    23   memory.
           24      Q Okay. And Jeff Solomon is a reference to a                       24      Q Sure.
10:45:34 25     gentleman who's -- I believe you described yesterday as    10:47:36 25        A Well, this was the kind e-mail I was referring


                                                          Page 47                                                                         Page 49
10:45:35    1   an attorney of yours?                                      10:47:38    1   to yesterday when your colleague was asking, are there
            2      A He was working at IA at the time. Yes, he is                      2   any e-mails about this. This is exactly the kind of
            3   an attorney.                                                           3   e-mail I was talking about.
            4      Q Okay. And is he also a friend of yours?                           4     Q Do you have an understanding from reviewing the
10:45:42    5      A Yes, he is.                                           10:47:48    5   e-mail in its entirety what you meant by "the G"?
            6      Q Okay. And the e-mail continues, "Once the                         6     A I don't.
            7   242,500 is in KJM, I will need you to make an online                   7     Q Okay. Let's look at the second line. "Please
            8   transfer of 13,327 to Pagoda. I need to send a wire                    8   also look at the Steve O docs this weekend."
            9   tomorrow for that amount."                                             9          Do you see that?
10:45:59 10           Do you see that?                                     10:47:56 10       A Yes.
           11      A Yes.                                                             11     Q Do you know what you meant by "Steve O docs"?
           12      Q I read that correctly?                                           12     A Yes. Steve O docs, there was an animation
           13      A Yes, you did.                                                    13   studio we were looking at. There was a business plan we
           14      Q Okay. And Pagoda is another one of your                          14   were looking at for the -- for this project that was
10:46:05 15     companies; correct?                                        10:48:07 15     headed by a gentleman named Steve Oedekerk, who's a
           16      A Yes, it was another company.                                     16   director, filmmaker and friend of mine. We met with him
           17      Q Okay. And you're -- you were an officer of                       17   on a number of occasions to do a deal with him.
           18   that company?                                                         18     Q Okay. Did anything become of that?
           19      A Yes.                                                             19     A Not yet.
10:46:11 20        Q Okay. Were you the sole owner of that company?        10:48:20 20       Q That's still ongoing?
           21      A I don't remember. I don't think so. I don't                      21     A I still believe in it. I'm still trying.
           22   know.                                                                 22     Q Okay. Was Mr. Bergstein involved in that at
           23      Q Okay.                                                            23   all?
           24      A I don't remember.                                                24     A No, sir.
10:46:32 25        Q Let's look at what I've marked as Exhibit 5.          10:48:32 25       Q The e-mail that you wrote continues, "In order



                                                                                                       13 (Pages 46 to 49)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 15 of 83 Page ID
                                      #:9992
                                                    Kiarash Jam, 30(B)(6)                                                          03-28-19
                                                              Page 50                                                                Page 52
10:48:34    1   to catch up next week, we will need 175. This will be      10:50:35    1      A Yes, I do.
            2   payroll, the outstanding bills, rent, medical insurance,               2      Q Does that refer to your landscaping and
            3   parking, et cetera, Amex, the landscaping and the                      3   antiques?
            4   antiques, and 50 to my loan."                                          4      A No, sir.
10:48:51    5         Do you see that?                                     10:50:38    5      Q What's that a reference to?
            6     A Yes, I do.                                                         6      A Probably his charges on the Amex. I wanted to
            7     Q I read that correctly?                                             7   let him know what I was referring to. What the charges
            8     A Yes, you did.                                                      8   were.
            9     Q Now, did you understand or -- strike that.                         9      Q Okay. And then the "50 to my loan," what are
10:48:56 10           Were you discussing Integrated Administration        10:50:47 10     you referring to there?
           11   in this context?                                                      11      A I had -- I would loan the company money to the
           12     A No. I was telling him how much money we needed                    12   extent that the company needed it when there was no
           13   to pay our bills.                                                     13   money in. I would -- I had arranged loans from people
           14     Q Okay. And were you going to pay those bills                       14   like Majid a number of times, and also with myself, take
10:49:05 15     from Integrated Administration's account?                  10:50:55 15     cash advances on my credit card, or whatever I needed to
           16     A Some from IA, some from -- from K.Jam Media,                      16   do, to make sure payroll, and medical insurance, and
           17   depending on what the bill was. The lease was this                    17   parking, and things like that were met.
           18   K.Jam Media's name, so the lease would typically go from              18      Q Okay. And you said you --
           19   K.Jam Media and those kinds of things.                                19      A And then he would pay me back. He would
10:49:19 20       Q And you're referring to the lease for the              10:51:09 20     arrange for me to get paid back --
           21   office that you shared with Mr. Bergstein?                            21      Q You said --
           22     A Yes, sir.                                                         22      A -- every so often.
           23     Q Now, there's a reference here to Amex; is that                    23      Q -- you said you would loan the company. What
           24   correct?                                                              24   company are you referring to?
10:49:30 25       A Yes, there is.                                         10:51:13 25        A Either one, whichever needed the money.


                                                              Page 51                                                                Page 53
10:49:30    1     Q Okay. And you testified yesterday that you             10:51:16    1       Q Either one is Integrated Administration or
            2   have or had a -- a black Amex card?                                    2    K.Jam Media?
            3     A I did.                                                             3       A Yeah.
            4     Q And I believe you said this was the highest                        4       Q Okay. And the next line of the e-mail you
10:49:39    5   level status that a member of American Express can have?   10:51:26    5    wrote, "That should leave us a thousand bucks that I
            6     A That was the case back then, I think.                              6    want to use to get your patio furniture."
            7     Q Okay. And you also testified that you used                         7          Do you see that?
            8   that Amex card for personal expenses; right?                           8       A Yes.
            9     A I used it for personal and business, yes.                          9       Q So you wanted use a few thousand of the
10:49:54 10       Q Okay. So in this e-mail you're requesting              10:51:39   10    $175,000 to purchase Mr. Bergstein's patio furniture?
           11   $175,000; is that correct?                                            11       A Mr. Bergstein had a patio in his office. He
           12     A I'm telling him that there's $175,000 in bills                    12    had requested to have a couple of chairs and a table
           13   to get caught up. That's what I'm saying.                             13    there. That's what I'm referring to. This was for the
           14     Q Okay. And are you -- you're also advising                         14    office. His office had a patio.
10:50:11 15     Mr. Bergstein that, at least a certain amount of that      10:51:55   15       Q His office had a patio as part of --
           16   money, needs to go towards your black Amex card; is that              16       A His private had a -- had a door that would go
           17   correct?                                                              17    into a little patio. He wanted to have a table and a
           18     A I'm telling him that was probably part of the                     18    chair in his patio. This is what I'm referring to.
           19   175 to get caught up was an American Express card bill                19       Q So you were going to buy furniture for this
10:50:24 20     that he had charges on.                                    10:52:06   20    patio that was connected to his office?
           21     Q And you had charged as well?                                      21       A Yes. It was office furniture.
           22     A Probably, yes.                                                    22       Q Okay.
           23     Q And there's a reference there to the                              23       A He had requested it, and I told him this is how
           24   landscaping and the antiques.                                         24    we can get it.
10:50:32 25           Do you see that?                                     10:52:16   25       Q Okay. So did you, in fact, buy that patio



                                                                                                      14 (Pages 50 to 53)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 16 of 83 Page ID
                                      #:9993
                                                      Kiarash Jam, 30(B)(6)                                                       03-28-19
                                                               Page 54                                                              Page 56
10:52:21    1   furniture?                                                 11:06:20    1   don't --
            2     A We eventually bought the patio furniture. I                        2      Q Are this any documents among the ones that
            3   don't remember if I bought it, or his office bought it,                3   you've produced in this litigation that could refresh
            4   or how it got purchased. But he ended up with a few                    4   your recollection?
10:52:30    5   chairs and a table out on his patio, yes.                  11:06:26    5      A I don't know.
            6     Q Okay. What became of that furniture?                               6      Q Okay. None that you're aware of as you sit
            7     A I have no idea what he did with it.                                7   here today?
            8     Q Okay. He took it with him at some point?                           8      A None that I'm aware of.
            9     A I have no idea.                                                    9      Q Okay. And let's look at the next payment.
10:52:41   10        MR. LATZER: Okay. Let's take short break.             11:06:39 10        A Same page?
           11        THE VIDEOGRAPHER: We're going off the record                     11      Q Same page. March 13, 2012 there's a transfer
           12   at 10:50 a.m.                                                         12   of monies from Swartz IP to Integrated Administration
           13        (A recess was taken.)                                            13   for $50,000.
           14        THE VIDEOGRAPHER: We're back on the record at                    14         Do you see that?
11:04:52   15   11:02 a.m.                                                 11:06:49 15        A Yes, I do.
           16   BY MR. LATZER:                                                        16      Q And do you know what this payment was for?
           17     Q Okay. Mr. Jam, I want to take you back to what                    17      A I do not.
           18   was marked as Exhibit 40 of Mr. Zarrinkelk's deposition,              18      Q Okay.
           19   the bank records.                                                     19      A And we can assume that's the case for of these
11:05:05   20     A Yes. Yes, sir.                                         11:06:56 20     transactions.
           21     Q Okay. If you could turn to page 36, please.                       21      Q Do you have an understanding as to the reason
           22     A Yes, sir.                                                         22   that the payment was made?
           23     Q Okay. Let's look at the March 9th transaction                     23      A I don't.
           24   on that page, and it reflects a $100,000 payment from                 24      Q Okay. Do you know whether Integrated
11:05:28   25   Swartz IP to Integrated Administration.                    11:07:03 25     Administration provided any goods or services to Swartz


                                                               Page 55                                                              Page 57
11:05:29    1         Do you see that?                                     11:07:05    1   IP?
            2      A Yes, I do.                                                        2      A My answer is not going to change.
            3      Q Okay. And do you have an understanding as to                      3      Q Okay. And as you sit here, are there -- I'm
            4   what this payment was for?                                             4   correct that there are no documents that you can
11:05:37    5      A No, I don't.                                          11:07:14    5   identify that would refresh your recollection as to
            6      Q Okay.                                                             6   those issues?
            7      A I don't recall.                                                   7      A I don't know.
            8      Q Do you know if Integrated Administration                          8      Q Specifically any documents that you produced in
            9   provided any goods or services to Swartz IP?                           9   discovery in this case --
11:05:47 10        A My -- my answer's not going to change. I feel         11:07:26   10      A I don't --
           11   like we've gone through that.                                         11      Q -- that would refresh your recollection?
           12      Q Okay. And there are no records that would                        12      A -- I don't know.
           13   refresh your recollection as to the purpose of the                    13      Q Let's look next page, page 37.
           14   payment?                                                              14      A Okay.
11:05:57 15        A There could be records out there. I don't know        11:07:38   15      Q March 22nd, 2012 transfer of $125,000 to
           16   what's out there.                                                     16   Integrated Administration from Swartz IP.
           17      Q What records are you referring to?                               17         Do you see that?
           18      A As I said, I don't know what David was doing                     18      A I do.
           19   with other people, what he had in between them, what                  19      Q Okay. Do you -- and you have no idea the
11:06:07 20     agreements he had on behalf of Swartz IP. He was the       11:07:51   20   purpose of this payment?
           21   president. He founded the company. And so I don't know                21      A No, I don't have any recollection of that.
           22   what he had and what documents he might have in his                   22      Q Okay. Is it your testimony at one point you
           23   possession.                                                           23   understood the purpose of this payment?
           24      Q Do you have any documents in your possession?                    24      A My -- my testimony has not changed. I feel
11:06:18 25        A I don't. Whatever I have you guys have, so, I         11:08:02   25   like you've asked this question many times, and my



                                                                                                      15 (Pages 54 to 57)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 17 of 83 Page ID
                                      #:9994
                                                        Kiarash Jam, 30(B)(6)                                                          03-28-19
                                                                  Page 58                                                                Page 60
11:08:05    1   answer's always going be the same. I don't know where       11:09:47    1      Q That you would use placeholders to describe the
            2   these monies were coming from and what they were coming                 2   fund that were coming in from Swartz IP; is that
            3   from. David was funding IA. David would arrange                         3   correct?
            4   funding into IA, and would tell me what to do with the                  4      A Sometime -- no, what -- that is not correct.
11:08:16    5   money when it came in. How much of it to spend on what      11:09:58    5   What David would tell me sometimes, he would say, it's
            6   bills, payroll, et cetera. That's the case for all the                  6   this or that. I would write that to Majid and say this
            7   deposits, all the monies that he brought into Integrated                7   is what he said it was. That was the placeholder. It
            8   Administration.                                                         8   it wasn't necessarily money coming in from Swartz IP.
            9     Q Okay. And you were the CFO of Integrated                            9   It was any funding that he had arranged. And then later
11:08:25   10   Administration; right?                                      11:10:09 10     we would try to get -- he would ask for the ledgers and
           11     A I was the officer of Integrated Administration,                    11   fill out exactly what was what, and how things tied to
           12   yes.                                                                   12   one another.
           13     Q But not just the officer, the chief financial                      13      Q Okay. Let's look at the next transaction on
           14   officer?                                                               14   page 37. It's a -- dated March 26, 2012, and it's a
11:08:32   15     A I was the officer of the company, yes.                  11:10:33 15     $40,000 transfer from Swartz IP to Integrated
           16     Q Were you the chief financial officer?                              16   Administration.
           17     A I was listed as that in the documents, yes.                        17          Do you see that?
           18     Q Okay. So you were responsible for the --                           18      A I do.
           19   having an understanding of the monies that were coming                 19      Q So you have no idea what this payment was for?
11:08:42   20   in and out of this company?                                 11:10:45 20        A My answers are the same for all of these.
           21     A I would ask him if it was income or not. I                         21      Q Can you just answer the question?
           22   would tell Majid whether it was income or not, and then                22      A No, I do not.
           23   Majid can do the proper accounting to make sure                        23      Q Okay. And as you sit here today, you don't
           24   everything was done by the book.                                       24   know -- or sorry, you're not aware of any goods or
11:08:53   25     Q You would only ask him whether it was income?           11:10:56 25     services that Integrated Administration provided to


                                                                  Page 59                                                                Page 61
11:08:54    1      A I would ask whether it was income, or what it          11:10:58    1   Swartz IP for this transfer?
            2   was how to characterize the money that was coming in.                   2     A Like I said, I don't know if any of the work
            3      Q Okay. Did you ask for any documents to                             3   that the employees were doing was for Swartz IP. I
            4   determine whether that was -- his characterization was                  4   don't know what David Bergstein was doing for Swartz IP,
11:09:01    5   accurate or not?                                            11:11:05    5   what deals he had doing, what he was consulting on, what
            6      A No. I don't remember doing that.                                   6   he was helping them with. I do not know what he was
            7      Q Okay. And what -- as the -- as the CFO of                          7   doing.
            8   Integrated Administration, what did you understand your                 8     Q Okay. And there are no documents or records
            9   responsibilities to be?                                                 9   that you can -- would refresh your recollection as to
11:09:09 10        A I just passed all my accounting to the                 11:11:19 10     that?
           11   accounting firm and had them do all the accountings, and               11     A I haven't seen any. You can -- maybe David
           12   make sure all the taxes were done, and all the books                   12   Bergstein has documents.
           13   were clean, and everything was ledgers and whatnot. So                 13     Q Okay. Let's look at page 50.
           14   I would pass everything over to my accountant.                         14     A Just a second, please. Okay.
11:09:24 15        Q And am I correct that that was done at some            11:11:47 15       Q And I want to direct your attention to the
           16   point after all of the monies were received from Swartz                16   May 31st, 2012 transfer from Swartz IP Services Group to
           17   IP?                                                                    17   Integrated Administration for $200,000.
           18      A Was done? What was done? Any time there was a                     18           Do you see that?
           19   a transaction, then I would notify him.                                19     A Yes, I do.
11:09:37 20        Q I understood your testimony before was that            11:11:57 20       Q Okay. And this is another transfer of funds
           21   you -- what you described as a placeholder for the                     21   for which, as you sit here today, you have no idea what
           22   attorney --                                                            22   the purposes of it was for?
           23      A Sometimes he would give a placeholder, yes.                       23     A It could have been to pay us back for employees
           24      Q Let me just finish.                                               24   that were working on things that were related to Swartz
11:09:46 25        A Sorry.                                                 11:12:11 25     IP.



                                                                                                          16 (Pages 58 to 61)
                       eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 18 of 83 Page ID
                                      #:9995
                                                        Kiarash Jam, 30(B)(6)                                                     03-28-19
                                                                 Page 62                                                            Page 64
11:12:13    1     Q Okay. What -- what employees are you referring         11:14:12    1      A My answer is the same. I've answered that
            2   to?                                                                    2   question probably ten times now.
            3     A The employees of Integrated Administration at                      3      Q Okay. But just with respect to this particular
            4   the time.                                                              4   transfer, you're not aware of any --
11:12:24    5     Q Okay. And what services were they providing to         11:14:21    5      A My answer is the same.
            6   Swartz IP?                                                             6      Q Just let me finish. You're not aware of any
            7     A I don't know what they working on at the time.                     7   goods or services that Swartz IP provided Integrated
            8   Maybe one -- some of the things they were doing were                   8   Administration in exchange for this payment?
            9   related to Swartz IP, as I said earlier today.                         9      A My answer is the same.
11:12:33 10       Q You -- you don't know one way or the other?            11:14:31 10        Q And that's that you don't know?
           11     A I don't know what they were working on at the                     11      A My answer is the same as I -- you can rewind
           12   time.                                                                 12   the tape. It's the same answer. I don't know what the
           13     Q You're just -- you're just speculating that                       13   employees were doing at the time, I don't know what
           14   perhaps employees of Integrated may have been working                 14   David was doing at the time, what deals he was working
11:12:39 15     for Swartz IP?                                             11:14:40 15     on. He owned that company, he was the front, he called
           16     A I don't know specifically what the employees                      16   the shots. I don't know what he was working on with
           17   were doing on or around this time.                                    17   Jerry or anybody else. As far as I know, he was working
           18     Q Okay. Are you able to identify a single -- the                    18   on only deals for Swartz IP, and this is how the money
           19   name of a single Integrated Administration employee who               19   was being generated. I do not know the answer to that
11:12:48 20     was doing work for Swartz IP at this time?                 11:14:54 20     question.
           21     A I don't know what they were doing at the time.                    21      Q Okay. And there are no documents or records
           22     Q Okay. But can you answer my question?                             22   that would refresh your recollection in that regard?
           23           Are you able to identify a single Integrated                  23      A Not I know of.
           24   Administration employee who was doing work for Swartz IP              24      Q Page 57, please.
11:12:58 25     at this time?                                              11:15:10 25        A Yes, sir.


                                                                 Page 63                                                            Page 65
11:13:00    1       A David Bergstein.                                     11:15:11    1      Q And I want to direct you to three transactions
            2       Q Okay. What was he doing for Swartz IP?                           2   on this page, July 2nd, July 11th, and July 13th.
            3       A I don't know. I've already told you I don't                      3         Let's look at the first one July 2nd, 2012, a
            4    know what he was doing, but clearly he was doing a lot,               4   $200,000 transfer from Advisory IP Services to
11:13:02    5    because he was effectuating all this work.                11:15:31    5   Integrated Administration.
            6       Q Okay. And are -- I'm correct that there are no                   6         Do you see that?
            7    records that would refresh your recollection in this                  7      A I do. I see all three of them.
            8    regard specifically with respect to this $200,000                     8      Q Okay. Now, with respect to this first one,
            9    payment?                                                              9   again, you're not aware any goods or services that
11:13:20 10         A I don't know what's out there.                       11:15:42 10     Swartz IP provided to Integrated Administration in
           11       Q Can you turn page 53, please.                                   11   exchange for this payment?
           12       A Yes, sir.                                                       12      A My answer's going to be the same.
           13       Q Do you see that?                                                13      Q And you don't know the purpose of this payment?
           14          And I want to direct you to the last                           14      A My answer's going be the same.
11:13:43 15      transaction on this page, June 28, 2012. It's $100,000    11:15:53 15        Q Which is that you don't know the purpose of the
           16    transfer into Integrated Administration from Swartz IP;              16   payment?
           17    is that correct?                                                     17      A You've asked me the same question now ten
           18       A Yes, that is correct.                                           18   times. My answer is the same.
           19       Q Okay. So this is another transfer of monies                     19      Q I'm -- I have asked you the same question --
11:13:54 20      for which you don't know the purpose of?                  11:16:02 20        A Yeah.
           21       A This was funding coming in that David had                       21      Q -- but I'm referring to specific transfers.
           22    arranged, yes.                                                       22      A Right. And I could tell you this -- these
           23       Q Okay. You're not aware of any goods or                          23   three transaction --
           24    services that Integrated Administration provided Swartz              24      Q Uh-huh.
11:14:09 25      IP in exchange for this payment?                          11:16:04 25        A -- my answer's the same as I have for the last



                                                                                                      17 (Pages 62 to 65)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 19 of 83 Page ID
                                      #:9996
                                                    Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                               Page 66                                                                  Page 68
11:16:08    1   ten transactions that you've shown me.                      11:18:05    1   increase in salary was warranted?
            2     Q Okay. And to be clear, you don't know the                           2      A He was the one who was bringing in the funding.
            3   purpose for the transfers?                                              3   I didn't care if he increased his salary.
            4     A I don't know what David was doing, but David                        4      Q Okay. Well, let me ask you this: Why was
11:16:14    5   was arranging this funding in. I don't know what he was     11:18:15    5   Mr. Bergstein receiving a salary in the first place from
            6   working on, but David Bergstein arranged the funds to                   6   Integrated Administration?
            7   come in. He was in control of the Swartz IP company and                 7      A Because he was doing a lot of work, and he was
            8   accounts.                                                               8   funding IA, and he wanted to be on the payroll.
            9     Q Okay. And you're not aware of any documents or                      9      Q And what do you mean by "he was doing a lot of
11:16:24 10     records that would refresh your recollection as to the      11:18:26 10     work"? What work are you referring to?
           11   purpose --                                                             11      A He worked on all the transactions. He was
           12     A I don't know what had David internally. As I                       12   working with the Weston guys, he was working with
           13   said, I don't know what documents David had, so I don't                13   Sovrin, he was working on a number -- on all kinds of
           14   know.                                                                  14   transactions all day, all day every day.
11:16:38 15       Q Okay. Let's look at what I've marked as                 11:18:40 15        Q Do you know what his salary was before you
           16   Exhibit 6.                                                             16   requested an increase to $300,000 per year?
           17     A Put this away?                                                     17      A I don't recall what it was.
           18     Q Yes.                                                               18      Q And you were receiving a salary from Integrated
           19           (Exhibit 6 was marked for                                      19   Administration as well; right?
11:16:59 20             identification by the Court Reporter                11:18:53 20        A On and off, yes.
           21           and is attached hereto.)                                       21      Q Okay. And --
           22   BY MR. LATZER:                                                         22      A When there wasn't money I wouldn't take a
           23     Q And this is an e-mail from you to                                  23   salary. There was plenty of times where everybody else
           24   Mr. Zarrinkelk's employee --                                           24   got checks and I didn't.
11:17:13 25       A Yes.                                                    11:19:01 25        Q Okay. And what work were you doing for


                                                               Page 67                                                                  Page 69
11:17:13    1      Q -- dated November 29, 2011?                            11:19:04    1   Integrated Administration that warranted a salary?
            2      A Yes.                                                               2     A I was in the office, I was -- I was the guy in
            3      Q Do you see that? And the e-mail reads, "Hey,                       3   the office. That's why I was an officer of a bunch of
            4    Ray, increase his salary to 300K per year as of the next               4   these companies. I was the guy that had a guy to scan
11:17:25    5    payroll starting Monday."                                  11:19:14    5   it. I had access to the copier. Nobody else was
            6          Did I read that correctly?                                       6   around. David was always out. His voice mail was full
            7      A Yes, you did.                                                      7   by 7:00 a.m. The Weston guys lived in other states.
            8      Q And the subject of the e-mail is David                             8   That's why I ended up becoming -- they'd sign on a bunch
            9    Bergstein?                                                             9   of these companies. That's what I did. I was in the
11:17:30   10      A That's correct.                                        11:19:28 10     office doing my work, trying to generate money to feed
           11      Q So this is you requesting that Integrated                         11   IA, and I did that myself.
           12    Administration increase Mr. Bergstein's salary?                       12     Q Okay. Is it fair to say that the work you were
           13      A Yes. That is what this is.                                        13   doing was arranging for the transfers of monies that
           14      Q Okay. And do you -- do you recall making this                     14   Mr. Bergstein requested of you?
11:17:43   15    request?                                                   11:19:42 15       A Say that one more time?
           16      A Not specifically, but this is my e-mail.                          16     Q Is it fair to say that the work that you were
           17      Q Okay. So do you recall what prompted you to                       17   doing for IA was arranging for the transfers of monies
           18    ask for an increase --                                                18   that Mr. Bergstein requested of you?
           19      A I'm sure David asked me to do it.                                 19     A That was part of what I did, yes.
11:17:52   20      Q Just let me finish.                                    11:19:50 20       Q Okay. What else did you do?
           21      A Sorry.                                                            21     A I made movies, I was developing stuff. I
           22      Q Do you recall what prompted you to ask for an                     22   consulted for Broadway 4D. I did whatever I could do to
           23    increase in Mr. Bergstein's salary for your company?                  23   try to generate money.
           24      A David asked to have his salary increased.                         24     Q And you consider that work that you were
11:18:02   25      Q Okay. Is there -- do you recall whether an             11:20:01 25     performing for Integrated Administration?



                                                                                                        18 (Pages 66 to 69)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 20 of 83 Page ID
                                      #:9997
                                                      Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                               Page 70                                                                      Page 72
11:20:03    1      A Yes.                                                  11:22:27    1     A Yes.
            2      Q Making movies for Integrated Administration?                      2     Q And you write, "Hey Dude. Just to refresh. As
            3      A I made movies. I used my salary to fund                           3   you are looking up to divvy up the Pineboard cash,
            4   Integrated Administration. I wanted it to be a success.                4   payroll is 56, bills, including rent and Josh Furman
11:20:11    5   I took out loans myself to make sure people had health     11:22:41    5   Law, health insurance, parking, et cetera, is 53."
            6   insurance, health benefits, and the parking was paid so                6           Did I read that correctly?
            7   they had a place to park their car.                                    7     A Yes, you did.
            8      Q And you're referring to people who were                           8     Q Okay. And is this referring to -- well, strike
            9   employed by Integrated Administration?                                 9   that.
11:20:24 10        A The office, yes.                                      11:22:54 10             There's a reference her to divvying up
           11      Q Okay. Are you referring -- did Integrated                        11   Pineboard cash.
           12   Administration have individuals who were employed, who                12     A There was money in Pineboard, and I think
           13   actually performed work for Integrated Administration?                13   this -- obviously, as I've said repeatedly, when there
           14      A I don't know what you mean.                                      14   are funds, David would tell me where and how the money
11:20:37 15        Q Well, were they -- did it have employees who          11:23:05 15     to be spent. This is me pointing out to David that
           16   were, as you understood, performing work for other                    16   there's $56,000 needed for payroll, and $53,000 needed
           17   entities?                                                             17   for bills. I just wanted him to keep that in mind as he
           18      A Yes.                                                             18   was deciding what was going to get paid.
           19      Q Okay. Did it have any employees who you                          19     Q And is this -- this payroll, is that referring
11:20:45 20     understood were performing work strictly for Integrated    11:23:18 20     to IA's payroll?
           21   Administration?                                                       21     A Yes.
           22      A Probably. I mean, Steve Piscula was always                       22     Q Okay. And the bills, were those referring to
           23   around in the office making sure the office ran                       23   IA's bills?
           24   properly, helping Frymi with whatever she was doing at                24     A This is all the bills. I don't know
11:20:59 25     the time. You know, my assistant worked for me doing       11:23:24 25     specifically what. I can just tell you that it included


                                                               Page 71                                                                      Page 73
11:21:01    1   whatever I needed him to do. The receptionist was there    11:23:27    1   this stuff and other stuff. I don't know specifically
            2   answering the phones all day. That kind of stuff.                      2   what bills were included, but, yeah.
            3     Q Okay. Did you receive any compensation for the                     3      Q Okay. Well, there's a reference there to rent.
            4   officer positions that you held with K.Jam Media?                      4   Is that referring to the rent that needed to be paid for
11:21:23    5     A If there -- did I receive compensation from            11:23:35    5   the office that you shared with Mr. Bergstein?
            6   K.Jam Media? I think my compensation primarily came                    6      A Could be, yes.
            7   from K.Jam. Some of it probably came K.Jam Media, some                 7      Q You're not sure?
            8   form IA.                                                               8      A It could be the rent of the warehouse. We had
            9     Q Okay. How can K.Jam Productions?                                   9   a rent -- there was a warehouse that had stuff in
11:21:40   10     A Some K.Jam Productions. Because I think one or         11:23:41 10     storage in it. I don't know if it was the warehouse,
           11   two of the agreements I had were with K.Jam Productions,              11   but -- or the office. Maybe the office. Probably the
           12   so when money would come into K.Jam Production --                     12   office. But I don't know what this e-mail from eight
           13   sometimes funds would come into that entity, yes.                     13   years ago is referring to.
           14     Q Okay. You took a salary from K.Jam Media?                         14      Q What warehouse were you referring to?
11:21:51   15     A I don't remember ever taking -- like, a regular        11:23:54 15        A There was a warehouse that was -- I don't when
           16   salary? No, I don't think so.                                         16   it was, around this time, maybe after this, there was a
           17     Q Okay. How about from K.Jam Productions?                           17   warehouse that there were rent payments due on as well.
           18     A No. Not a regular salary.                                         18      Q Okay. And where was that warehouse located?
           19     Q Let's take a look at Exhibit 7.                                   19      A Somewhere in the Valley.
11:22:16   20           (Exhibit 7 was marked for                          11:24:06 20        Q Okay. And what was the purpose of that
           21           identification by the Court Reporter                          21   warehouse?
           22           and is attached hereto.)                                      22      A Storing stuff.
           23   BY MR. LATZER:                                                        23      Q For?
           24     Q And this is an e-mail from you to Mr. Bergstein                   24      A David's stuff. Some stuff for Ron Tutor.
11:22:23   25   dated February 22nd, 2012; is that correct?                11:24:15 25     Documents. Uh -- um, library stuff. All kinds of



                                                                                                         19 (Pages 70 to 73)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 21 of 83 Page ID
                                      #:9998
                                                      Kiarash Jam, 30(B)(6)                                                        03-28-19
                                                                   Page 74                                                           Page 76
11:24:22    1    stuff.                                                      11:26:22    1           identification by the Court Reporter
            2       Q Okay. And so in whose name was the warehouse                       2           and is attached hereto.)
            3    space, I'll say, leased?                                                3   BY MR. LATZER:
            4       A K.Jam Media.                                                       4      Q And this is a March 6, 2012 e-mail from
11:24:31    5       Q Okay. And how big was the space?                       11:26:31    5   Mr. Bergstein to you; is that correct?
            6       A I don't remember how many square feet, but it                      6      A Yes, it is.
            7    was a good size.                                                        7      Q And Mr. Bergstein wrote, "Kia, I wired 300K to
            8       Q Okay. And who had access to the warehouse?                         8   Integrated Administration."
            9       A David, myself, Frymi, and a couple of the guys                     9         Do you see that?
11:24:45 10      that worked for David were there all the time.              11:26:44   10      A Yes, I do.
           11       Q What prompted you to obtain warehouse space?                      11      Q Now did you understand the source of these
           12       A David and Ron needed the space. I just put it                     12   monies that had been wired Integrated Administration?
           13    in -- he asked me to put it in K.Jam Media's name, and I               13      A No.
           14    did.                                                                   14      Q Okay. And did you -- well, strike that.
11:24:59 15         Q Okay. And do you still have that warehouse             11:27:08   15         As you sit here today, do you understand the
           16    space today?                                                           16   source for these monies?
           17       A No. No, years and years ago it went away.                         17      A No.
           18       Q Okay. How did it go away?                                         18      Q Okay. Let's look back at the bank records
           19       A They scanned all the documents, and got rid of                    19   marked as Exhibit 40 of Mr. Zarrinkelk's deposition.
11:25:13 20      everything and got rid of the space. That's my              11:27:22   20      A Okay.
           21    understanding of what they did.                                        21      Q And let me direct you to page 36.
           22       Q So the warehouse space was mostly used for                        22      A Okay.
           23    documents?                                                             23      Q And the first transaction the top dated
           24       A There was a lot of documents in there, yes.                       24   March 6, 2012, reflects, as we looked at before, a
11:25:18 25         Q And do you know what those documents were?             11:27:43   25   payment from Swartz IP Services Group to Integrated


                                                                   Page 75                                                           Page 77
11:25:22    1     A Having to do the film libraries and other                11:27:45    1   Administration for $300,000.
            2   stuff. I don't know. I don't know all the documents,                     2         Do you see that?
            3   but I know a lot of the film stuff was in there.                         3      A I do.
            4     Q Okay. So approximately when did K.Jam Media                          4      Q Okay. So do you agree with me that this e-mail
11:25:35    5   stop leasing the warehouse space?                            11:27:51    5   is referring to monies that came in from Swartz IP to
            6     A I don't remember.                                                    6   Integrated Administration?
            7     Q Okay. And do you know how much was paid toward                       7      A It seems like it.
            8   renting the warehouse space?                                             8      Q Okay. And by monies, I'm referring to
            9     A I don't remember how much the rent was.                              9   $300,000.
11:25:45   10     Q Okay. And there's a reference here to Joshua             11:28:02   10      A Yes, sir.
           11   Furman Law.                                                             11      Q Okay. So Mr. Bergstein writes, "Upon receipt,
           12        Do you see that?                                                   12   please wire out $63,167.36 to," and then there's
           13     A Yes.                                                                13   reference to Farmers and Merchants Bank.
           14     Q Who's that?                                                         14          Did I --
11:25:51   15     A He's an attorney.                                        11:28:16   15      A Yes.
           16     Q And who did you perform work for?                                   16      Q -- read that correctly?
           17     A He performed work for David on a number of                          17      A Yes.
           18   things, and also he did some work for CAC.                              18      Q Okay. And the account name identified in
           19     Q Okay. CAC is your company?                                          19   Mr. Bergstein's e-mail is Carol Watson's Orange Coast
11:25:59   20     A It's one of my entities, yes.                            11:28:19   20   Auctions."
           21     Q Okay. Did he perform work for you in any other                      21         Do you see that?
           22   respects?                                                               22      A Yes.
           23     A I don't think so.                                                   23      Q Okay. So do you have an understanding as to
           24     Q Let's look at Exhibit 8.                                            24   what Carol Watson's Orange Coast Auctions is?
11:26:22   25           (Exhibit 8 was marked for                            11:28:32   25      A No.



                                                                                                       20 (Pages 74 to 77)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 22 of 83 Page ID
                                      #:9999
                                                        Kiarash Jam, 30(B)(6)                                                       03-28-19
                                                                  Page 78                                                             Page 80
11:28:32    1     Q Okay. Do you understand why Mr. Bergstein was           11:30:44    1   to Integrated Administration?
            2   asking you to use money that came from Swartz IP to pay                 2      A No.
            3   Carol Watson's Orange Coast Auctions?                                   3      Q Okay. Let's look again at page 36 of
            4     A No.                                                                 4   Exhibit 40.
11:28:42    5     Q Did you ever have a discussion with                     11:30:59    5      A Okay.
            6   Mr. Bergstein regarding this payment?                                   6      Q And you see on that page the March 13, 2012
            7     A I don't recall.                                                     7   transfer funds --
            8     Q Did you understand that Mr. Bergstein was                           8      A I do.
            9   asking you to use Swartz IP's money to purchase                         9      Q -- from Swartz IP to Integrated Administration
11:28:55 10     something from Carol Watson's Orange Coast Auctions for     11:31:09   10   for $50,000?
           11   his personal use?                                                      11      A I do.
           12     A No.                                                                12      Q So do you agree with me that this reference in
           13     Q Okay. So as you sit here today, you have no                        13   Mr. Bergstein's e-mail is a reference to the monies that
           14   idea why this payment was directed to Carol Watson's                   14   were -- that came in from Swartz IP Services Group?
11:29:12 15     Orange Coast Auctions?                                      11:31:20   15      A It seems like it.
           16     A I don't.                                                           16      Q Okay. Now the second sentence of that e-mail
           17     Q Okay. Now let's look the last line of this                         17   states, "I need 20K sent to the trust."
           18   e-mail. Mr. Bergstein wrote, "As to the rest, pay Amex                 18         Do you see that?
           19   and hold the rest for payroll first."                                  19      A Yes.
11:29:24 20           Do you see that?                                      11:31:28   20      Q And that's a reference to Mr. Bergstein's
           21     A Yes.                                                               21   personal trust?
           22     Q Okay. And by "pay Amex," that's a reference to                     22      A Yes.
           23   paying off your American Express black card; is that                   23      Q And as -- you understood that was a trust that
           24   correct?                                                               24   was in place to benefit his family?
11:29:31 25       A That's the American Express card he's referring         11:31:37   25      A Yes.


                                                                  Page 79                                                             Page 81
11:29:32    1   to.                                                         11:31:38    1      Q Okay. You responded to Mr. Bergstein that same
            2     Q Okay. And that's the American Express card                          2   day and you wrote, "Okay. I will arrange. Can I use
            3   that, at least in part, was used to pay for your                        3   the 30 for bills?"
            4   personal expenses?                                                      4          Did I read that correctly?
11:29:39    5     A There was some personal expenses on it, yes.            11:31:51    5      A Correct.
            6   I, at times, would write personal checks for my personal                6      Q Okay. And Mr. Bergstein responded, "There's an
            7   expenses on top of that.                                                7   e-mail after this. 25 has to go out, 10 to trust, 15 to
            8     Q Okay.                                                               8   Graybox. The rest is yours."
            9     A Or I would reduce my loan amounts by the                            9          Did I see that -- did I read that correctly?
11:29:49 10     personal expenses that were paid. It was all tracked.       11:32:04 10        A Yes.
           11     Q Let's look at Exhibit 9.                                           11      Q And so when Mr. Bergstein wrote to you "the
           12              (Exhibit 9 was marked for                                   12   rest is yours," that meant that you could use that money
           13              identification by the Court Reporter                        13   to pay off your American Express bill; is that correct?
           14              and is attached hereto.)                                    14      A I used it for bills. Down here it says
11:30:07 15     BY MR. LATZER:                                              11:32:18 15     "bills." I don't know what the bills were at the time,
           16     Q And Exhibit 9 is a series of e-mails exchanged                     16   but it was bills. Likely rent, you know, health
           17   between you and Mr. Bergstein on March 13, 2012.                       17   insurance or other insurance, phone, Internet -- bills.
           18         Do you agree with me?                                            18      Q So when Mr. Bergstein wrote "The rest is
           19     A Yes.                                                               19   yours" --
11:30:29 20       Q Okay. Let's start at the bottom, the first              11:32:37 20        A That means I can decide what -- you know, which
           21   e-mail. Mr. Bergstein wrote to you, "I wired 50K to                    21   of the bills get paid, 'cause it probably wasn't enough
           22   Integrated Administration."                                            22   to pay all the bills, so I would call the phone company
           23         Do you see that?                                                 23   an say instead of 1,200 bucks, I'll pay you 800. Give
           24     A Yes, I do.                                                         24   me another two weeks. I would pay off the parking, or
11:30:41 25       Q Now, do you know the source of that 50K payment         11:32:49 25     buy parking stickers so people could park in the



                                                                                                       21 (Pages 78 to 81)
                      eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 23 of 83 Page ID
                                     #:10000
                                                    Kiarash Jam, 30(B)(6)                                                              03-28-19
                                                             Page 82                                                                      Page 84
11:32:52    1   building or, you know, whatever. I would, you know, use    11:35:03    1     Q Okay.
            2   that -- whatever I could to pay the bills that were on                 2     A That's that Steve started it as, yes.
            3   fire the most.                                                         3     Q Okay. Now Mr. Piscula's e-mail, the bottom one
            4     Q It's fair to say when he wrote, "The rest is                       4   on page 1, he states, "This check was written today from
11:32:59    5   yours" he was indicating to you that you could use the     11:35:20    5   IA."
            6   money as you saw fit?                                                  6          Did I read that correctly?
            7     A I could use the money for the bills is what he                     7     A Yes.
            8   was indicating.                                                        8     Q Okay. And there's a reference on the next page
            9     Q Where here does he refer to bills?                                 9   of this document to Definity Media, Evan Warshawsky.
11:33:09 10       A My question is, "Can I use the 30 for bills",          11:35:33 10       A Correct.
           11   and he says, "The rest is yours," meaning for the bills.              11     Q Is that correct?
           12   I used that money for the bills.                                      12     A Yes.
           13     Q Okay. In the e-mail at the top, you responded                     13     Q And so is it your understanding that at this
           14   to Mr. Bergstein and you wrote, in part, "Mine. Yay."                 14   time Integrated Administration was making a $12,000
11:33:21 15          Is that correct?                                      11:35:41 15     payment to Definity -- Definity Media?
           16     A Yes.                                                              16     A For Evan Warshawsky's services.
           17     Q Okay. In the next line you wrote, "I wonder if                    17     Q Okay. Do you know what services he provided?
           18   there's a direct flight to Vegas from here," question                 18     A He was providing accounting, CPA services for a
           19   mark.                                                                 19   multitude of the entities over the years. I don't know
11:33:32 20          Do you see that?                                      11:35:53 20     specifically what he was doing at this time.
           21     A I do.                                                             21     Q Okay. Now, you responded to Mr. Piscula's
           22     Q Did you go with Mr. Bergstein to Las Vegas                        22   e-mail also on April 13, 2012, and you wrote, "Was there
           23   often?                                                                23   an incoming wire? We don't fund for these checks. Zero
           24     A I went to Vegas with David on probably two                        24   float."
11:33:39 25     occasions, but this was just me joking here. I did not     11:36:10 25            Do you see that?


                                                             Page 83                                                                      Page 85
11:33:43    1   go to Vegas here. I spoke to Majid, the wires are going    11:36:11    1      A Yes.
            2   out. This was just me being -- trying to be funny in                   2      Q Okay. Let me just ask you. Mr. Piscula, he
            3   the top. But on other occasions I went to Vegas with                   3   has an e-mail address at at kjammedia.com?
            4   David in a group, probably twice. Maybe three times                    4      A He did at the time.
11:33:57    5   over the last --                                           11:36:23    5      Q Okay. So he was an employee of your company,
            6      Q And was the purpose of trips to Las Vegas?                        6   K.Jam Media?
            7      A Socialization, fun, birthdays, that kind of                       7      A No. That's just the e-mail he had. He was an
            8   things.                                                                8   employee of Integrated Administration.
            9      Q Gambling?                                                         9      Q Okay.
11:34:05   10      A I play a little bit of Black Jack, not big. A         11:36:28 10        A He just didn't have an Integrated
           11   couple hundred bucks. I'm still not good at poker.                    11   Administration e-mail thing.
           12      Q Okay. Let's look at Exhibit 10.                                  12      Q Was Mr. Piscula ever employed K.Jam Media?
           13            (Exhibit 10 was marked for                                   13      A No. K.Jam Media didn't have any employees.
           14            identification by the Court Reporter                         14      Q Okay. Did he provide services to K.Jam Media?
11:34:25   15            and is attached hereto.)                          11:36:41 15        A Sure. He helped me.
           16   BY MR. LATZER:                                                        16      Q Mr. Piscula helped you?
           17      Q And Exhibit 10 consists of various e-mails                       17      A Yes. He was the office manager of the office
           18   exchanged on April 13, 2012 and April 14, 2012.                       18   so, yes, he did help me.
           19         Is that correct?                                                19      Q Okay. But he was officially an employee of
11:34:46   20      A Okay.                                                 11:36:53 20     Integrated Administration; is that correct?
           21      Q Do you agree with me?                                            21      A Yes. That's where he got his paycheck.
           22      A Yes.                                                             22      Q Okay. Now Mr. Bergstein responded to your
           23      Q Okay. Now, the subject of these e-mails is                       23   e-mail on April 14th. He wrote, "We deposited 40K on
           24   Integrated Administration transaction; is that correct?               24   Thursday."
11:35:01   25      A That's what it says.                                  11:37:04 25           Do you see that?



                                                                                                        22 (Pages 82 to 85)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 24 of 83 Page ID
                                     #:10001
                                                Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                         Page 86                                                                    Page 88
11:37:05    1      A I do.                                                11:39:20    1      Q Did you have an understanding of where 60K was
            2      Q Now, did you have an understanding as to the                     2   coming from?
            3   source of those funds?                                                3      A No. I would assume that he said -- I spoke
            4      A No. I didn't even know the deposit had been                      4   with him earlier that day and he mentioned something
11:37:13    5   made, clearly.                                            11:39:28    5   about the fact that he had wired in 60K.
            6      Q Okay. And you responded to Mr. Bergstein's                       6      Q Okay. And is it your understanding that that
            7   e-mail that same day. You wrote, "Thanks Dude. Any                    7   60K was going to be coming into Integrated
            8   love for Amex on Monday?"                                             8   Administration?
            9         Did I read that correctly?                                      9      A I don't know, based on this.
11:37:24 10        A Yes, you did.                                        11:39:39 10        Q Well, there's a reference here -- or two
           11      Q Okay. And by writing "Any love for Amex," that                  11   references in this e-mail -- I'm sorry, three references
           12   was -- that was your question of whether funds from                  12   to payroll.
           13   Integrated Administration could be payed to -- could be              13      A Uh-huh.
           14   used to pay off your American Express black card bill;               14      Q Was -- Integrated Administration was the
11:37:40 15     is that correct?                                          11:39:50 15     company that was being used to pay payroll --
           16      A No. That was me saying are you going to be                      16      A Correct.
           17   able to make money available for American Express? I                 17      Q -- is that correct?
           18   don't know if was going to be through IA, or an entity,              18      A Correct.
           19   or he was going to pay it directly. I don't know. This               19      Q Did any other company pay payroll?
11:37:49 20     is me reminding him that there's a payment due on the     11:39:55 20        A No, but the wire could have come into one of
           21   American Express, and is he going to do anything about               21   the other companies, to K.Jam Media, and I would have
           22   it. Trying to put it in front of his eye.                            22   moved it to IA for payroll. So I don't know where the
           23      Q Okay. And to be clear, that was the American                    23   60 came from, I don't know where it was sent, or if it
           24   Express black card bill that we've been referring to?                24   even arrived.
11:38:00 25        A That's the only one we'll refer to in all of         11:40:08 25        Q Okay. Now, the reference here for 250 for


                                                         Page 87                                                                    Page 89
11:38:03    1   this for the rest of the day.                             11:40:12    1   Amex, you're referring to $250,000?
            2      Q Okay. And Mr. Bergstein wrote back to you on                     2      A Yes.
            3   April 14, 2012, "Yes"?                                                3      Q Okay. And, again, that's monies that were
            4      A Yes.                                                             4   going to be used to pay off the American Express black
11:38:09    5      Q Okay. And you responded, in part, on April 14,       11:40:24    5   card. That's -- that's correct?
            6   2012, "Sweet."                                                        6      A It says there's $250,000 due to American
            7         Is that correct?                                                7   Express, yes.
            8      A That's what it says.                                             8      Q Okay. So you're requesting monies to pay off
            9      Q Let's look at Exhibit 11.                                        9   the American Express black card?
11:38:35 10        A Thank you.                                           11:40:32 10        A I'm telling him what is needed to pay the
           11            (Exhibit 11 was marked for                                  11   bills, yes.
           12            identification by the Court Reporter                        12      Q And just to be clear, it's the American Express
           13            and is attached hereto.)                                    13   black card?
           14   BY MR. LATZER:                                                       14      A That is the only American Express card we're
11:38:43 15        Q And Exhibit 11 is an e-mail from you to Mr.          11:40:38 15     going to talk about today.
           16   Bergstein dated May 30th, 2012; is that correct?                     16      Q Okay. Let's look at Exhibit 12.
           17      A Yes, it is.                                                     17            (Exhibit 12 was marked for
           18      Q And you wrote, "Hey D.B., payroll is this week,                 18            identification by the Court Reporter
           19   as you know. Assuming the 60K comes in today, as you                 19            and is attached hereto.)
11:39:02 20     said, we will need 95 for payroll, 250 for Amex."         11:41:05 20     BY MR. LATZER:
           21         Did I read that correctly?                                     21      Q Exhibit 12 is a July 2nd, 2012 e-mail from
           22      A Yes, you did.                                                   22   Mr. Bergstein to you; is that correct?
           23      Q Okay. Now the reference there to the 60 day --                  23      A Yes, it is.
           24   excuse me, 60K coming in today; do you see that?                     24      Q And the first sentence of the e-mail,
11:39:18 25        A I do.                                                11:41:27 25     Mr. Bergstein writes, "200K wire let to the IA account."



                                                                                                     23 (Pages 86 to 89)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 25 of 83 Page ID
                                     #:10002
                                                      Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                             Page 90                                                                    Page 92
11:41:33    1         Do you see that?                                    11:43:43    1     A It seems that way.
            2      A Yes.                                                             2     Q You made a reference before to a company by the
            3      Q Do you understand that Mr. Bergstein meant that                  3   name of Broadway 4D Theaters; is that correct?
            4   a 200K wire had been sent to the IA account?                          4     A Yes.
11:41:41    5      A Sent or went probably, yes.                          11:44:16    5     Q And I believe you referred to them yesterday
            6      Q Okay. Now, do you have an understanding as to                    6   during testimony that you provided to Mr. Walker?
            7   the source of these funds?                                            7     A Yes, I did. Yes.
            8      A No.                                                              8     Q Okay. And I believe you testified that it
            9      Q Okay. Let's look back at Exhibit 40.                             9   would -- Broadway 4D is a project with which you'd been
11:41:52   10      A Okay. Page 36?                                       11:44:30 10     involved for many years; is that correct?
           11      Q No. Let's look the page 57, please.                             11     A Correct.
           12      A Okay. Okay.                                                     12     Q When did you first become involved in this
           13      Q And the first transaction on page 57 of                         13   project?
           14   Exhibit 40 is dated July 2nd, 2012, and it reflects a                14     A Many, many years ago.
11:42:15   15   transfer from Advisory IP Services of $200,000 to         11:44:38 15       Q Between five and ten?
           16   Integrated Administration; is that correct?                          16     A Yeah.
           17      A I see that.                                                     17     Q Okay. And what does that project entail?
           18      Q Okay. So do you agree with me that this                         18     A It involves licensing some of the big numbers
           19   reference in Mr. Bergstein's July 2nd e-mail is                      19   from the big Broadway musicals of history, and shooting
11:42:29   20   referring to monies that had come to Integrated           11:44:54 20     them on film in 3-D, and having big stars of today sing
           21   Administration from Swartz IP?                                       21   the respective songs from the big shows. It's kind of a
           22      A It seems that way.                                              22   theme park attraction, if you think about it. It's,
           23      Q Okay. So this is another instance in which                      23   like, Madame Tussauds Museum. Instead of paying 26
           24   Integrated Administration is receiving monies from                   24   bucks to see plastic people, you pay the entrance fee
11:42:41   25   Swartz IP?                                                11:45:12 25     and you sit, and for an hour you get to see some of the


                                                             Page 91                                                                    Page 93
11:42:42    1     A It seems that way.                                    11:45:12    1   biggest numbers in the history of Broadway performed by
            2     Q Okay. And the second sentence of this e-mail                      2   the biggest stars of today.
            3   Mr. Bergstein wrote, "When it comes in, pay Amex, and I               3         It's called Broadway 4D, because the theater
            4   will need a small wire sent out tomorrow."                            4   will have some 4D elements like smell, and scent, and
11:42:53    5         Is that correct?                                    11:45:25    5   wind, and lights, and things of that sort.
            6     A That's what it says.                                              6     Q All right. So what's the status of this
            7     Q So this is another instance in which                              7   project?
            8   Mr. Bergstein is directing funds from which you would                 8     A Uh --
            9   use -- well, strike that.                                             9         MR. MIGLER: Counsel, I'm just -- I'm just
11:43:08 10           This is another instance in which Mr. Bergstein     11:45:31 10     going to object to any questions about Broadway just as
           11   is -- is sending you funds from which the American                   11   being outside of the scope of the depo subpoena, because
           12   Express black card would be paid.                                    12   we're about IA. Unless this is going towards anything
           13         Is that correct?                                               13   to do with IA, I'm going to object as to relevance to --
           14     A It seems that way, yes.                                          14   to Broadway 4D.
11:43:20 15       Q Okay.                                                 11:45:48 15           MR. WALKER: Well, For what it's worth,
           16     A He would always direct what the money was to be                  16   yesterday David said that if we had other questions
           17   spent on. I have said that already.                                  17   addressed to him individually, then we could ask him.
           18     Q And specifically, this is another instance in                    18         MR. MIGLER: I wasn't aware of that, but go
           19   which funds were coming from Swartz IP, and those funds              19   ahead. Thank you.
11:43:30 20     were going to be used to pay off the American Express     11:45:58 20           MR. WALKER: Thank you.
           21   black card; is that correct?                                         21   BY MR. LATZER:
           22     A According to this e-mail, he requested that                      22     Q Can you tell me what the status of the project
           23   some of that wire be used to pay off the American                    23   is?
           24   Express bill, correct.                                               24     A Uh, the project is still in the works. They
11:43:40 25       Q All right. And the wire was from Swartz IP?           11:46:03 25     have a new director on board now, a very high profile



                                                                                                      24 (Pages 90 to 93)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 26 of 83 Page ID
                                     #:10003
                                                        Kiarash Jam, 30(B)(6)                                                              03-28-19
                                                              Page 94                                                                       Page 96
11:46:07    1    director is on board. The script is being rewritten and   11:48:03    1   you guys be okay with breaking now?
            2    there's hope that the project's going to go in front of               2          THE WITNESS: I'm good for -- I can go work
            3    cameras early next year.                                              3   through and be done with this early if you want, or we
            4       Q What's your role with respect to this project?                   4   can break for lunch. Whatever you gentlemen prefer.
11:46:18    5       A I am hopefully going to be the one who produces      11:48:08    5          MR. LATZER: Yeah, let's take a break. Thank
            6    the actual movie part of it.                                          6   you.
            7       Q Okay. Have you invested any money in this                        7          THE VIDEOGRAPHER: Going off the record at
            8    project?                                                              8   11:46 a.m.
            9       A No.                                                              9          (A lunch recess was taken.)
11:46:27   10       Q Have any companies with which you're affiliated      12:47:50 10            THE VIDEOGRAPHER: We are back on the record at
           11    invested money in this project?                                      11   12:46 p.m.
           12       A Yes. I have friends that have invested in it,                   12   BY MR. LATZER:
           13    and I was a consultant for them, so they actually paid               13     Q Okay. And Mr. Jam, before we begin, I just
           14    me.                                                                  14   want to say that I understand that this process can be a
11:46:38   15       Q What -- what, uh, companies are you referring        12:48:12 15     little bit tedious, and it may seem like I'm asking
           16    to? These are your friends' companies?                               16   repetitive questions. But I just want you to know that
           17       A I'm sorry, what?                                                17   I'm asking the questions because I need to, and I just
           18       Q You're referring to your friends' companies?                    18   appreciate you bearing with me.
           19       A For what?                                                       19     A I appreciate that, and if I appear frustrated,
11:46:48   20       Q Your -- am I understanding that your friends'        12:48:26 20     I apologize.
           21    companies invested in this project and you provided                  21     Q I'm going to show you what I'm marking as
           22    consulting to those companies?                                       22   Exhibit 13.
           23       A No. I provided consulting services to Broadway                  23            (Exhibit 13 was marked for
           24    4D.                                                                  24            identification by the Court Reporter
11:46:58   25       Q Okay. So they've paid you?                           12:48:48 25              and is attached hereto.)


                                                              Page 95                                                                       Page 97
11:46:59    1     A Yes.                                                   12:48:48    1     BY MR. LATZER:
            2     Q Okay. But you haven't invested any monies?                         2        Q Have you seen this document before?
            3     A I have not invested any money in it, no.                           3        A I don't think so.
            4     Q Understood.                                                        4        Q Okay. This document was introduced as an
11:47:03    5           Are you aware that in December 2013 that Swartz    12:49:08    5     exhibit at Mr. Bergstein's criminal trial, and it was
            6   IP transferred approximately $40,000 to Broadway 4D                    6     designated as Exhibit 46 during that trial.
            7   Theaters?                                                              7           Do you see that on the bottom right there?
            8     A I wasn't, no. I'd forgotten if I did. I know                       8        A I do.
            9   Jerry was really in -- Jerry -- I do know that there was               9        Q Okay. Now, on the first page of this exhibit,
11:47:16 10     a lot of discussion between David and Jerry about Jerry    12:49:25   10     you see the box that says "Swartz IP Services Group"?
           11   doing some very, very heavy lifting on -- on the show                 11        A I do.
           12   and providing a giant loan or something, and I don't                  12        Q And then there's an arrow pointing to
           13   think it ever happened. But there was a lot of                        13     Integrated Administration.
           14   discussion that David Bergstein and Jerry had with the                14           Do you see that?
11:47:30 15     Broadway 4D folks.                                         12:49:35   15        A Yes.
           16     Q Okay.                                                             16        Q And that reflects a payment of $300,000 to
           17     A I was not in those discussions. I don't recall                    17     Integrated Administration.
           18   them.                                                                 18           Do you see that?
           19     Q Do you know why Broadway would have been -- or                    19        A That's what it says.
11:47:36 20     did receive monies from Swartz IP?                         12:49:44   20        Q Okay. And we just saw this payment reflected
           21     A I don't what David and Jerry talked to Broadway                   21     on a bank statement earlier today; is that correct?
           22   4D about. I think he was going to be a big investor in                22        A I don't remember if it's this one, but we did a
           23   it, Jerry was, I think. I don't know.                                 23     see $300,000 payment. Yes, I will assume that's the
           24     Q I'm at a pretty good stopping point. I don't                      24     case.
11:48:01 25     know whether -- it's a little early for lunch, but would   12:50:00   25        Q Okay. And let me ask you to turn to the last



                                                                                                          25 (Pages 94 to 97)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 27 of 83 Page ID
                                     #:10004
                                                 Kiarash Jam, 30(B)(6)                                                                 03-28-19
                                                          Page 98                                                                      Page 100
12:50:10    1   page of this exhibit.                                      12:52:02    1     A I would assume it was paying back a loan.
            2      A Okay. Whoa. Okay.                                                 2     Q Okay. Is there a loan agreement to reflect
            3      Q Now, you'll see again the box that designated                     3   that?
            4   Swartz IP --                                                           4     A I would not do a loan agreement for myself. If
12:50:24    5      A Yes.                                                  12:52:14    5   the company was short money, to the extent that I had
            6      Q -- and an arrow going over to Integrated                          6   money, I would transfer money into the company to pay
            7   Administration?                                                        7   the bills or whatever needed to get paid. And then when
            8      A Yes.                                                              8   I could, I'd take the money back. There's still plenty
            9      Q And that reflects the $300,000 payment that we                    9   of outstanding loans and debt, unfortunately.
12:50:31   10   saw on the first page --                                   12:52:27   10     Q Okay. The entry below K.Jam House, it says,
           11      A Okay.                                                            11   "Cash 45K."
           12      Q -- correct?                                                      12     A Uh-huh.
           13      A Yes.                                                             13     Q Do you see that?
           14      Q Now, I want you to focus first on the arrow                      14     A Yes.
12:50:39   15   going down from Integrated Administration.                 12:52:34   15     Q Do you have an understanding as to why $45,000
           16      A Okay.                                                            16   in cash would have been drawn from the Integrated
           17      Q And you'll see the name Don Carroll.                             17   Administration bank account on November 29, 2011?
           18      A Yes.                                                             18     A I don't remember. No.
           19      Q Do you see that?                                                 19     Q Is that cash that was in your possession?
12:50:50   20      A Yes.                                                  12:52:48   20     A I don't know, but I don't think so.
           21      Q Now, this reflects various payments from                         21     Q But you were the authorized signatory on the
           22   Integrated Administration to individuals and entities                 22   account?
           23   including the first one, Mr. Carroll.                                 23     A Yes, I was.
           24      A Okay.                                                            24     Q Okay. Is there anyone else other than
12:51:06   25      Q Is that correct?                                      12:52:57   25   Mr. Zarrinkelk who would have been able to draw $45,000


                                                          Page 99                                                                      Page 101
12:51:07    1       A That's what it says.                                 12:53:01    1    from that account?
            2       Q Okay. Now the second entry below Mr. Carroll                     2       A Somebody who had a check.
            3   is K.Jam House.                                                        3       Q But this is reflecting a cash withdrawal
            4          Do you see that?                                                4    from -- from the account.
12:51:18    5       A Yes.                                                 12:53:10    5       A Right. You write a check to cash; right?
            6       Q And next to that reflects a $15,000 payment                      6       Q Can -- can you -- so is there anyone who could
            7   from Integrated Administration to K.Jam House.                         7    have withdrawal cash directly from that account other
            8          Do you see that?                                                8    than you and Mr. Zarrinkelk?
            9       A Yes.                                                             9       A No.
12:51:26 10         Q Okay. What's K.Jam House?                            12:53:22   10       Q Okay. Now, the fourth -- I'm sorry, the fifth
           11       A I -- I don't know this is, but I have a house                   11    entry down reflects a $941,000 payment to --
           12   account called Kia Jam House account at Wells Fargo.                  12       A $941 payment.
           13   It's probably referring to that, but I don't know what                13       Q I'm sorry. Thank you for correcting me.
           14   this document is, or who drafted it or what -- you know,              14          A $941 payment to Mr. Zarrinkelk's firm; is
12:51:39 15     so that's my best guess.                                   12:53:41   15    that correct?
           16       Q Okay. The K.Jam House account, that's an                        16       A Yes.
           17   account you use for personal expenses?                                17       Q Okay. Let's look at the arrow, the next arrow
           18       A Yes.                                                            18    to the right, from Integrated Administration, and it
           19       Q Okay.                                                           19    goes down to K.Jam Media.
12:51:47 20         A That's the account that typically would loan         12:53:53   20       A Yes.
           21   Integrated Administration money if they were short on                 21       Q Do you see that?
           22   bills.                                                                22       A I do.
           23       Q Okay. Do you know why Integrated                                23       Q And that reflects an $89,000 payment to K.Jam
           24   Administration would have been paying K.Jam House                     24    Media from Integrated Administration?
12:51:59 25     $15,000 on November 29, 2011?                              12:54:00   25          Do you see that?



                                                                                                      26 (Pages 98 to 101)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 28 of 83 Page ID
                                     #:10005
                                                 Kiarash Jam, 30(B)(6)                                                                 03-28-19
                                                        Page 102                                                                       Page 104
12:54:00    1      A I do see that's what it says.                         12:55:58    1      Q That's the name of a law firm?
            2      Q Okay. And K.Jam Media is your company; right?                     2       A Yes, it is.
            3      A Yes, it is.                                                       3      Q Okay. Did you have a relationship with that
            4      Q Okay. And if you look at the box that says                        4   law firm?
12:54:12    5   K.Jam Media, there's an arrow that goes below, and then    12:56:05    5      A Yes, sir.
            6   there are a list of five individuals, or entities, the                 6      Q Okay. And what services did they perform for
            7   first one of which is --                                               7   you?
            8      A The one that says 8,000?                                          8      A They perform entertainment legal services.
            9      Q Just let me finish. There's a reference first                     9       Q Okay. And were they performing services for
12:54:27 10     to K.Jam House.                                            12:56:15 10     K.Jam Media at this time?
           11          Do you see that?                                               11      A They've performed services for me on and off
           12      A Yeah.                                                            12   for the last 15 years.
           13      Q Okay. And K.Jam House you described before as                    13       Q Okay. That includes this time period?
           14   your house account?                                                   14      A I would assume so, yes.
12:54:35 15        A Yes.                                                  12:56:30 15        Q Okay. What's Assured employee benefits?
           16      Q And you use that account for -- at least in                      16      A One of the insurance policies, I don't remember
           17   part, for personal expenses?                                          17   if the next two are bills that would come in, I don't
           18      A Yes.                                                             18   remember specifically what for, but they were, I think,
           19      Q Okay. Who's Allen Lee, the name underneath                       19   insurance policies or some sort of insurance or
12:54:45 20     K.Jam House?                                               12:56:46 20     something. I don't remember specifically.
           21      A Allen Lee was a consultant that worked for the                   21      Q Okay. So for whom were they providing services
           22   company on and off. He was a financial consultant that                22   for at this time?
           23   would create PowerPoints to financial models,                         23      A I don't remember specifically.
           24   projections that David was working on.                                24       Q Do you know if they were providing services for
12:54:57 25        Q Okay. He said he worked for the company. What         12:57:00 25     K.Jam Media?


                                                        Page 103                                                                       Page 105
12:54:58    1   company are you referring to?                              12:57:00    1     A I said I don't know specifically.
            2      A He worked for -- he got paid by various                           2     Q Okay. You're not sure if they were providing
            3   entities, and he was working for David directly. On one                3   services for Integrated?
            4   or two occasions he might have done things at my                       4     A I said I don't remember. My answer is pretty
12:55:09    5   request, but he mostly worked for David's -- at David's    12:57:08    5   clear.
            6   request.                                                               6     Q Okay. How about Merrill & Associates?
            7      Q Did he do work for K.Jam Media?                                   7     A The same think. That's the same thing as
            8      A He did at some point. I asked him to do some                      8   Assured. They were one of those monthly bills. I don't
            9   projections on a financial model for a film slate, I                   9   remember specifically what for.
12:55:19 10     think. I don't remember exactly, but yes, he'd done        12:57:15   10     Q Okay. Now if you look to the arrow from K.Jam
           11   some work for K.Jam Media.                                            11   Media to the right, you'll see a reference to K.Jam
           12      Q Okay. Did anyone have -- were there any                          12   Productions.
           13   written agreements reflecting the consulting services                 13     A Correct.
           14   that Mr. Lee provided?                                                14     Q So that's another one of your companies?
12:55:32 15        A I don't remember. There's probably an invoice         12:57:26   15     A Yes, it is.
           16   somewhere for this money that was paid to him.                        16     Q And above that arrow there's an indication that
           17      Q Okay. Do you remember whether with respect to                    17   $32,000 was paid from K.Jam Media to K.Jam Productions.
           18   this November -- or strike that.                                      18            Do you see that?
           19         Do you recall whether with respect to this                      19     A I do.
12:55:45 20     transfer from K.Jam Media to Mr. Lee, whether it was for   12:57:38   20     Q Okay. And just to be clear, as it's depicted
           21   services provided to K.Jam Media?                                     21   in this document, that money is coming from the initial
           22      A I don't recall specifically what he did seven                    22   $300,000 was transferred from Swartz IP to Integrated
           23   years ago.                                                            23   Administration.
           24      Q Okay. What's Business Affairs Inc.?                              24            Do you see that?
12:55:57 25        A That's a law firm.                                    12:57:54   25     A That's what this document states. Yes.



                                                                                                     27 (Pages 102 to 105)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 29 of 83 Page ID
                                     #:10006
                                                    Kiarash Jam, 30(B)(6)                                                         03-28-19
                                                            Page 106                                                              Page 108
12:57:56    1      Q Okay. And for K.Jam Productions, if you look         12:59:44    1   one of them or not.
            2   at the arrow going down, the first entry is "L.A. DWP,"               2      Q Okay. Is earthquake insurance something that
            3   and there's an indication that $247 was paid.                         3   you're required to have for your house?
            4         Do you see that?                                                4      A I don't know if I'm required to have it or not,
12:58:10    5      A I do.                                                12:59:49    5   but I have it.
            6      Q Okay. What's L.A. WDP [sic]?                                     6      Q Okay. So this -- and you would make earthquake
            7      A The Department of Water and Power.                               7   insurance payments monthly?
            8      Q Okay. So was that a payment for your water and                   8      A I don't know.
            9   power bill?                                                           9      Q Okay. You have no recollection of that?
12:58:20   10      A It was for a water and power bill. I don't           12:59:59 10        A I don't know if it's monthly or quarterly. I
           11   know if it was for me or for the office. I don't know.               11   don't know.
           12      Q Which office are you referring to?                              12      Q Okay. And the next entry here reflects a $127
           13      A The office -- wherever we were officed at the                   13   payment to DirecTV?
           14   time.                                                                14         Do you see that?
12:58:31   15      Q Colorado Boulevard?                                  13:00:12 15        A I do.
           16      A Could be. Yes.                                                  16      Q Okay. Did you have DirecTV at this time?
           17      Q Okay. Well, at this time were you using K.Jam                   17      A At my house I did, yes.
           18   Productions to pay your personal water and power bill?               18      Q Okay. So does this reflect a payment of $127
           19      A K.Jam Productions was paying some of my                         19   for that DirecTV?
12:58:43   20   personal bills, yes.                                      13:00:19 20        A It does reflect the $127 payment to DirecTV,
           21      Q And that would include --                                       21   yes.
           22      A It could. I just don't know this document. I                    22      Q Okay. And was it for the DirecTV at your
           23   don't remember these amounts. You're asking me to                    23   house?
           24   verify tractions on a document from eight -- seven,                  24      A I could be.
12:58:54   25   eight years ago that I have not generated, I'm looking    13:00:26 25        Q Okay. Did you use K.Jam Productions to pay for


                                                            Page 107                                                              Page 109
12:58:57    1   at for the first time. So I don't know specifically       13:00:28    1   the DirecTV at your house?
            2   which department of water and power that was. Could it                2      A K.Jam Media Productions was used to pay my
            3   have been my house? Yes. Could it have been something                 3   bills, but specifically for back then, I don't remember,
            4   else? Yes. I don't know specifically any of those                     4   but I would assume so.
12:59:06    5   things from seven years on this document you're just      13:00:35    5      Q It was used to pay your personal bills?
            6   putting in front of me.                                               6      A Yes, it was.
            7     Q What's the California Earthquake Authority?                       7      Q Okay. Who's Daniel Gunning?
            8     A It's the California Earthquake Authority. I                       8      A He's a lawyer.
            9   don't know.                                                           9      Q Okay. And was he performing services for you
12:59:15 10       Q Okay. Well, why would a payment have been             13:00:42 10     at this time?
           11   coming from K.Jam Productions to the California                      11      A He's performed services for me on and off over
           12   Earthquake Authority for $684 at this time?                          12   the years, yes.
           13     A I don't know. Maybe it's my earthquake                           13      Q Okay. Do you recall why you would have made a
           14   insurance.                                                           14   $250 payment to him at this time?
12:59:28 15       Q Do you have earthquake insurance?                     13:00:51 15        A As I said, he was doing work from me, and I'm
           16     A I believe I do.                                                  16   sure I owed him 250 bucks and I paid him.
           17     Q Okay. And is that insurance that you have for                    17      Q Okay. But you have no specific recollection as
           18   yourself personally?                                                 18   to the nature of that work?
           19     A For my house.                                                    19      A The work had to do with, uh -- the last thing
12:59:35 20       Q For your house?                                       13:01:04 20     he did for me was a matter involving a judgment that I
           21     A Yes.                                                             21   have against somebody for -- for something from many,
           22     Q Okay. Would the office have had earthquake                       22   many years ago.
           23   insurance?                                                           23      Q That's the last work that you recall him doing
           24     A I don't know. The office had a bunch of                          24   for you?
12:59:41 25     insurances. I don't know if earthquake insurance was      13:01:23 25        A Yes.



                                                                                                28 (Pages 106 to 109)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 30 of 83 Page ID
                                     #:10007
                                                  Kiarash Jam, 30(B)(6)                                                               03-28-19
                                                         Page 110                                                                     Page 112
13:01:23    1      Q And that was for you personally?                       13:03:23    1           and is attached hereto.)
            2      A Yes.                                                               2   BY MR. LATZER:
            3      Q Okay. And do you believe that that was the                         3     A Okay.
            4    work he was performing at this time?                                   4     Q And it Exhibit 14 is another exhibit introduced
13:01:28    5      A I believe so.                                          13:03:30    5   by the government at Mr. Bergstein's criminal trial, and
            6      Q Okay. So was that the last time he performed                       6   this one is designated Exhibit 47.
            7    work for you?                                                          7        Do you see that?
            8      A That matter is ongoing.                                            8     A I do.
            9      Q That matter is still ongoing?                                      9     Q Okay. Have you seen this document before?
13:01:37   10      A Yes.                                                   13:03:40 10       A No.
           11      Q And what's the nature of that matter?                             11     Q Now, we see on first page here, a transfer from
           12      A It's, uh -- I have a judgment against this guy                    12   Swartz IP Services Group to Integrated Administration
           13    and I've been trying to collect on forever, and he's                  13   for $250,000 on December 8th, 2011.
           14    helping to do that.                                                   14        Do you see that?
13:01:45   15      Q And how much is that judgment for?                     13:03:59 15       A That's what it says.
           16      A 40,000 bucks, I think, 40 something.                              16     Q Okay. And this is one of transfers that's
           17      Q That's a judgment that you obtained in your                       17   reflected on the bank statement that we reviewed before?
           18    name personally?                                                      18     A If you say so.
           19      A I believe so. Yes.                                                19     Q Let me ask you this. At -- at or around this
13:01:56   20      Q Okay. The arrow from K.Jam Media going up              13:04:24 20     time frame, did Integrated Administration have any other
           21    toward the right, you see there's a reference to $8,000?              21   bank accounts other than this Wells Fargo account ending
           22      A I do.                                                             22   in 1578?
           23      Q And the circle there connecting to that arrow                     23     A No.
           24    has your name; correct?                                               24     Q It didn't?
13:02:18   25      A Yes, it does.                                          13:04:33 25       A I don't think so. It had a savings account


                                                         Page 111                                                                     Page 113
13:02:18    1      Q And underneath that there's a reference to             13:04:36    1   attached to this, I think, at the time, but that's all I
            2   "credit card, 1K."                                                      2   can remember right now.
            3         Do you see that?                                                  3      Q Okay. Do you know if that savings account
            4      A I do.                                                              4   received any monies from Swartz IP?
13:02:25    5      Q So that was -- or this is indicating that              13:04:45    5      A I don't. It was not an active account. It
            6   $1,000 went toward the credit -- a credit card bill?                    6   just kind of sat there. When you open one, you get the
            7      A That's what it seems to say.                                       7   other, I think.
            8      Q And that's the black Amex card that we've been                     8      Q Okay. Can you turn to the last page of this --
            9   referring to?                                                           9      A Yes, sir.
13:02:38 10        A I have no idea.                                        13:04:53 10        Q -- please?
           11      Q Okay. I believe you testified earlier that the                    11      A Okay.
           12   only credit card we would see today is the black Amex?                 12      Q Okay. So on the last page, we again see what
           13      A The only Amex we would talk about is the black                    13   was reflected on the first page, and that's that there
           14   Amex. This could have been another credit card.                        14   was a payment from Swartz IP Services Group to
13:02:49 15        Q Okay. Did -- you had other credit cards in             13:05:08 15     Integrated Administration for $250,000 on December 8,
           16   your name at that time?                                                16   2011.
           17      A Yes, I did.                                                       17         Do you see that?
           18      Q Okay. And approximately how -- how many other                     18      A Yeah.
           19   credit cards?                                                          19      Q Okay. Now, if you can look at box that states
13:02:55 20        A I have no idea.                                        13:05:19 20     Integrated Administration, you will see a number of
           21      Q More than five?                                                   21   arrows going from that box?
           22      A Don't know.                                                       22      A Yes, I do.
           23      Q Okay. Let's look at Exhibit 14.                                   23      Q Okay. Now the arrow pointing down toward the
           24            (Exhibit 14 was marked for                                    24   bottom right reflects a $44,000 payment from Integrated
13:03:23 25              identification by the Court Reporter               13:05:32 25     Administration to K.Jam Media.



                                                                                                  29 (Pages 110 to 113)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 31 of 83 Page ID
                                     #:10008
                                                       Kiarash Jam, 30(B)(6)                                                           03-28-19
                                                               Page 114                                                                Page 116
13:05:33    1        Do you see that?                                      13:07:28    1     Q Okay. Were you making a $40,000 salary at this
            2     A I do.                                                              2   from Integrated Administration?
            3     Q So that's a $44,000 payment to your company?                       3     A I would get paid very intermittently. This
            4     A That's correct.                                                    4   could have been a payment and I maybe didn't have a
13:05:39    5     Q Do you know why Integrated Administration would        13:07:38    5   payment for the six months before that. So I'm assuming
            6   have been paying K.Jam Media $44,000 at this time?                     6   that's what maybe all or part of this was for. I don't
            7     A So many of the bills were in K.Jam Media's                         7   know. Maybe part of it it's a loan payback, I don't
            8   name, like I said, including the rent, the office, the                 8   know. But I'm just pointing out that my personal
            9   lease for the copier, et cetera, et cetera. So probably                9   paycheck would be written from Integrated Administration
13:05:52   10   covering bills that way.                                   13:07:50 10     to K.Jam Productions. And when there wasn't money, I
           11     Q So from your perspective, you really didn't                       11   wouldn't take a check --
           12   care at this time where money was coming from as long as              12     Q Okay.
           13   you had the money to pay the bills?                                   13     A -- which was more often than not.
           14     A David was providing the funding. I didn't                         14     Q All right. I believe you testified that you
13:06:13   15   question him where the money was coming from. I trusted    13:07:58 15     received a salary from Integrated Administration
           16   him at the time. I would ask for money. When he                       16   intermittently?
           17   provided money, he would tell me how much to go to which              17     A Yes.
           18   entity and what to do with it.                                        18     Q And when there was money there, you'd take it?
           19        And in this case, I'm assuming this $44,000                      19     A Yes.
13:06:22   20   that went K.Jam Media was to pay corporate bills,          13:08:06 20       Q Okay. So can you tell me, approximately, how
           21   including rent and, you know, insurance, and health                   21   much per month during the times you were receiving a
           22   insurance, and office, and blah, blah.                                22   salary that you were -- that you were being paid?
           23     Q Okay. Would any of the K.Jam Media payments                       23     A What my salary was?
           24   gone toward any personal expenses?                                    24     Q Yes.
13:06:36   25     A I don't know, maybe. I don't know. I don't             13:08:17 25       A My total salary was probably around 250,000,


                                                               Page 115                                                                Page 117
13:06:41    1   recall.                                                    13:08:17    1   200, $250,000, if I were to get all the checks.
            2      Q But at that time there were -- there would be                     2      Q And that's $250,000 per year?
            3   certain instances where payments would go from K.Jam                   3      A Per year. I'm guessing that amount. I don't
            4   Media toward personal expenses?                                        4   remember specifically, 200 or 250,000. Something like
13:06:49    5      A Maybe. Yeah.                                          13:08:32    5   that.
            6      Q Now the next arrow from Integrated                                6      Q And your testimony is that salary would have
            7   Administration reflects a $40,000 payment to Kia Jam                   7   been paid to Kia Jam Productions?
            8   Productions.                                                           8      A Yes.
            9         Do you see that?                                                 9      Q Okay. Is there another -- are there any other
13:06:59 10        A Uh-huh. I do.                                         13:08:41 10     reasons why $40,000 would have been transferred for --
           11      Q Okay. Do you know why Integrated                                 11   to Integrated -- from Integrated Administration to Kia
           12   Administration would be transferring $40,000 to Kia Jam               12   Jam Productions?
           13   Productions at this time?                                             13      A As I articulated, I don't remember
           14      A No. It could have been my payroll. My                            14   specifically, but it could have also been a loan
13:07:09 15     payroll, actually, would be written Kia Jam Productions,   13:08:50 15     payback. Maybe Kia Jam Productions gave a loan to
           16   so that's what this could have been. I don't recall.                  16   Integrated Administration for bills or payroll in the
           17      Q You're referring to your payroll. What do you                    17   weeks or months before. I don't remember specifically
           18   mean by that?                                                         18   that happened often.
           19      A When I would get a paycheck, the check would be                  19      Q So there's a lot of money moving around at this
13:07:18 20     written out Kia Jam Productions.                           13:09:05 20     time?
           21      Q And who would you get a paycheck from?                           21      A You -- you see what's happening.
           22      A Integrated Administration.                                       22      Q U-huh. And there's money flowing from one
           23      Q You're saying a paycheck for your salary                         23   entity to the next, and they're entities which you and
           24   personally?                                                           24   Mr. Bergstein were affiliated or had an interest; is
13:07:28 25        A Yes.                                                  13:09:18 25     that correct?



                                                                                                  30 (Pages 114 to 117)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 32 of 83 Page ID
                                     #:10009
                                                     Kiarash Jam, 30(B)(6)                                                              03-28-19
                                                             Page 118                                                                   Page 120
13:09:18    1     A I am -- I have -- these three entities are             13:12:06    1   discussed earlier, a payment of $50,000 from Swartz IP
            2   entirely mine. David Bergstein doesn't own any of these                2   Services to Integrated Administration on February 2nd,
            3   entities. And yes, my entities would loan money to the                 3   2012?
            4   other entities, to IA if it needed money. If I had                     4      A That's what it seems to do, yes.
13:09:24    5   money, I would loan money to IA when it needed money to    13:12:16    5      Q Okay. Let's turn, if you can, to the second to
            6   make payroll, and health insurance, and parking, and                   6   the last page of this exhibit.
            7   things of that sort. That's what small businesses do.                  7      A Yes, sir.
            8     Q What do small businesses do?                                       8      Q And this, again, reflects the payment that we
            9     A You take care of your business, if you can. If                     9   just discussed, and that's the $50,000 payment from
13:09:44   10   I had $5,000 in my account and Integrated Administration   13:12:32 10     Swartz IP to Integrated Administration on February 2nd,
           11   needed $5,000 to make sure the parking gate would open,               11   2012.
           12   people could come and park, I would advance the money as              12         Do you see that?
           13   a loan to the company, and when the company had money,                13      A Okay. I do.
           14   it would pay me back.                                                 14      Q And then you see the two arrows, one to K.Jam
13:09:55   15        If we were short for payroll, I would advance         13:12:42 15     Productions and the other to K.Jam Media?
           16   the money, if I had it, so we can make payroll, people                16      A I do.
           17   could get paid, people could have health benefits.                    17      Q Okay. So this first arrow going down reflects
           18     Q Did Kia Jam Productions pay any of the bills                      18   that at this time Integrated Administration paid $33,000
           19   that you were referring to before that Integrated                     19   to K.Jam Media.
13:10:18   20   Administration had?                                        13:12:58 20        A Okay.
           21     A I don't remember. Maybe K.Jam Productions                         21      Q Do you see that?
           22   loaned money to IA to pay the bills, or how it got paid,              22      A I do.
           23   I don't remember from seven years ago.                                23      Q Do you know the purpose of that payment from
           24     Q Let's look at Exhibit 15.                                         24   Integrated to K.Jam Media?
13:10:53   25           (Exhibit 15 was marked for                         13:13:05 25        A It says on here, according to this document,


                                                             Page 119                                                                   Page 121
13:10:53    1             identification by the Court Reporter             13:13:07    1   that it paid for the rent, the parking, the IT guy,
            2             and is attached hereto.)                                     2   office supplies, the phone bill and $13,000 to my house
            3    BY MR. LATZER:                                                        3   account.
            4       Q And Exhibit 15 is another exhibit introduced at                  4     Q Okay. So let's look at that. $13,000 went
13:10:59    5    Mr. Bergstein's criminal trial. The exhibit was           13:13:19    5   toward the K.Jam House account.
            6    numbered 50, and it was introduced by the government.                 6         Do you see that?
            7          Have you seen this document before?                             7     A I do.
            8       A No, sir.                                                         8     Q And --
            9       Q Okay. And you'll see on the first page of this                   9     A I'm assuming that's paying back a loan that I
13:11:13   10    exhibit, a payment, or what reflects a payment from       13:13:28 10     had given to the company.
           11    Swartz IP Services Group of $50,000 to Integrated                    11     Q Okay. Why are you assuming that?
           12    Administration on February 2nd, 2012.                                12     A Because this document is from six years ago,
           13          Do you see that?                                               13   and that's my best recollection of it.
           14       A That's what the document says.                                  14     Q But you also testified earlier that K.Jam House
13:11:27   15       Q Okay. Do you recall a payment from Swartz IP         13:13:39 15     was an account that you used for personal expenses?
           16    to Integrated of $50,000 at this time?                               16     A Right. But that's the account that I would use
           17       A I think -- didn't we talk about this one                        17   also to loan money to the company if the company needed
           18    already? I think we went through all of these                        18   money.
           19    individually already, didn't we, or are these new                    19     Q Okay. But this could have been paying back
13:11:37   20    transfers?                                                13:13:50 20     personal expenses?
           21       Q So if you look back at Exhibit 40, page 31, you                 21     A No.
           22    see a payment of $50,000 from -- on February --                      22     Q It couldn't have been?
           23       A I do. I think we talked about this already,                     23     A Paying back personal -- no. It either -- I
           24    earlier before lunch.                                                24   either got paid by getting a paycheck to K.Jam Media.
13:12:03   25       Q Okay. So this -- this reflects what we               13:13:58 25     That was how I got paid. Money going to the house



                                                                                                  31 (Pages 118 to 121)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 33 of 83 Page ID
                                     #:10010
                                                  Kiarash Jam, 30(B)(6)                                                                03-28-19
                                                         Page 122                                                                      Page 124
13:14:01    1    account, this was most likely a loan payback, but I'm     13:15:30    1      A Adam was one of the IT guys. Adam, at the time
            2    not sure.                                                             2   was, I believe, doing some web work for the company. I
            3       Q Okay. And there's a reference to a $658                          3   think.
            4    payment to Verizon.                                                   4      Q For what company?
13:14:08    5           Do you see that?                                   13:15:39    5      A For either K.Jam Media or I don't know what
            6       A Yes, I do.                                                       6   else he was doing. But he was a IT guy, so he did IT
            7       Q And what -- what was that payment for?                           7   work. But he did some web work for me, yes.
            8       A I don't know. I think that was -- our phone                      8      Q I believe you testified yesterday that
            9    bill at the office was Verizon, I think. I'm not sure.                9   Mr. Bergstein's friend, Mr. Carroll was also providing
13:14:17   10    I don't recall.                                           13:15:55 10     IT work?
           11       Q Was Verizon the phone provider at the office?                   11      A Yes, he did.
           12       A I think so.                                                     12      Q What -- what was the nature of the work he
           13       Q Was Verizon the phone provider for you                          13   provided?
           14    personally?                                                          14      A He did -- he handled all the phones and IT
13:14:25   15       A No, I don't think so. I had AT&T at the house,       13:16:01 15     work. There was another guy, Farden, who provided IT
           16    or something else. I don't think it's Verizon.                       16   work. There was always multiple parties doing IT work
           17       Q Did you have Verizon back at this time, in                      17   for the companies.
           18    2012?                                                                18      Q How come you needed so much IT work?
           19       A I haven't changed my home phone bill in a long                  19      A I don't understand that business. It needs --
13:14:33   20    time. This was, I believe a company.                      13:16:13 20     stuff needed to get done, and we would hire people to
           21       Q How about your cell phone?                                      21   come and do the work that needed to get done. The
           22       A My cell phone was AT&T.                                         22   phones were all online, too, some voiceover phone IT
           23       Q And was it AT&T at this time?                                   23   system thing.
           24       A It's been with AT&T for a very long time.                       24      Q And there's a reference here to a payment of
13:14:43   25       Q Okay. Have you ever had Verizon as a phone           13:16:26 25     $273 to Office Depot.


                                                         Page 123                                                                      Page 125
13:14:45    1   provider?                                                  13:16:28    1           Do you see that?
            2      A I think at the office it was Verizon, yes.                        2     A I do.
            3      Q Okay. What's Colorado or -- I'm sorry, C. A.                      3     Q And do you know K.Jam Media would have been
            4   Colorado Center?                                                       4   paying $273 to Office Depot at this time?
13:14:52    5      A That's the office rent. That's the name of the        13:16:37    5     A Probably to buy office supplies for the office.
            6   landlord where we wrote the check to for the office rent               6   Paper, staples, pens.
            7   for the Colorado rent space.                                           7     Q And that's the office that you shared with
            8      Q Okay. So you were paying $15,000 per month in                     8   Mr. Bergstein?
            9   rent?                                                                  9     A That's the only office, yes.
13:15:01 10        A Yes, sir.                                             13:16:48   10     Q Okay. Now up top, the reference to Kia Jam
           11      Q And that was for the office that you shared                      11   Productions, we see that $18,000 went from Integrated
           12   with Mr. Bergstein?                                                   12   Administration to Kia Jam Productions.
           13      A That is correct.                                                 13           Do you see that?
           14      Q And the charge, the standard parking for                         14     A Correct. I do. I see that.
13:15:08 15     $3,000, what's that?                                       13:16:58   15     Q Okay. And then there was a payment of $18,000
           16      A That's for parking in the building where the                     16   to Mr. Zarrinkelk?
           17   office was.                                                           17     A That's correct.
           18      Q Okay. And so how --                                              18     Q Okay. Do you know why Mr. Zarrinkelk would
           19      A We get a number of spots per month. We had to                    19   have been receiving $18,000 Kia Jam Productions at this
13:15:20 20     pay for the number of parking spots that we had so that    13:17:10   20   time?
           21   the employees could have a place to park.                             21     A I'm going to guess Mr. Zarrinkelk loaned money
           22      Q Do you recall approximately how many spots you                   22   to me all the time when I needed money for company
           23   had?                                                                  23   stuff. He probably loaned Kia Jam Productions the
           24      A No, I don't.                                                     24   money, I moved the money to IA, and then IA paid me back
13:15:29 25        Q Okay. Who is Adam Dunode?                             13:17:23   25   and I paid him back. That's what I'm guessing it was.



                                                                                                    32 (Pages 122 to 125)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 34 of 83 Page ID
                                     #:10011
                                                     Kiarash Jam, 30(B)(6)                                                           03-28-19
                                                              Page 126                                                               Page 128
13:17:26    1     Q Did you have any -- at any point in time when          13:19:41    1   Integrated Administration, the first of which is toward
            2   Mr. Zarrinkelk loaned money, did you have any agreement,               2   the top, a $5,000 payment to K.Jam Media.
            3   written agreement, reflecting that loan arrangement?                   3          Do you see that?
            4     A On once -- on one or two occasions I believe we                    4      A Yes.
13:17:39    5   did, but on 98 percent of the occasions, we did not. I     13:19:50    5      Q Okay. Now, do you know why Integrated would
            6   would just call him and ask him and he would graciously                6   have been making a $5,000 to the K.Jam Media at this
            7   agree to help me. He has been doing that for years.                    7   time?
            8     Q Does he still do that today?                                       8      A I'm sure to pay bills.
            9     A He's a good man. I'm sorry?                                        9      Q And whose bills are you referring to?
13:17:51   10     Q Does he still do that today?                           13:20:02 10        A Corporate bills, company bills, Kia Jam Media
           11     A To the extent that he can, and I ask him, yes,                    11   bills probably.
           12   I still owe him a little bit of money. Yes.                           12      Q And there's another arrow goes to the right of
           13     Q Let's look at Exhibit 16.                                         13   the K.Jam Media box, and it's -- reflects a payment of
           14     A Okay.                                                             14   $750 to T-Mobile?
13:18:16   15           (Exhibit 16 was marked for                         13:20:14 15            Do you see that?
           16           identification by the Court Reporter                          16      A That's correct. Yes.
           17           and is attached hereto.)                                      17      Q So --
           18   BY MR. LATZER:                                                        18      A I think my cell phone was -- I had a T-Mobile
           19     Q And Exhibit 16 is another exhibit from                            19   cell phone as well. I think somehow that, as I said
13:18:20   20   Mr. Bergstein's criminal trial. This is a government       13:20:21 20     earlier, AT&T -- AT&T is my current carrier. Back then
           21   Exhibit 53.                                                           21   it might have been T-Moble. I think I just remember,
           22        And on first page here you see a $300,000                        22   when I switched to an iPhone, I had to switch to AT&T.
           23   payment from Swartz IP Services Group to Integrated                   23   So I want to correct what I said a few minutes ago about
           24   Administration that was on March 6, 2012?                             24   my cell -- my personal cell phone.
13:18:37   25     A I see that.                                            13:20:32 25        Q Fair enough. So you think that this was a


                                                              Page 127                                                               Page 129
13:18:38    1       Q Okay. And this is one of the payments that           13:20:36    1   payment for your personal cell phone bill?
            2    we've previously looked at on the bank statements?                    2     A My company cell phone.
            3       A If you say so.                                                   3     Q It's your accompany cell phone?
            4       Q Let's take a look at page 36 of Exhibit 40.                      4     A What I would use for work, yes.
13:18:59    5       A Okay.                                                13:20:43    5     Q Okay. And you use it for personal use, too?
            6       Q Do you see the first transaction on that page                    6     A Of course.
            7    reflects a transfer of $300,000 --                                    7     Q Okay. And what's the Office of Finance, the
            8       A I do.                                                            8   entry right below that?
            9       Q -- from Swartz IP Services Group to Integrated                   9     A I don't know.
13:19:11   10    Administration on March 6th?                              13:20:50 10       Q Okay. It reflects $145 payment. You don't
           11       A I do.                                                           11   know what that's for?
           12       Q Okay. So that's also reflected on this                          12     A No, I don't.
           13    cover --                                                             13     Q Okay. Now, in the middle of the page, we see
           14       A This is the one we've talked about already.                     14   the arrow toward the right, from Integrated
13:19:18   15    Yes.                                                      13:20:59 15     Administration, which reflects a $149,000 payment to Kia
           16       Q Okay. Take a look, please, at the last page of                  16   Jam Productions.
           17    this exhibit.                                                        17        Do you see that?
           18       A No problem.                                                     18     A Uh-huh. Yes, I do.
           19       Q And this last page also reflects what we saw on                 19     Q And if you keep going toward the right, you see
13:19:30   20    the first page, a $300,000 payment from Swartz IP to      13:21:08 20     that $149,000 was then paid to you.
           21    Integrated Administration --                                         21        Do you see that?
           22       A Okay.                                                           22     A Yes. For American Express.
           23       Q -- do you see that?                                             23     Q And that's the American Express black card that
           24       A Okay. Yeah.                                                     24   we've been referring today?
13:19:36   25       Q And then we see multiple arrows going from           13:21:19 25       A Yes.



                                                                                                 33 (Pages 126 to 129)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 35 of 83 Page ID
                                     #:10012
                                                 Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                        Page 130                                                                   Page 132
13:21:20    1      Q Okay. And the next arrow from Integrated             13:23:16    1   Exhibit 17?
            2   Administration reflects a $63,000 payment to                          2      A Yes, sir.
            3   Mr. Zarrinkelk.                                                       3      Q Okay. And then the second payment on this page
            4         Do you see that?                                                4   is $186,000 form Swartz IP to Malibu Escrow Corp.
13:21:31    5      A Yes.                                                 13:23:22    5         Do you see that?
            6      Q Do you know what that's a reference to?                          6      A I do.
            7      A It's says "Wire to Carol Watson."                                7      Q Do you know what that payment was for?
            8      Q Okay. So --                                                      8      A No. It had nothing to do with the Swartz IP
            9      A We looked at that earlier.                                       9   bank account. I have no idea what that was for.
13:21:39   10      Q That's the $63,000 that was --                       13:23:34 10        Q Do you know what Malibu Escrow Corp. is?
           11      A Yeah. He sent an e-mail instructing us to                       11      A I I'm assuming it's an escrow corporation in
           12   send -- he said I'm sending in $300,000. Send $63,000                12   Malibu, but that's just based on the name. I don't
           13   to Carol auction thing.                                              13   know, though.
           14      Q Okay. So that's one of the payments for which                   14      Q Do you know if Mr. Bergstein was purchasing
13:21:52   15   Mr. Zarrinkelk was serving as the facilitator?            13:23:45 15     property in Malibu at this time?
           16      A That is correct.                                                16      A I don't know what David was doing.
           17      Q Okay. Now the last entry toward the bottom                      17      Q Let's turn to the last page of this exhibit,
           18   reflects a $25,000 payment to National Financial                     18   please.
           19   Services.                                                            19         Now this last page also reflects what we saw in
13:22:03   20         Do you see that?                                    13:24:07 20     the first page, and that's a $50,000 payment from Swartz
           21      A I do.                                                           21   IP Services Group to Integrated on March 13, 2012.
           22      Q What's National Financial Services?                             22      A Okay.
           23      A I don't know.                                                   23      Q Do you see that?
           24      Q Do you have any idea why a $25,000 payment                      24      A I do.
13:22:10   25   would have been made from your company to National        13:24:15 25        Q And let's look at the arrow toward the right.


                                                        Page 131                                                                   Page 133
13:22:13    1   Financial Services at this time?                          13:24:20    1   It reflects a $30,000 payment to K.Jam Media?
            2      A I'm sure I did it at David's instructions.                       2      A Yes, sir.
            3      Q Let's look at Exhibit 17.                                        3      Q Okay. And then to the right of that you see
            4           (Exhibit 17 was marked for                                    4   that list of various payments?
13:22:32    5           identification by the Court Reporter              13:24:32    5      A Yes, sir.
            6           and is attached hereto.)                                      6      Q What's Stanton & Associates?
            7   BY MR. LATZER:                                                        7      A I think one of the insurances, I couldn't
            8      Q Now, Exhibit 17 is another government exhibit                    8   afford to pay it all at once, and I financed it. I
            9   introduced at Mr. Bergstein's criminal trial. It's                    9   think this was a payment on that. It's somehow tied to
13:22:42 10     Exhibit 54.                                               13:24:46   10   one of the insurance policies.
           11      A Okay.                                                           11      Q What insurance are you referring to?
           12      Q And you see on the first page two payments, one                 12      A There was a bunch of insurances. I don't know
           13   from Swartz IP Services Group for $50,000 to Integrated              13   specifically which this was, but EPLI, employer, blah,
           14   Administration.                                                      14   blah, one of those insurances. It could have been that.
13:22:56 15           Do you see that?                                    13:25:03   15   I don't know what it was, but one of the insurance
           16      A Yes.                                                            16   policies. I don't remember.
           17      Q Okay. Now, if you look again at Exhibit 40,                     17      Q That's insurance for Integrated?
           18   page 36 --                                                           18      A I don't remember specifically.
           19      A Okay.                                                           19      Q Okay. Now there's an entry right below that to
13:23:05 20        Q -- on March 13, 2012 you see --                      13:25:13   20   AT&T, and I believe you testified before that you --
           21      A I see it.                                                       21   AT&T was your provider for your home?
           22      Q -- there was a payment of $50,000 from                          22      A AT&T is my current provider for my cell phone.
           23   Integrated Administration?                                           23   AT&T back then was either the provider for the office,
           24      A I do.                                                           24   Internet office phone something. I don't remember
13:23:13 25        Q Okay. And that's also reflected on plaintiff's       13:25:36   25   specifically what, one those things.



                                                                                                34 (Pages 130 to 133)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 36 of 83 Page ID
                                     #:10013
                                                        Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                           Page 134                                                                      Page 136
13:25:41    1     Q Do you recall whether -- when AT&T became your        13:27:36    1      A I believe so, yeah.
            2   cell phone provider?                                                  2      Q You've got three different providers?
            3     A I think, if I remember correctly, when I got an                   3      A I -- I don't know they were multiple providers.
            4   iPhone, which was -- I was late to the iPhone thing, a                4   Maybe one of them was a provider of something for the
13:25:53    5   couple years ago I switched from an Android to iPhone,    13:27:41    5   house. I don't know. I don't remember.
            6   and I think that's when it became my carrier, I think.                6      Q And by "house," you're referring to your
            7     Q Okay. Now --                                                      7   personal house?
            8     A Two years ago maybe. A year and a half ago.                       8      A Yes. My -- my residence. But I have DirecTV
            9     Q -- before I believe you testified that Verizon                    9   at the house, so it wouldn't haven't been -- Time Warner
13:26:10 10     was providing phone services for the office.              13:27:54 10     wouldn't have been for my house. I've had DirecTV for a
           11     A Yeah. The phone and Internet, I think, were                      11   a very long time at home. I still do. So I don't know
           12   different at the office. One of them was one, and one                12   what Time Warner was for. It was for -- maybe the long
           13   was the other, I think. I don't remember which was                   13   distance carrier was different. I didn't really deal
           14   which.                                                               14   with this. Steve Piscula did.
13:26:18 15       Q So your testimony is that you providing -- or         13:28:08 15        Q Uh-huh.
           16   paying AT&T and Verizon for phone and/or Internet                    16      A Maybe the long distance carrier was different
           17   services at this time?                                               17   than the regular phone provider. I don't know.
           18     A That is my recollection of it, yes. I could be                   18      Q Now this document also reflects that there was
           19   wrong, but that's what I think it is.                                19   a $30,000 payment from Integrated to Kia Jam Media;
13:26:29 20       Q Okay. And below AT&T there's a payment to             13:28:26 20     right?
           21   Mr. Poormand.                                                        21      A Okay.
           22         Do you see that?                                               22      Q And then it appears to show an arrow going back
           23     A Yes. Yes.                                                        23   to Integrated Administration, which reflects a payment
           24     Q And he's your uncle?                                             24   of $7,000 to Integrated Administration from Kia Jam
13:26:36 25       A Yes.                                                  13:28:37 25     Media.


                                                           Page 135                                                                      Page 137
13:26:36    1      Q Okay. And you were paying him $300?                  13:28:37    1        Do you see that?
            2      A Yes.                                                             2     A I do.
            3      Q Okay. Do you recall why you were paying your                     3     Q Do you have understanding why Kia Jam Media was
            4   uncle $300 at this point?                                             4   paying back $7,000 to Integrated Administration?
13:26:42    5      A He was a runner. I've been trying to help him.       13:28:43    5     A I don't. Don't recall.
            6   He's been a runner at the office on and off, so he got                6     Q Were there times when K.Jam Media paid money to
            7   paid for -- whether it was miles he was driving, or, I                7   Integrated Administration?
            8   don't know what this is -- maybe he even bought                       8     A There were times where K.Jam Media would cover
            9   something, but he was a runner for the office.                        9   the shortfall for Integrated Administration.
13:26:54 10        Q What do you mean by "a runner"?                      13:28:55   10   Absolutely. It was 10 days later, so maybe Integrated
           11      A Go pick -- just drive, or go pick this up,                      11   Administration was short money and K.Jam floated it
           12   deliver this, drive here. Get groceries. Whatever.                   12   money.
           13   Pick up office supplies. That type of stuff.                         13     Q Let's take a look at 18.
           14      Q Okay. And there's a charge here for Time                        14            (Exhibit 18 was marked for
13:27:08 15     Warner for $400.                                          13:29:38   15            identification by the Court Reporter
           16          Do you see that?                                              16            and is attached hereto.)
           17      A Yes.                                                            17   BY MR. LATZER:
           18      Q Who was using Time Warner at this time?                         18     Q And Exhibit 18 is another exhibit introduced by
           19      A I don't remember. I don't know. Time Warner                     19   the government at Mr. Bergstein's criminal trial,
13:27:16 20     could have been, you know, again, either the phone, or    13:29:51   20   specifically Exhibit No. 95.
           21   Internet, or one those things. I don't know.                         21        And the title of this exhibit on the top left
           22      Q So your recollection is that AT&T, Verizon, and                 22   is "Select TT Recipient Entities."
           23   perhaps Time Warner, were all providing cable or -- I'm              23        Do you see that?
           24   sorry, Internet or phone services to your company at                 24     A Yes.
13:27:36 25     that time?                                                13:30:04   25     Q And the first entity listed on this document is



                                                                                                   35 (Pages 134 to 137)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 37 of 83 Page ID
                                     #:10014
                                                     Kiarash Jam, 30(B)(6)                                                               03-28-19
                                                            Page 138                                                                     Page 140
13:30:09    1   Integrated Administration.                                 13:32:36    1      Q And those services included --
            2           Do you see that?                                               2      A So when I said 250 earlier, I was clearly
            3     A I do.                                                              3   wrong. So --
            4     Q And it reflects that Integrated Administration                     4      Q Okay. And those services included following
13:30:17    5   received $2,529,732.                                       13:32:54    5   Mr. Bergstein's instruction to wire money to various
            6           Do you see that?                                               6   entities and individuals?
            7     A That's what it says.                                               7      A Yes.
            8     Q Okay. Do you know if Integrated Administration                     8      Q What other services did you provide?
            9   received from Swartz IP $2,529 and 7 -- $2,529,000 --                  9      A I was out trying to do things, look at deals,
13:30:35 10     I'm having a tough time here.                              13:33:07 10     looking at deals, evaluating deals, trying to do
           11     A 2,529,732.                                                        11   consultant for Broadway 4D, trying get movies made,
           12     Q That's right. Do you know if Integrated                           12   which I did, and generated revenue, and worked on
           13   Administration received those monies from Swartz IP?                  13   Sovrin. You know, whatever needed to be done.
           14     A I don't.                                                          14      Q Okay. I'm just trying to understand, of those
13:30:50 15       Q Okay. Do you have any reason to believe that           13:33:23 15     services that you just described, what does that have to
           16   Integrated Administration did not receive that amount                 16   do with Integrated Administration's payroll services
           17   from Swartz IP?                                                       17   you've described?
           18     A Yesterday the documents that your colleague                       18      A Integrated Administration was the company that
           19   showed me was, like, a little over a million dollars.                 19   did the payroll, as I've said. So my payroll, for work
13:31:00 20     There was probably more, but I don't know the amount, so   13:33:39 20     I was doing, was apparently these checks, and they came
           21   I don't know if this amount is correct or not correct.                21   to me because of the work I was doing.
           22     Q Let's take a look at Exhibit 19.                                  22      Q Right. But I'm just trying to understand the
           23             (Exhibit 19 was marked for                                  23   relationship of the work that you said that you were
           24             identification by the Court Reporter                        24   doing to Integrated Administration's business functions.
13:31:28 25               and a copy is attached hereto.)                  13:33:54 25           What specifically did those services have to do


                                                            Page 139                                                                     Page 141
13:31:28    1   BY MR. LATZER:                                             13:33:59    1   with payroll?
            2     Q And Exhibit 19 is another exhibit from                             2     A I'm sorry. I don't understand your question.
            3   Mr. Bergstein's criminal trial, Exhibit No. 84.                        3     Q So integrated Administration, as you've
            4     A Okay.                                                              4   described it, at least in part, is a payroll company?
13:31:38    5     Q And the title of this document is "Periodic            13:34:08    5     A Yes.
            6   Payments to Kiarash, K.Jam, for Integrated -- from                     6     Q So what payroll related services are you
            7   Integrated Administration for August 17, 2011 to May 18,               7   performing for Integrated Administration --
            8   2012."                                                                 8     A Operating Integrated --
            9           Do you see that?                                               9     Q Just let me finish.
13:31:52 10       A Yes.                                                   13:34:15   10     A Sorry.
           11     Q And have you seen this document before?                           11     Q What payroll related services are you
           12     A No, sir.                                                          12   performing for Integrated Administration that would
           13     Q Okay. So this reflects that from August 17,                       13   entitle you to receive these monies?
           14   2011 to May 18, 2012, you received total of $167,753                  14     A My agreement was that apparently, I think it
13:32:07 15     from Integrated Administration?                            13:34:23   15   was 200, not 250, like I said, was my salary, and part
           16     A That's what it says.                                              16   of what David was funding was money coming into IA, and
           17     Q Okay. Do you believe that you did, in fact,                       17   when there was money I would take a check. When there
           18   received $167,753 during this time period?                            18   wasn't money, I wouldn't take a check.
           19     A It sounds about right. I don't know. But                          19     Q I don't think that answers the question,
13:32:23 20     sure.                                                      13:34:37   20   though.
           21     Q Okay. And why did you receive these monies?                       21        What services, other than following
           22     A This was my paycheck.                                             22   Mr. Bergstein's instructions to transfer monies around,
           23     Q This was a paycheck that you received for                         23   what services, what payroll related services were you
           24   services that you were performing for Integrated?                     24   performing for Integrated Administration that this time?
13:32:35 25       A Yes.                                                   13:34:51   25     A I'll give you an example. I was consulting for



                                                                                                  36 (Pages 138 to 141)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 38 of 83 Page ID
                                     #:10015
                                                   Kiarash Jam, 30(B)(6)                                                        03-28-19
                                                          Page 142                                                              Page 144
13:34:53    1   Broadway 4D, I think, on or around this time, and was     13:36:58    1      A Ed Defrank and Robert Silverman, and one other
            2   bringing in money that would go towards making these                  2   guy, the CEO's name whom I can't remember right now.
            3   payroll checks. I was getting paid on a monthly basis                 3      Q Okay. And what experience did you have at that
            4   for consulting there.                                                 4   time with medical billing --
13:35:02    5         I think this was right around the time I went       13:37:13    5      A None.
            6   out of the country to make a movie. That generated a                  6      Q -- if any? You had none?
            7   free -- a fee that I brought in to help all these. So I               7      A None whatsoever.
            8   did everything and anything that needed to be done.                   8      Q Okay.
            9      Q Were you providing payroll related consulting                    9      A I had nothing to do the operation of Sovrin. I
13:35:13 10     services to Broadway 4D?                                  13:37:20 10     did not have anything to do with the operation of the
           11      A No. Just consulting services. I don't                           11   medical billing company.
           12   understand what you mean "payroll related services."                 12      Q So you just established the entity?
           13      Q Well, Integrated Administration was a payroll                   13      A Established the entity, and we provided the
           14   company?                                                             14   employees and paid the employees that were working
13:35:21 15        A That's one of the things it did. It provided         13:37:28 15     there. And paid for the rent, and the office, and the
           16   overhead services, and payroll and employees, yes.                   16   Internet, and blah, blah.
           17      Q So what did your work for Broadway 4D have to                   17      Q So were you an officer of Sovrin how?
           18   do with a payroll company?                                           18      A I believe so.
           19      A My work for Broadway 4D generated money that                    19      Q Do you recall your position?
13:35:33 20     came into the companies, including AI, to pay these       13:37:38 20        A I don't.
           21   payments.                                                            21      Q Okay. Do you know who, if any -- were there
           22      Q To pay these payments to yourself?                              22   any other officers of Sovrin?
           23      A Payments to everybody. As I said, if there                      23      A I don't remember the corporate structure of
           24   wasn't money for me to take it, I wouldn't take it. I                24   Sovrin.
13:35:46 25     made sure everybody else got paid first.                  13:37:47 25        Q Okay. Did you have an ownership interest in


                                                          Page 143                                                              Page 145
13:35:59    1     Q Now, you've made a number of references today         13:37:50    1   Sovrin?
            2   to Sovrin; is that correct?                                           2      A I believe as the -- as the officer, I think I
            3     A Yes, I have.                                                      3   did. I don't remember, though. I don't remember the
            4     Q Okay. And what is Sovrin?                                         4   corporate structure, as I said.
13:36:09    5     A Sovrin was a company set up to get into the           13:37:57    5      Q Okay. Do you know if it was a corporation?
            6   medical billing industry.                                             6      A I think it was corporation, not an LLC, I
            7     Q Okay. And when was it set up?                                     7   think. But I'm not certain.
            8     A I don't remember the date. Somewhere around                       8      Q And do you recall whether you established it
            9   that time.                                                            9   the same way you establish Kia Jam Media?
13:36:23 10       Q That was a company that you and Mr. Bergstein         13:38:07   10      A I don't.
           11   set up?                                                              11      Q Or the same way that you established Integrated
           12     A I set up.                                                        12   Administration?
           13     Q You set it up?                                                   13      A I don't recall how I established it.
           14     A I believe so, yes.                                               14      Q Okay. And approximately when was it
13:36:29 15       Q Okay. Did Mr. Bergstein have any involvement          13:38:16   15   established?
           16   with Sovrin?                                                         16      A In 2010, '11, '12. In that arena. I don't
           17     A Yes. He's the one who got the business. It                       17   remember specifically.
           18   was his idea. He and, I think, the Weston guys who came              18      Q Right around the same time that you established
           19   up with plan to do this business, and it was a good                  19   Integrated Administration?
13:36:42 20     opportunity.                                              13:38:27   20      A No. After. I think after. Shortly after.
           21     Q So was this a business that you, Mr. Bergstein,                  21      Q Shortly after?
           22   and the Weston guys were running together?                           22      A I think so.
           23     A No, we were not running it. It was being run                     23      Q Okay.
           24   by two other gentlemen who were experts in the field.                24      A I'm not certain, but --
13:36:56 25       Q And who were those gentlemen?                         13:38:36   25      Q And where was Sovrin providing medical billing



                                                                                               37 (Pages 142 to 145)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 39 of 83 Page ID
                                     #:10016
                                                        Kiarash Jam, 30(B)(6)                                                           03-28-19
                                                              Page 146                                                                  Page 148
13:38:39    1   services?                                                  13:40:43    1         So I think there was one or two occasions where
            2      A Their office was in Glendale.                                     2   Sovrin did, in fact, pay some of that loan back to IA.
            3      Q Okay. And did you testify -- I believe you                        3     Q Okay. So your position is that Integrated
            4   testified before that you were providing consulting                    4   Administration, at least at some point, loaned money to
13:38:53    5   services to Sovrin?                                        13:40:55    5   Sovrin?
            6      A No.                                                               6     A Was advancing loans. Was advancing monies to
            7      Q You never provided any consulting services to                     7   Sovrin for Sovrin, yes. And at some point, when they
            8   Sovrin?                                                                8   started generating a little bit, it wasn't that much
            9      A No. I just -- you know, we -- IA was providing                    9   money. I think was, you know, 10, $20,000. I don't
13:39:01 10     the employees. If I said that, that's incorrect.           13:41:08 10     think it was much more than that. I don't remember.
           11      Q So was IA leasing employees to Sovrin Health?                    11   And then they would keep some of that money for their
           12      A You're colleague asked me that yesterday. I                      12   ongoing operations, and they wrote a check to, I think
           13   don't what what "leasing employee" means. I don't know                13   it was IA, on one or two occasions. I don't remember
           14   what that means. We -- they're employees that worked                  14   specifically. Or they wrote it to some other company.
13:39:12 15     there. Their paychecks came from IA, so IA was             13:41:23 15     I don't remember.
           16   advancing all the expenses for the employees.                         16     Q Okay. So by advancing money, do you mean
           17      Q Okay. And did Integrated Administration have                     17   loaning money, or is that something different?
           18   any sort of written agreement with Sovrin Health                      18     A That's advancing money. You know, you need to
           19   regarding their arrangement with -- arrangement with                  19   advance for the lease. You know, you got to pay for --
13:39:27 20     these employees?                                           13:41:32 20     so you're advancing for expenses hoping that you get
           21      A I don't remember. I don't remember. They had                     21   back paid back.
           22   employee -- I think they employment agreements. I don't               22     Q So it was effectively a loan arrangement?
           23   remember. They probably had employment agreements,                    23     A I don't know what you want to call the
           24   yeah, I would imagine.                                                24   arrangement. I'm telling you what it was. It was
13:39:42 25        Q Have you ever seen any of these employment            13:41:44 25     advancing expenses hoping that you get your money back.


                                                              Page 147                                                                  Page 149
13:39:44    1   agreements?                                                13:41:47    1      Q Okay. Were there -- was there a written
            2     A I don't remember. I think if they were there,                      2   agreement reflecting that advancing arrangement?
            3   that's something Steve Piscula would have done because                 3      A I don't remember. I don't think so. I don't
            4   they need to have probably paperwork in order to get                   4   know.
13:39:52    5   health insurance, and Steve and Frymi's office would       13:41:53    5      Q Do you know if any collateral was provided in
            6   handle those -- those level of details at the office.                  6   connection with that advancing arrangement?
            7     Q Okay. And is Sovrin still in operation today?                      7      A There's no collateral that I know of.
            8     A No. As I said yesterday, it's not.                                 8      Q Did Sovrin have any relation to Swartz IP?
            9     Q What did it stop operating?                                        9      A Sovrin was its own entity. Sovrin was its own
13:40:06   10     A Sometime after that. I don't remember the              13:42:14 10     entity. I don't --
           11   date.                                                                 11      Q Did Sovrin ever provide services to Swartz IP?
           12     Q Did it stop operating around the time when, as                    12      A Sovrin services was medical billing to the
           13   you described yesterday, things went south?                           13   extent that maybe Swartz IP had an agreement to fund it,
           14     A I don't remember when it stopped operating.                       14   I don't know what Swartz IP was doing. David -- you
13:40:17   15     Q Was it approximately sometime in 2013?                 13:42:26 15     should ask David that. David Bergstein was the one who
           16     A I don't remember when it stopped operating.                       16   was dealing with that.
           17     Q Okay. Have you ever received money from                           17      Q Did Mr. Bergstein have any involvement with the
           18   Sovrin?                                                               18   operation of Sovrin?
           19     A Sovrin, at one point towards the end, yeah, I                     19      A No. Not that I know of. Sovrin was run by
13:40:28   20   think there on one or two occasions where they had         13:42:49 20     those two guys and one other guy, Larry Twirsky,
           21   collected on some of the -- on the medical, on the -- I               21   something like that, I think, was the other guy. Larry
           22   think it was -- whatever type of medical thing they were              22   something. Larry-something. Yeah.
           23   doing they collected some money. And at some point some               23      Q So you believe that the two individuals who
           24   of the money that we had advanced to them was getting                 24   were running Sovrin Health were Ed Defrank and Larry
13:40:42   25   paid back to, I believe it was to IA.                      13:43:02 25     Twirsky?



                                                                                                  38 (Pages 146 to 149)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 40 of 83 Page ID
                                     #:10017
                                                       Kiarash Jam, 30(B)(6)                                                       03-28-19
                                                              Page 150                                                             Page 152
13:43:02    1      A Robert Silverman, and -- and I think Larry was        13:44:59    1   Mr. Defrank or Mr. Silverman?
            2   brought in. I don't remember when or how, but Robert                   2      A I don't know. I don't know.
            3   Silverman and Ed Defrank were the two principals.                      3      Q Okay. So Mr. Bergstein came to you and
            4      Q Robert Silverman and Ed Defrank?                                  4   expressed an interest in getting involved in the medical
13:43:15    5      A Yes, sir.                                             13:45:13    5   billing industry; is that correct?
            6      Q Okay. Who's Larry Twirsky?                                        6      A He came to me and said, "Set up a company.
            7      A He was brought in, I think, or was going to                       7   We're getting in the medical billing space." Something
            8   come in as a consultant, or brought in somehow. He was                 8   to that effect.
            9   another expert in the field that did some work for                     9      Q And so you established this -- and entity
13:43:22 10     Sovrin. I don't remember the details.                      13:45:23   10   called Sovrin Health System?
           11      Q Okay. What -- what's prompting you to describe                   11      A I established an entity called Sovrin. And I t
           12   these individuals as expert in the field?                             12   think it's -- I don't remember the official name, but it
           13      A If I remember correctly, they'd been in that                     13   sounds right, Sovrin Health Systems.
           14   field for 20-some-odd years each, that's what I                       14      Q Is -- I understand that that entity's not
13:43:34 15     remember.                                                  13:45:33   15   operating anymore, but is it still in existence?
           16      Q And how did you learn that?                                      16      A I don't know. I think it is.
           17      A They -- I don't remember who introduced them to                  17      Q Have you taken any steps to dissolve that
           18   the party. I think David ultimately hired them both.                  18   entity?
           19   Found them, interviewed them and hired them. But I                    19      A I don't remember if I have or not.
13:43:45 20     don't remember who -- I don't know who introduced them     13:45:43   20             (Exhibit 20 was marked for
           21   to the operation. I don't know that.                                  21             identification by the Court Reporter
           22      Q And what prompted Mr. Bergstein to get into the                  22             and is attached hereto.)
           23   medical billing industry?                                             23   BY MR. LATZER:
           24      A I don't know. As he described it to me, it                       24      Q Let's look at Exhibit 20.
13:43:58 25     was -- it was a really interesting space. So it was a      13:46:18   25      A Okay.


                                                              Page 151                                                             Page 153
13:44:01    1   space that with the right funding behind it could be       13:46:25    1      Q If you want to flip through that document, let
            2   very lucrative. You're buying, you know, medical bills                 2   me know when you've had a chance to do so.
            3   that don't get paid for a long time, and you're buying                 3      A Okay. Okay.
            4   them at a discount. And then when you collect, there's                 4      Q Okay. Can you tell me what these are?
13:44:11    5   a lot of money to be made. Somehow somebody talked him     13:46:36    5      A These are Integrated Administration invoices to
            6   into it. I think it was maybe the Weston guys that                     6   Sovrin.
            7   talked him into it.                                                    7      Q Okay. And are these documents that you've
            8     Q Okay. So you and Mr. Bergstein had a                               8   produced in discovery in case?
            9   discussion about getting involved in this industry?                    9      A I don't know. Are these documents we produced
13:44:21   10     A No. David told me we're getting involved in            13:46:52 10     in discovery?
           11   this business. I did not have a discussion about                      11      Q Oh, if you don't know you don't know?
           12   getting involved in medical billing.                                  12      A Does this stamp mean we did?
           13     Q Did you object to getting involved?                               13      Q It is -- it's the IA Bates stamp. But in any
           14     A No.                                                               14   even, let me ask you some questions.
13:44:31   15     Q You thought it was a good idea?                        13:47:11 15           Have you ever been in possession of these
           16     A The way he described it to me I thought it was                    16   invoices before?
           17   a good idea. I thought it was a good opportunity, he                  17      A I don't know.
           18   had said these Weston guys have a lot of money behind                 18      Q Have you ever seen these before?
           19   him, and that's what we need to make this really                      19      A I think I might have seen one or two of them.
13:44:40   20   successful. And I thought great.                           13:47:20 20     I don't know. As I said, Steve Piscula and Frymi did a
           21     Q And when you're referring to "this" really                        21   lot of this kind of, you know, behind back office stuff
           22   successful, what are you -- what is "this"?                           22   for the company. So I don't know if they did it. I did
           23     A The medical billing practice, Sovrin.                             23   not create these, I don't think. I don't remember.
           24     Q Okay. And did Mr. Bergstein have a                                24      Q Okay. But as you sit here today, you don't
13:44:55   25   relationship with the individuals you identified before,   13:47:36 25     recall if you've seen these?



                                                                                                39 (Pages 150 to 153)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 41 of 83 Page ID
                                     #:10018
                                                 Kiarash Jam, 30(B)(6)                                                               03-28-19
                                                        Page 154                                                                     Page 156
13:47:38    1      A I don't recall if I've seen them, but I think I       13:49:41    1    correct?
            2   might have. I think I might have seen these, actually.                 2       A That's what this is, yes.
            3   Yes, I vaguely have a recollection that I've seen these.               3       Q Okay. Now, if you look underneath the section
            4      Q Okay. Do you know how these sorts of invoices                     4    that's entitled "Description."
13:47:51    5   would be accessed?                                         13:49:48    5       A Huh-uh.
            6      A As I said, I think Steve and Frymi in the                         6       Q The first line states, "Monthly fix consulting
            7   office did a lot of this kind of paperwork. So maybe                   7    fees."
            8   they -- they created them. And if they e-mailed them to                8           Do you see that?
            9   me, I don't really remember.                                           9       A I do.
13:48:08 10        Q Do you know if they were kept electronically?         13:49:54   10       Q And in parenthesis it says "(per agreement)."
           11      A I do not. I do not know.                                         11           Do you see that?
           12      Q Do you know if there as a file with hard copies                  12       A I do.
           13   of these sorts of invoices?                                           13       Q And there's a reference here to the right to
           14      A I do not know. I do not know. Sorry to                           14    $20,000.
13:48:22 15     interrupt you.                                             13:50:01   15           Do you see that?
           16      Q So let's look at the first invoice. It's dated                   16       A I do.
           17   March 31st, 2012.                                                     17       Q Okay. What's your understanding of why this
           18         Do you see that on the top right?                               18    states monthly fixed consulting fees?
           19      A I do. Or maybe Harry. Harry might have                           19       A This is Sovrin, um, getting billed 20,000 a
13:48:35 20     created these. I don't know who did, but --                13:50:13   20    month for the services of the people that are listed on
           21      Q Who's Harry?                                                     21    this invoice.
           22      A Harry Simonian. We talked about him yesterday.                   22       Q Okay. This reflects that Integrated
           23   He's an accountant at the office.                                     23    Administration was providing consulting to Sovrin
           24      Q And when you say "the office," are you                           24    Health; is that right?
13:48:44 25     referring to the officer that you shared with              13:50:24   25       A That's what this says.


                                                        Page 155                                                                     Page 157
13:48:45    1   Mr. Bergstein?                                             13:50:25    1     Q Okay. What consulting was Integrated providing
            2      A Yes. He was an accountant in the office on                        2   Sovrin?
            3   Colorado.                                                              3     A I don't know what the agreement it refers to.
            4      Q Okay. Now, if you look at top right-hand                          4   Maybe David was consulting on kind of the direction of
13:48:54    5   corner of this invoice, there's a reference to             13:50:36    5   the company because the whole thing was his idea. Don
            6   inter-company charges.                                                 6   Carol was doing IT for the office, Jeff was doing legal
            7         Do you see that?                                                 7   work, Steve Piscula was in the office, and Frymi was
            8      A Yes.                                                              8   handling, you know, David's desk. So that's what those
            9      Q Do you know what that means?                                      9   people are.
13:49:03   10      A No.                                                   13:50:50 10       Q Okay. But then you're also identified here.
           11      Q Okay. And if you look at the bill to section                     11     A Am I identified as well? Yes.
           12   so the left --                                                        12     Q What were you doing for Sovrin Health?
           13      A Uh-huh.                                                          13     A As I told you, and we've been through this a
           14      Q -- do you see that? It says "Sovrin Health                       14   bunch, I was the guy at Integrated Administration. I
13:49:17   15   System" --                                                 13:51:00 15     was the one signing the paychecks. I was out trying to
           16      A Uh-huh.                                                          16   raise money so there was money in Integrated
           17      Q -- and then there's and address identified?                      17   Administration to pay for bills as they needed to be
           18      A Yes.                                                             18   paid.
           19      Q And the address is the same address at which                     19     Q But what specifically were you doing for Sovrin
13:49:24   20   you and Mr. Bergstein shared an office; is that correct?   13:51:11 20     Health?
           21      A That's correct. That's where all the bills                       21     A I was doing whatever needed to be done. If
           22   would go.                                                             22   Sovrin needed insurance, I was the one to go get the
           23      Q So Integrated Administration is sending a bill                   23   insurance. If Sovrin needed health insurance for the
           24   from its Colorado Boulevard office to Sovrin Health                   24   employees, I was the one who would go get the health
13:49:38   25   System at the same Colorado Boulevard office; is that      13:51:21 25     insurance for the employees. I was the one who went and



                                                                                                   40 (Pages 154 to 157)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 42 of 83 Page ID
                                     #:10019
                                                     Kiarash Jam, 30(B)(6)                                                        03-28-19
                                                            Page 158                                                              Page 160
13:51:23    1   negotiated the lease on their office. I was the one who    13:53:12    1   things that I know about.
            2   did whatever needed to be done so that they can have a                 2      Q Okay. But you also know about Swartz IP?
            3   running operation.                                                     3      A I do.
            4      Q Your testimony is that you negotiated the lease                   4      Q But your testimony is that wasn't one of the
13:51:32    5   on Sovrin's office?                                        13:53:18    5   ways in which he raised money?
            6      A I believe -- I think I did negotiate the lease                    6      A He certainly did raise money for Swartz IP,
            7   on Sovrin's office.                                                    7   yes.
            8      Q What office are you referring to?                                 8      Q And that was the money that came that Class TT?
            9      A They had an office in Glendale, as I've                           9      A Yes. Class TT did, in fact, put money into
13:51:40 10     mentioned already.                                         13:53:30 10     Swartz IP. We've established that.
           11      Q And that was different from the office that's                    11      Q And there's a reference here next to where it
           12   listed on this "bill to" section?                                     12   says "Monthly fix consulting fees," it says in
           13      A Yes. The "bill to," this is just where the                       13   parenthesis, "(per agreement)."
           14   paperwork and the corporate would go. There was an                    14         Do you see that?
13:51:50 15     office in Glendale where dozens of people went to work     13:53:39 15        A I do.
           16   every day for Sovrin.                                                 16      Q Do you know what agreement that's referring to?
           17      Q Your testimony is that dozens of people worked                   17      A I do not.
           18   for Sovrin?                                                           18      Q And you're not aware of any written agreement
           19      A Yeah. Whoever worked for Sovrin, I don't know                    19   for services provided between Sovrin and Integrated
13:52:01 20     how many people, went to work at this office in Glendale   13:53:46 20     Administration?
           21   every day.                                                            21      A If there was an agreement, I don't remember it.
           22      Q And does this invoice reflect that those                         22      Q Do you know if this invoice was paid by
           23   individuals, including yourself, were providing                       23   Integrated Administration?
           24   consulting to Integrated Administration?                              24      A I don't know.
13:52:14 25        A I didn't create this, so I don't -- I -- I            13:53:57 25        Q Okay. If you look the bottom right, you see a


                                                            Page 159                                                              Page 161
13:52:16    1   don't know what people, whoever wrote this, was            13:54:04    1   reference to a total due from previous invoice.
            2   thinking, but --                                                       2          Do you see that?
            3     Q So you have no idea what this is for?                              3      A I do.
            4     A I'm telling you that the work that we did, I                       4      Q Okay. Are you aware of a previous invoice from
13:52:24    5   don't think is considered consulting, but I don't know.    13:54:11    5   before March 12th -- March 31st, 2012?
            6   Maybe -- maybe David, as I said, was consulting with                   6      A I don't recall.
            7   Robert Silverman and Ed Defrank and those guys. They                   7      Q Let's turn to the second page. It's the one at
            8   were the guys who were running the company. Maybe he                   8   Bates No. 757.
            9   was consulting with them on what they should be doing,                 9      A Okay.
13:52:34   10   what they shouldn't be doing, the direction, how to        13:54:27 10        Q And this reflects what purports to be another
           11   raise the money they needed, whatever it was. I don't                 11   invoice from Integrated to Sovrin?
           12   know what David was doing.                                            12      A I see. It seems like it's the same thing with
           13     Q But did Mr. Bergstein have any experience in                      13   a different date.
           14   the medical billing industry as you knew?                             14      Q And you're not able to identify any consulting
13:52:44   15     A Not that I knew of, but he certainly had a lot         13:54:43 15     services that were actually provided at this time by
           16   of experience in raising money.                                       16   Integrated Administration for Sovrin Health; is that
           17     Q Sort of along the way that he raised money                        17   right?
           18   through Swartz IP? Is that what you're referring to?                  18      A As I mentioned to you, if Jeff Kransenberg
           19     A No. That's not what I'm referring to.                             19   (sic), Kransberg (sic) -- Kranzdorf or David Bergstein
13:52:56   20     Q What are you referring to?                             13:54:56 20     were doing consulting for the guys who were running
           21     A I'm referring of the Miramax transaction.                         21   Sovrin, I'm not aware of it. I don't what they were
           22     Q Any other transactions?                                           22   doing.
           23     A Yeah, he bought a film library that I know of.                    23      Q Well, let's focus on Mr. Kranzdorf. Are you
           24   He raised money for movies, he raised money from another              24   aware of any medical billing experience that
13:53:09   25   fund a while ago for again more movies. Those are the      13:55:12 25     Mr. Kranzdorf had at this time?



                                                                                                41 (Pages 158 to 161)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 43 of 83 Page ID
                                     #:10020
                                                 Kiarash Jam, 30(B)(6)                                                                03-28-19
                                                        Page 162                                                                      Page 164
13:55:14    1      A No. But he's an attorney. Maybe he was, you           13:57:17    1     Q By "companies," you're referring to the
            2   know, helping them draft contracts. I don't know what                  2   companies that you and Mr. Bergstein had?
            3   he was doing at the time.                                              3     A I refer to Integrated Administration company.
            4      Q And, in fact, he is an attorney who was                           4     Q You said "companies."
13:55:20    5   subsequently disbarred; right?                             13:57:24    5     A And then she substantially went on to do some
            6      A He was disbarred in California, as I said                         6   more work for Jeff while Jeff was no longer on the IA
            7   yesterday, yes, but he currently has a license to                      7   payroll.
            8   practice law in New York.                                              8     Q Okay. Why was Mr. Kranzdorf on the IA payroll?
            9      Q Okay. Was he still a member of the bar in                         9     A He was an employee of the company. He was a
13:55:32 10     California as of April 30th, 2012?                         13:57:37 10     lawyer. He did a bunch of work for David. He wrote up
           11      A I don't know.                                                    11   dozens and dozens of contracts, and documents, and did
           12      Q So your testimony is that Mr. Bergstein or                       12   whatever David needed him to do.
           13   Mr. Kranzdorf may have been providing consulting                      13     Q Okay. Did he do any payroll-related work?
           14   services to Sovrin at this time?                                      14     A I don't know what you mean. You've asked that
13:55:58 15        A What I'm telling you is, I don't know what they       13:57:52 15     a bunch of times. I don't understand what "payroll
           16   were doing. If David, who hired those guys, who found                 16   related work" is. Did he write checks? No.
           17   them, whose idea it was to start that business was doing              17     Q Well, you described IA as a payroll company.
           18   some consulting work for them, I am unaware of it and I               18     A IA was a company that provided overhead
           19   don't know.                                                           19   services and had employees for various entities. He was
13:56:07 20        Q Well, you're certain that you didn't provide          13:58:03 20     one of those employees who was an attorney who worked
           21   any consulting services for Sovrin at this time?                      21   for David, who worked on a multitude of transition --
           22      A I don't -- I'm trying to think of specifically                   22   transactions for David, and his compensation came from
           23   what I did. Consulting them on helping them do their                  23   IA.
           24   lease, maybe that's considered consulting. I don't                    24         I would guess that he had a -- he drafted
13:56:21 25     know. Consulting on what insurance package their           13:58:15 25     contracts, he drafted employment agreements, he drafted


                                                        Page 163                                                                      Page 165
13:56:23    1   employees should have, I don't know. I was doing           13:58:19    1   whatever legal documents that the folks at Sovrin might
            2   whatever I needed to do to provide those employees a                   2   or might not have needed, he might have done that for
            3   paycheck and a place to go and work. If that's                         3   them.
            4   considered consulting or not, I don't know.                            4      Q So he worked on a multitude of transactions,
13:56:34    5      Q And this invoice makes another reference to an        13:58:28    5   none of which had to do with Integrated Administration's
            6   agreement.                                                             6   business?
            7          Do you see that?                                                7      A No. Integrated Administration business was
            8      A I do.                                                             8   whatever we could do to generate money. David was
            9      Q And you're not aware of any written agreement                     9   working on a number of deals that were supposed to
13:56:40 10     between Sovrin and Integrated such that -- or pursuant     13:58:42 10     generate money, and Jeff worked on all of those. Or not
           11   to which Integrated would provide consulting services to              11   all of those, maybe -- a lot of those with David. And
           12   Sovrin?                                                               12   the goal of all of those would be to generate -- to
           13      A I -- I've already answered that question. If                     13   create successful businesses, or generate funding that
           14   there is one, I don't remember it.                                    14   could come into IA to pay for everything.
13:56:52 15        Q Okay. And that's really true for any services         13:58:53 15        Q Was Integrated Administration, as far as you
           16   that Integrated might have provided to Sovrin. You're                 16   were concerned, just a vehicle through which you could
           17   not aware of any written agreement?                                   17   transfer monies from person to person, or from company
           18      A I can't think of one. If there was one, I                        18   to company?
           19   don't remember it.                                                    19      A No, sir.
13:57:04 20        Q There's a reference on here to Sandra                 13:59:04 20        Q No?
           21   Carpenter. Do you know who that is?                                   21      A No.
           22      A Sandra Carpenter is a legal assistant. She's,                    22      Q Your testimony was that it was actually a
           23   like, a paralegal who worked on and off for the                       23   viable operating business?
           24   companies. She's been working with Jeff for a long                    24      A It was. Yes.
13:57:17 25     time.                                                      13:59:17 25        Q Let's look the next invoice, 758.



                                                                                                  42 (Pages 162 to 165)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 44 of 83 Page ID
                                     #:10021
                                                 Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                        Page 166                                                                  Page 168
13:59:19    1      A Okay.                                                 14:01:26    1   reference to "service charges."
            2      Q And this is an invoice dated May 31st, 2012.                      2         Do you see that?
            3      A Okay.                                                             3      A I do.
            4      Q And do you see that?                                              4      Q The word "service" is misspelled, but you see
13:59:31    5      A I do.                                                 14:01:32    5   what I'm referring to?
            6      Q Okay. And there's a reference again to                            6      A I do. "Servsi."
            7   inter-company charges. What does that refer to?                        7      Q Do you know what that means, "service charges"?
            8      A As I said earlier, I don't know.                                  8      A No.
            9      Q You don't know.                                                   9      Q Okay. And this reflects -- strike that.
13:59:41 10           And again, we see a reference under the              14:01:47 10           This invoice reflects a request from Integrated
           11   description "To Monthly fixed consulting fees," and then              11   Administration that Sovrin pay a $20,000 for reported
           12   in parenthetical it says, "(per agreement)."                          12   consulting work; is that correct?
           13         Do you see that?                                                13      A Just like all the other ones, yes. That's what
           14      A I do.                                                            14   it says.
13:59:53 15        Q Okay. So this is another $20,000 invoice,             14:02:06 15        Q And if you look at the bottom right, you see at
           16   ostensibly for consulting fees that Integrated                        16   this point there's a total unpaid balance of
           17   Administration is sending Sovrin Health; is that                      17   $154,583.33.
           18   correct?                                                              18         Do you see that?
           19      A That's what it reads like.                                       19      A I do.
14:00:05 20        Q Okay. And we see on the bottom right, there's         14:02:16 20        Q And you're not sure whether that was paid?
           21   an indication of a total unpaid of $81,038.33.                        21      A I'm not sure whether it was paid. I doubt --
           22         Do you see that?                                                22   Sovrin never had this kind of money to pay it.
           23      A I do.                                                            23      Q Okay. Let's look at the next one, 761. This
           24      Q Do you know if that was paid?                                    24   is dated October 31st, 2012. And do you see in the top
14:00:19 25        A I don't.                                              14:02:36 25     right there's another reference to inter-company


                                                        Page 167                                                                  Page 169
14:00:20    1      Q Do you know if, at any point in time,                 14:02:38    1   charges?
            2   Integrated Administration paid any of these invoices?                  2      A I do.
            3      A You mean Sovrin.                                                  3      Q Do you see that? And I take it you don't know
            4      Q I'm sorry. Yeah.                                                  4   what that refers to?
14:00:29    5         Do you know if, at any point in time, Sovrin         14:02:42    5      A No.
            6   paid any monies to Integrated Administration pursuant to               6      Q Okay. And so this is an invoice which reflects
            7   these invoices?                                                        7   a request by Sovrin to Integrated Administration for
            8      A As -- as I told you on -- on one or two                           8   $20,000 for purported consulting services; is that
            9   occasions Sovrin did write small checks to, I don't                    9   right?
14:00:42 10     remember if it was IA or what entity. I do not know.       14:02:57   10      A That's what it looks like.
           11   But I don't -- Sovrin never really became the big time                11      Q Okay. 762,please.
           12   company we were hoping it to become, so I don't think                 12      A Okay.
           13   these ever got paid. But I do not know.                               13      Q And this is a November 30th, 2012 invoice from
           14      Q You and Mr. Bergstein were hoping it would                       14   Integrated Administration to Sovrin; right?
14:00:54 15     become a big giant company?                                14:03:11   15      A Yes.
           16      A Not just us. Everybody involved, I'm sure it                     16      Q And again, we see in the top right
           17   was.                                                                  17   inter-company charges?
           18      Q And if you could turn to page 760?                               18      A Yes.
           19      A Yes, sir.                                                        19      Q And you don't know what that's a reference to?
14:01:12 20        Q This is a -- an invoice dated September 30,           14:03:19   20      A No.
           21   2012 from Integrated Administration to Sovrin; is that                21      Q Okay. And this, again, is a invoice from
           22   correct?                                                              22   Integrated to Sovrin requesting payment of $20,000 for
           23      A Yes, it is.                                                      23   purported consulting work; is that correct?
           24      Q Okay. Now, if we look the top right-hand                         24      A Yes.
14:01:23 25     corner of this invoice, is it says "for," and there's a    14:03:35   25      Q Okay. 763, please.



                                                                                                 43 (Pages 166 to 169)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 45 of 83 Page ID
                                     #:10022
                                                       Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                                  Page 170                                                              Page 172
14:03:40    1       A Okay.                                                  14:26:44    1        THE VIDEOGRAPHER: We're back on the record at
            2       Q This is a December 31st, 2012 invoice from                         2   2:25 p.m.
            3    Integrated Administration to Sovrin; is that correct?                   3   BY MR. LATZER:
            4       A Yes.                                                               4     Q Mr. Jam, I'm showing you what I'm marking as
14:03:52    5       Q Okay. And again, this -- there's a reference           14:27:12    5   Exhibit 21.
            6    in the top right to inter-company charges.                              6     A Thank you.
            7          Do you see that?                                                  7           (Exhibit 21 was marked for
            8       A Yes.                                                               8           identification by the Court Reporter
            9       Q And you're not sure what that refers to?                           9           and is attached hereto.)
14:04:01 10         A Still don't.                                           14:27:17   10   BY MR. LATZER:
           11       Q Okay. And this is an invoice from Integrated                      11     Q Just let me know when you've had a chance to
           12    Administration requesting payment to Sovrin of $20,000                 12   look through that document.
           13    for purported consulting work; is that correct?                        13     A I have.
           14       A Yes.                                                              14     Q Okay. Do you know what this is?
14:04:18 15         Q And 759. If you could turn to the next page,           14:27:34   15     A I created this document.
           16    please? I understand that the pages are out of order,                  16     Q You created this document?
           17    but the --                                                             17     A I believe so. The front page I did.
           18       A No, I got it.                                                     18     Q Only the front page?
           19       Q -- invoice by dates go in order.                                  19     A I'm looking at the other pages now. I think I
14:04:28 20            This is a June 30th, 2013 invoice from                14:27:48   20   created the whole thing.
           21    Integrated Administration to Sovrin; is that correct?                  21     Q Okay. You believe you --
           22       A Yes.                                                              22     A I don't know what --
           23       Q And this, again, refers in the top right-hand                     23     Q -- typed up each page of this document?
           24    corner to service, for which is misspelled --                          24     A Except for the last two pages. I don't
14:04:47 25         A Spelled again.                                         14:28:02   25   remember the last two pages. But we looked at these


                                                                  Page 171                                                              Page 173
14:04:47    1     Q -- charges. Do you see that?                             14:28:05    1   last two pages already elsewhere. But the Excel part,
            2     A Yes.                                                                 2   the first few pages, I'm pretty sure I created this
            3     Q And, as before, you don't know what that's                           3   document.
            4   referring to?                                                            4      Q Okay. When did you create it?
14:04:53    5     A No.                                                      14:28:16    5      A Years ago.
            6     Q Okay. And this is an invoice from Integrated                         6      Q Around this 2011, 2012 text time period?
            7   Administration to Sovrin requesting $20,000 in payment                   7      A No, no, no. No. No. Way after that.
            8   for purported consulting work; is that correct?                          8      Q Way after that?
            9     A Yes.                                                                 9      A Yeah.
14:05:09 10       Q Now, if we look at the total unpaid amount on            14:28:26 10        Q After things had gone south?
           11   to this invoice, it states $101,000. I'm sorry,                         11      A Yeah, this -- I created this probably three
           12   $101,083.33; is that correct?                                           12   years ago, two, three, something like that. Three, four
           13     A Yes.                                                                13   years ago. Somewhere in that neighborhood.
           14     Q Okay. Now, if we look back at the previous one                      14      Q And was that after Sovrin had stopped
14:05:27 15     on 763, it reflected a total unpaid amount of                14:28:41 15     operating?
           16   $214,583.33; is that correct?                                           16      A I think so.
           17     A Yes.                                                                17      Q Okay. Fair to say that it was sometime
           18     Q Do you have an understanding as to why that                         18   after -- or strike that.
           19   amount decreased from December 31st, 2012 to June 30th,                 19          Fair to say it was sometime in 2015 or after?
14:05:44 20     2013?                                                        14:28:52 20        A I'm -- I'm not sure, but it sounds right. I
           21     A No, I don't.                                                        21   don't remember.
           22        MR. LATZER: All right. Let's take a break.                         22      Q And what prompted you to create this document
           23        THE VIDEOGRAPHER: We are going off the record.                     23   then?
           24   The time is 2:03 p.m.                                                   24      A I think it was a conversation I had with David.
14:05:51 25          (A recess was taken.)                                   14:29:01 25     David was talking about one the lawsuits. It could have



                                                                                                    44 (Pages 170 to 173)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 46 of 83 Page ID
                                     #:10023
                                                 Kiarash Jam, 30(B)(6)                                                                03-28-19
                                                        Page 174                                                                      Page 176
14:29:03    1   been this one. That whoever had said to him, or one of     14:31:04    1     A Yes.
            2   the points that was made is that Sovrin is a company,                  2     Q Okay. And that identifies three different
            3   never existed, and that was an argument somebody was                   3   years; 2012, 2013 and 2014.
            4   making. I don't know if it was this, or his criminal                   4     A Correct.
14:29:16    5   trial or whatever. I don't remember specifically. And      14:31:10    5     Q Do you see that?
            6   I said, "Let me put together a list of everything that                 6     A I do.
            7   was spent on Sovrin, and all the employees. And I think                7     Q Okay. And do those amounts relate to?
            8   what I did is I had all the canceled checks to go along                8     A I would imagine those are the amounts of
            9   with it as well at some point.                                         9   payroll for that year of direct Sovrin employees. The
14:29:26 10        Q So in order to show that Sovrin was actually at       14:31:23 10     addition of allocation is below. It says, "20 percent
           11   one time an operating entity, you needed to put together              11   of the salaries for the following employees, David
           12   this document; is that right?                                         12   Bergstein, Kia, Jeff, Don, Frymi, Steve Piscula," and
           13      A No, I didn't need to do it for that reason. I                    13   some money in accounting. Because obviously we weren't
           14   did this to show how much Sovrin had cost. How much                   14   doing full-time Sovrin. So the additional allocation of
14:29:44 15     money had gone into Sovrin.                                14:31:40 15     204,000 and 134,000 is 20 percent of the salaries of
           16      Q For purposes of showing that it was an                           16   those people I had mention, allocated to Sovrin, for a
           17   operating entity?                                                     17   total $1.442 million over three years spent Sovrin.
           18      A I believe so.                                                    18     Q All right. Well, let's focus on 2012.
           19      Q Okay. So you put together this document at                       19     A Okay.
14:29:55 20     Mr. Bergstein's request?                                   14:32:01 20       Q Your position is that Sovrin had a payroll of
           21      A I don't -- I don't remember if it was his                        21   629,915 -- $629,915.16?
           22   request or if I offered to do it. I don't remember.                   22     A Yeah. That's on the next page, 1753, the
           23      Q Did you actually type this out yourself?                         23   breakdown.
           24      A I believe I did 'cause I had to do all the                       24     Q And where did that number come from?
14:30:05 25     calculations.                                              14:32:15 25       A On page 1753.


                                                        Page 175                                                                      Page 177
14:30:05    1      Q And do you have a copy of this document in            14:32:19    1      Q Okay. So we see on 1753, these are the gross
            2   electronic form?                                                       2   wages, as you identified them, for various -- are these
            3      A I don't know. Maybe. Yeah.                                        3   various employees of Sovrin?
            4      Q Was it created using Excel?                                       4      A Yes. These were the dedicated Sovrin
14:30:15    5      A It was.                                               14:32:37    5   employees.
            6      Q Okay. Do you know if you still have access to                     6      Q And were they actually employees of Sovrin?
            7   the Excel file?                                                        7      A They worked for Sovrin. They were employees
            8      A I don't know. Maybe.                                              8   of -- Integrated Administration was offering the payroll
            9      Q Okay. Would that be saved on a computer of                        9   services as you know.
14:30:27   10   yours?                                                     14:32:46 10        Q Okay. And so how did you go about determining
           11      A Didn't we produce this to you?                                   11   each of these individual's gross wages such that they're
           12      Q This document was produced in PDF format.                        12   reflected on this document?
           13      A Yeah. I don't know. I can look for it if we                      13      A I probably asked either Majid or Frymi to tell
           14   need to. Digitally.                                                   14   me what it was, because they were the ones who had --
14:30:40   15      Q Do you believe that you used Excel to make this       14:33:02 15     Frymi kept copies of everybody's paychecks and stuff
           16   document?                                                             16   like that. Or I asked Majid. I don't remember what I
           17      A I do.                                                            17   did.
           18      Q Okay. So the first page is entitled "Summary."                   18      Q And did you have any assistance with inputting
           19      A I don't know f there was another page that went                  19   this information?
14:30:50   20   on top of this or not. I think I would have written        14:33:17 20        A I asked for the raw information, then I'm
           21   "Sovrin" or something on here, so maybe this was the                  21   pretty sure I created this document myself.
           22   work in progress. I don't know which one this is.                     22      Q You put it in yourself?
           23      Q Okay. And there's a reference toward the top                     23      A Yes.
           24   left, it says, "Sovrin Payroll."                                      24      Q Okay. So again, focusing on 2012, on the first
14:31:02   25          Do you see that?                                    14:33:30 25     page of this document, there's a reference to additional



                                                                                                  45 (Pages 174 to 177)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 47 of 83 Page ID
                                     #:10024
                                                 Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                        Page 178                                                                  Page 180
14:33:34    1   allocation.                                                14:35:57    1      Q And that's true for all these people who were
            2          Do you see that?                                                2   receiving salaries from Integrated Administration?
            3      A Yeah. I talked about already.                                     3      A Yes. The way I calculated these numbers, is I
            4      Q And so 20 percent of the $629,915.16 number, is                   4   took 20 percent of their salaries for the year.
14:33:47    5   204 -- $212,000.31; is that correct?                       14:36:16    5      Q Let me just ask that a little clearer.
            6      A No, it's not correct.                                             6         All of the individuals referenced under this
            7      Q Okay. Can you explain the relationship between                    7   additional allocation reference were receiving salaries
            8   the first $629,000 number and the $204,000 number?                     8   from Integrated Administration; is that correct?
            9      A The $629,000 has nothing to do with the 204.                      9      A Yes.
14:33:58   10   The 629 is the addition of all the dedicated employees     14:36:29 10        Q Okay. And there's a reference here to 20K in
           11   of Sovrin, what they got paid. The $204,000 is a                      11   accounting, and that was money that was going toward --
           12   20 percent allocation of the salaries that were paid to               12      A And I just had a flat $20,000 for annual
           13   the people who were not working full-time at Sovrin.                  13   accounting. I just made that a flat number.
           14   David, myself, Kranzdorf, Don Carroll, Frymi, Steve                   14      Q And so Mr. Zarrinkelk received $20,000 for
14:34:21   15   Piscula, and an allocation of $20,000 for accounting,      14:36:42 15     accounting work that he performed for Sovrin?
           16   because Majid was doing the accounting. That's what                   16      A No, that's not correct. I'm allocating $20,000
           17   adds up to $204,000 for 2012.                                         17   from the fees that were paid him to Sovrin accounting.
           18          For 2013, it's $134,000. In 2014, there really                 18      Q Okay. What are you basing that allocation on?
           19   wasn't much so I didn't even do it. 2014, there was                   19      A I don't remember at the time. I think I just
14:34:37   20   actual 15,354.50 in payroll. 2013, according to this       14:37:02 20     went with 20 percent. And this was not an official
           21   document, was 458,625.94 in payroll. So total payroll                 21   document. This was just a document I did to see roughly
           22   of the dedicated Sovrin employees, and the additional                 22   how much money had been spent on Sovrin?
           23   allocation, is $1.442.3.                                              23      Q What do you mean by "it's not an official
           24      Q Okay. So this reflects that you, and                             24   document"?
14:34:58   25   Mr. Bergstein and others, were receiving a salary from     14:37:12 25        A This wasn't done at -- you know, I wasn't --


                                                        Page 179                                                                  Page 181
14:35:01    1   Sovrin Health?                                             14:37:16    1   you know, 20 percent is just a number I picked out of
            2      A No, it doesn't.                                                   2   the sky. I just created this document myself to see how
            3      Q Okay. It says, "Additional allocation is                          3   much money had been spent on Sovrin salaries.
            4   comprised of 20 percent of the salaries for the                        4      Q Can you just clarify why this refers to 20K in
14:35:07    5   following employees."                                      14:37:32    5   accounting services?
            6      A Right. Right. I'm allocating 20 percent of                        6      A Yes. Majid's firm was paid more than $20,000
            7   the salaries for work being done for Sovrin, because not               7   for the year, because he did accounting for a number of
            8   all of salary could be applied to Sovrin, 'cause that's                8   the entities, as you know. I allocated 20,000 of the
            9   not all I was doing. So I've allocated 20 percent of                   9   money that he was paid to Sovrin expenses. So he was
14:35:23 10     the salaries of the people that I mentioned, who would     14:37:45 10     not paid by Sovrin. I just allocated $20,000 of his
           11   part-time basically work on Sovrin, and that's what                   11   services for Sovrin.
           12   those numbers add up to.                                              12      Q Was there any basis for that $20,000 number?
           13      Q Okay. So is it your testimony that you were                      13      A No. I just pulled the number out of thin air.
           14   spending approximately 20 percent of your work -- strike              14      Q And you did the same thing for the 20 percent
14:35:37 15     that.                                                      14:38:00 15     number?
           16          Is it your testimony that you were devoting                    16      A Yes.
           17   approximately 20 percent of your work towards Sovrin?                 17      Q Now, there's a reference on this first page to
           18      A No. My testimony is that 20 percent of my                        18   transfers from SIP, Deutsche Bank account to IA Wells
           19   salary was allocated to Sovrin. I don't remember                      19   Fargo account.
14:35:47 20     specifically how much of my time I was spending on         14:38:12 20           Do you see that?
           21   Sovrin.                                                               21      A Yes.
           22      Q And 20 percent your salary from who?                             22      Q And then below that, transfers from SIP Wells
           23      A The salary that I was making.                                    23   Fargo account to IA Wells Fargo account.
           24      Q From?                                                            24         Do you see that?
14:35:55 25        A From Integrated Administration.                       14:38:19 25        A Yes. Yes.



                                                                                                 46 (Pages 178 to 181)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 48 of 83 Page ID
                                     #:10025
                                                       Kiarash Jam, 30(B)(6)                                                      03-28-19
                                                              Page 182                                                            Page 184
14:38:19    1     Q Okay. So let's look at the first set. It says          14:40:47    1      Q And if you go down towards the bottom, there's
            2   total number of transfers 15.                                          2   a reference to you and Mr. Bergstein.
            3        Do you see that?                                                  3         Do you see that?
            4     A Yes.                                                               4      A I do.
14:38:25    5     Q And total amount of transfers, 2,015,000.              14:40:57    5      Q And that reflects gross wages of $493,846.54.
            6        Do you see that?                                                  6         Do you see that?
            7     A I do.                                                              7      A I do.
            8     Q So what prompted you to include information                        8      Q Okay. And then this is referring to 2012, this
            9   about transfers from Swartz IP to -- well, strike that.                9   page; is that correct?
14:38:42 10          Why did you reference these transfers from SIP        14:41:23   10      A Yes, I believe so. Yes, it is.
           11   Deutsche Bank account to the Integrated Administration                11      Q And toward the right, there's a 20 percent
           12   Wells Fargo account?                                                  12   notation.
           13     A Probably David's request.                                         13         Do you see that?
           14     Q And do you have an understanding as to what                       14      A Yes, I do.
14:38:55 15     these transfers have to do with this summary that you're   14:41:34   15      Q Now, what were you trying to do, show here?
           16   providing?                                                            16      A Exactly what I already said. I've taken the
           17     A No.                                                               17   salaries of these people, I've taken 20 percent of it,
           18     Q Do you have an understanding of what these                        18   and I've come up with the item that goes in the
           19   transfers have to do with Sovrin?                                     19   additional allocation category, which is on the first
14:39:08 20       A No. I think David probably told me find out            14:41:49   20   page.
           21   how much money had come in from SIP to the two accounts,              21      Q Okay. So this reflects the fact that you and
           22   which I did, and then I did the above calculation to see              22   Mr. Bergstein together, for 2012, received a salary of
           23   how much had gone out to Sovrin employees for payroll.                23   $493,846.54; is that correct?
           24     Q Okay. But as you sit here today, you have no                      24      A That's what it says.
14:39:21 25     understanding as to any relationship between SIP and       14:42:05   25      Q And 20 percent of that salary was being


                                                              Page 183                                                            Page 185
14:39:27    1    Sovrin?                                                   14:42:07    1   allocated to Sovrin Health; is that correct?
            2       A I don't -- as I sit here now, I don't know if                    2      A That's correct.
            3    the money from -- I don't remember. Maybe the money                   3      Q Okay. This $493,846.54 number, where does that
            4    from SIP came in for the purpose of Sovrin. I don't                   4   come from?
14:39:35    5    remember.                                                 14:42:19    5      A The gross sal -- the gross salaries that went
            6       Q Okay. Are there any documents that could                         6   out to he and I for the year. It was a combination of
            7    refresh your recollection in that regard?                             7   the two.
            8       A Not I know of.                                                   8      Q Did you refer to any documents?
            9       Q Okay. So from -- what information were you                       9      A I'm sure I did.
14:39:52   10    able to -- well, strike that.                             14:42:28 10        Q Did you get that information from
           11           Did you refer to any documents in order to                    11   Mr. Zarrinkelk?
           12    reference these transfers from SIP's bank accounts?                  12      A Probably. Either from him, or from Frymi, or
           13       A I think I asked -- probably asked Majid for a                   13   from Steve or somebody.
           14    list of deposits in. Maybe that's how I did it. I                    14      Q And why did you combine those salaries for you
14:40:12   15    don't remember. Probably did that. I probably asked       14:42:36 15     and Mr. Bergstein?
           16    Majid for the general ledger.                                        16      A I don't know. I could have combined all of
           17       Q Okay. So you would agree with me, based on                      17   them online. It doesn't really matter. I was just
           18    this document, that Integrated Administration received               18   trying to get to that $204,000 number.
           19    from Swartz IP at least $2,295,000; is that correct?                 19      Q But you see that Mr. Kranzdorf is listed alone
14:40:32   20       A That's what this document says. Yes.                 14:42:52 20     for -- for his salary?
           21       Q Okay. Do you have any reason to doubt that                      21      A Yes. Maybe those guys can be, you know, carved
           22    that's not accurate?                                                 22   out into legal department, administrative support and
           23       A No. No.                                                         23   accounting services, where David and I were more
           24       Q Okay. Let's look the second page here.                          24   administrative. I don't know.
14:40:43   25       A Okay.                                                14:43:02 25        Q And you'll see next to the numbers for --



                                                                                                47 (Pages 182 to 185)
                     eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 49 of 83 Page ID
                                     #:10026
                                                   Kiarash Jam, 30(B)(6)                                                               03-28-19
                                                             Page 186                                                                  Page 188
14:43:07    1     A Right.                                                 14:44:26    1   lawsuit?
            2     Q -- the number for Mr. Kranzdorf, it says "legal                    2     A No. He asked me to prepare it. I don't know
            3   support."                                                              3   why he needed it, and I think I needed it, too, just to
            4        Is that right?                                                    4   see how much had gone off to Sovrin. And I'm sure once
14:43:12    5     A Yes.                                                   14:44:35    5   I did this, I sent it to him with all the backup. And
            6     Q And for Don C., Frymi and Steve, it says "IT                       6   he -- I don't know what he did with it, if it was
            7   administrative support"?                                               7   helpful to him or not. I don't know.
            8     A Yes.                                                               8     Q But you just told me that he asked you to do it
            9     Q And underneath that is Mr. Zarrinkelk's firm.                      9   in connection with a lawsuit; is that not correct?
14:43:21 10          Do you see that?                                      14:44:44 10       A I think -- no, I think when he -- when we
           11     A Yes, I do.                                                        11   talked, it was either a lawsuit or something. Somehow
           12     Q And there's a reference to accounting services?                   12   someone had said that there was a claim that Sovrin was
           13     A Yes.                                                              13   not a real company. I don't specifically what it was,
           14     Q Okay. The entry next to the information for                       14   or who had said that to him, and said, "That's bullshit.
14:43:29 15     you and Mr. Bergstein is blank; right?                     14:44:56 15     I have all these employees. Put something together to
           16     A Uh-huh.                                                           16   show how much was spent on the employees," and that's
           17     Q So what services were you and Mr. Bergstein                       17   what I did.
           18   providing Sovrin Health?                                              18     Q And you said --
           19     A You've already asked that question a number of                    19     A Pardon my -- pardon my language. I apologize.
14:43:42 20     times. We've already been through that. I told you         14:45:03 20       Q -- and you said that when you created this
           21   what I was doing and, you know, I've told you I don't                 21   document you also needed it?
           22   know what David was doing in terms of dealing with those              22     A Yeah. I wanted to know how much had been
           23   guys. I've already answered that question.                            23   spent. If somebody had said that, I wanted to know how
           24     Q Okay. Is there a reason why you left this                         24   much was spent, so we had this document. In case
14:43:50 25     blank?                                                     14:45:14 25     somebody mentioned, it I could say, here, we spent


                                                             Page 187                                                                  Page 189
14:43:50    1      A It was an internal document. No, I didn't --          14:45:14    1   $1.4 million on salaries over three years.
            2   no, I don't think it was a big deal.                                   2      Q Okay. And let's look at the next page. It's
            3      Q Is that because --                                                3   the one that's Bates numbered 1754.
            4      A It could have said admin there. I don't know.                     4      A Got it.
14:43:56    5      Q Is that because you didn't know what you and          14:45:31    5      Q And I believe that this refers to information
            6   Mr. Bergstein had done for Sovrin Health?                              6   for 2013; is that correct?
            7      A No.                                                               7      A I believe so. Yes.
            8      Q All right. Right --                                               8      Q Okay. And there's a reference here to gross
            9      A I didn't feel like I needed to put anything                       9   wages for you, Mr. Kranzdorf, Mr. Carroll, Ms. Biedak
14:44:03 10     there.                                                     14:45:54   10   and Mr. Piscula; is that correct?
           11      Q Okay. But it's true that you didn't know what                    11      A Yes.
           12   Mr. Bergstein had done for Sovrin Health?                             12      Q Okay. And I notice that Mr. Bergstein is not
           13      A I don't know what --                                             13   listed here.
           14         MR. MIGLER: Asked and answered.                                 14      A Right.
14:44:07 15     BY MR. LATZER:                                             14:46:06   15      Q Had Mr. Bergstein stopped performing services
           16      Q Go ahead.                                                        16   for Sovrin at this -- by this time?
           17      A Short of what I've already said a number of                      17      A I don't know what he was doing, but he wasn't
           18   times, he's the one who came up with the idea, he's the               18   listed on here because he didn't take any paychecks that
           19   one who found the two guys to run it. I don't know what               19   year.
14:44:15 20     else he was doing on a day-to-day basis with those guys.   14:46:17   20      Q He didn't take any compensation from Sovrin
           21      Q And you've described this as an internal                         21   that year?
           22   document; is that right?                                              22      A It wasn't from Sovrin. It was from Integrated
           23      A Yes.                                                             23   Administration.
           24      Q But isn't it true that Mr. Bergstein asked you                   24      Q Okay. He didn't take any compensation from
14:44:23 25     to prepare this for purposes of defending himself in a     14:46:25   25   Integrated Administration for that year?



                                                                                                  48 (Pages 186 to 189)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 50 of 83 Page ID
                                     #:10027
                                                 Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                        Page 190                                                                   Page 192
14:46:27    1      A That's what I would assume, based not this.           14:48:17    1   that question.
            2      Q Okay. And how -- how were you able to compile                     2      Q Okay. And I know I told you this after we
            3   this information?                                                      3   started after lunch that some of my questions may seem
            4      A I -- I already answered. I either got the                         4   repetitive.
14:46:37    5   information from Frymi or Steve, or from Majid.            14:48:24    5      A Yeah.
            6      Q Just as you did for the previous year?                            6      Q But they're -- I'm asking --
            7      A Yes. I did the same thing for all three -- for                    7      A They're exactly repetitive. That's why it's
            8   all three years.                                                       8   getting frustrating.
            9      Q Okay. So this reflects that in 2013, you                          9      Q -- I'm asking them because I need to ask them.
14:46:50 10     received a general salary from Integrated Administration   14:48:27 10     So if you could just do me a favor and answer with
           11   for $24,230.79; is that correct?                                      11   respect --
           12      A Correct.                                                         12      A So it's the same thing as I told you.
           13      Q And you were allocating 20 percent of that to                    13      Q -- just let me talk --
           14   Sovrin?                                                               14      A Sorry.
14:47:04 15        A Yes.                                                  14:48:33 15        Q -- and then you can talk.
           16      Q And that 20 percent number was just a number                     16      A I apologize.
           17   that you pulled out of thin air?                                      17      Q With respect to 2013, what services do you
           18      A It's exactly as I already answered. It's the                     18   claim you provided for Sovrin Health?
           19   same thing for all three years.                                       19      A The same thing I offered for previous years.
14:47:14 20        Q Okay. Now we see that Mr. Kranzdorf received          14:48:42 20     Just operational. Doing whatever I could say to bring
           21   $200,000.06 for 2013 from Integrated Administration?                  21   in cash to pay the $458,000, or whatever portion of what
           22      A Yes. That's all from Integrated                                  22   I could. Their office, whatever they needed, their
           23   Administration --                                                     23   lease, their insurances, health insurance. Whatever
           24      Q Okay.                                                            24   needed to be done.
14:47:25 25        A -- so that's the case.                                14:48:56 25        Q Okay. And the last page of this document,


                                                        Page 191                                                                   Page 193
14:47:28    1      Q And again, 20 percent was allocated towards           14:48:58    1   Bates numbered 1755 --
            2   Sovrin?                                                                2     A Yes.
            3     A Yes. It sounded like a fair number.                                3     Q -- this is the information for 2014; is that
            4     Q Now, once again, we see here that for                              4   correct?
14:47:41    5   Mr. Kranzdorf, there's a description of the services he    14:49:07    5     A I believe so. Yes.
            6   was providing as legal support; is that correct?                       6     Q So 2014 is the year that the company stopped
            7      A That's what it says.                                              7   operating?
            8      Q And for Mr. Carroll, Ms. Biedak and                               8     A That is correct.
            9   Mr. Piscula, it says they were providing IT and                        9     Q Okay. And you didn't perform any services for
14:47:50   10   administrative services; is that correct?                  14:49:16 10     the company that year?
           11      A That's correct.                                                  11     A I think the number was so miniscule, it didn't
           12     Q And for Mr. Zarrinkelk's firm we see accounting                   12   matter anymore.
           13   service; is that correct?                                             13     Q Okay. And the only employees you claim who
           14      A Yes, it is.                                                      14   perform services for Sovrin during this 2014 time period
14:47:58   15     Q Okay. But next to your name it's blank; is             14:49:29 15     were Mr. Millano and Ms. Potensiano?
           16   that correct?                                                         16     A I believe so. Yes.
           17      A That's correct.                                                  17     Q Okay. Now, after Mr. Bergstein asked you to
           18     Q Okay. Is that because you didn't know what                        18   compile this document, did you send it to him?
           19   services you provided for Sovrin Health that year?                    19     A I believe I sent this to him, yes. I think so.
14:48:06   20      A No, sir. That's not correct.                          14:49:47 20       Q Did you have a discussion with him about it?
           21     Q Okay. Well, what services did you provide for                     21     A I don't really recall.
           22   Sovrin that year?                                                     22     Q Okay. Do you know what he did with it?
           23      A I've answered that question a number of times.                   23     A I don't know what David did with it. No.
           24     Q Well, can you please answer it for 2013, then?                    24     Q Did you -- do you recall whether you made any
14:48:14   25      A It's the same as every other time I've answered       14:50:00 25     changes to the document after you first sent it to him?



                                                                                                 49 (Pages 190 to 193)
                   eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 51 of 83 Page ID
                                     #:10028
                                                      Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                              Page 194                                                                  Page 196
14:50:04    1         A I don't recall. I remember going back to it.       14:52:13    1     A Yes. We've talked about him. Allan Lee was a
            2   I don't have a recollection of doing that.                             2   financial consultant. As I mentioned before lunch
            3         Q It's your recollection that you drafted this                   3   today, he had been working on and off with David for
            4   document --                                                            4   many years. He does financial modeling and PowerPoint
14:50:12    5         A It was a preposterous allegation that Sovrin       14:52:25    5   presentations, and books and decks for transit -- for --
            6   wasn't a company and didn't have employees.                            6   for potential deals and current deals, or -- you know.
            7         Q Just let me finish the question.                               7     Q Do you did know what Quant Media Advisors. Inc.
            8         A Oh. Sorry.                                                     8   is?
            9         Q It's your recollection that you drafted this                   9     A No. Was that his company?
14:50:20 10     document on one instance and never after that point made   14:52:38   10     Q I'm asking you.
           11   a change to it?                                                       11     A I don't know.
           12         A I think so.                                                   12     Q And who's Mr. Ron Tutor?
           13         Q Okay.                                                         13     A Ron Tutor is David's former partner. He's a --
           14         A If I made a change, it's 'cause maybe there was               14   a successful gentleman. He lives, you know, here. He's
14:50:27 15     an inaccuracy. I don't remember.                           14:52:55   15   a construction magnate and he also has many other
           16         Q Okay. Do you know if Mr. Bergstein filed this                 16   interests. One was in the media and entertainment for a
           17   document in connection with a lawsuit?                                17   number of years. I -- I don't know what he's doing now
           18         A I have no idea what David Bergstein did with                  18   besides his construction business.
           19   it.                                                                   19     Q Do you have a relationship with Mr. Tutor?
14:50:37 20           Q Okay. But, as you recall, there were no            14:53:10   20     A We have known one another for a long time. I
           21   further discussions with him about it?                                21   haven't spoken to him in years.
           22         A I don't recall one.                                           22     Q Have you ever done business with him?
           23         Q Have you had any discussions with anyone else                 23     A I worked for him when I worked at Miramax. He
           24   regarding this document?                                              24   was one of the owners of Miramax. And when I worked for
14:50:44 25           A I have.                                            14:53:18   25   Capital Films, he was one of the owners of Capital


                                                              Page 195                                                                  Page 197
14:50:45    1         Q Who's that?                                        14:53:24    1   Films.
            2         A My lawyers.                                                    2         Q Okay. Do you know if Integrated Administration
            3         Q Oh, okay. You don't need to tell me about                      3   provided services to Mr. Tutor?
            4   that.                                                                  4         A Yes.
14:51:06    5            Sir, do you know who John Zhi Wang is?            14:53:29    5         Q What services?
            6         A Not off the top of my head. No.                                6         A There was some scanning of documents and, you
            7         Q Do you know what Illuminer Inc, is?                            7   know, some legal work for some of his library stuff. He
            8         A Yeah. It was one of the companies that David                   8   and David owned libraries together and -- and, you know,
            9   was working with. I think the Weston guys might have                   9   some of the guys on the IA payroll worked for them on
14:51:25 10     been involved. Something to do with lightbulb              14:53:43 10     and off over the years.
           11   technology, I think. I don't know much more beyond                    11         Q Okay. Did Integrated Administration provide
           12   that.                                                                 12   any payroll related services to Mr. Tutor?
           13         Q Do you know if Integrated Administration                      13         A Provided employees that were on payroll to work
           14   provided any services for Illuminer Inc.?                             14   for him.
14:51:39 15           A I believe so. I think Jeff probably did some       14:53:57 15           Q Okay. All right. Let me show you Exhibit 22.
           16   legal work. I know David did a bunch of work on it.                   16              (Exhibit 22 was marked for
           17   I'm sure Frymi and Steve did some work.                               17              identification by the Court Reporter
           18         Q So Mr. Kranzdorf was working as an attorney on                18              and is attached hereto.)
           19   Integrated Administration's payroll?                                  19   BY MR. LATZER:
14:51:58 20           A Jeff was working. He was -- sometimes as an        14:54:15 20           A Thank you.
           21   attorney, he would draft paperwork. He would draft                    21         Q I'll give you a minute to flip through that
           22   documents and deal memos and whatnot for David and for                22   document.
           23   whatever was needed. Trying to close deals and help                   23         A Okay.
           24   with deals.                                                           24         Q Okay. Can you tell me what this exhibit
14:52:13 25           Q Do you know Allan Lee, Inc. is?                    14:54:29 25     consists of?



                                                                                                     50 (Pages 194 to 197)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 52 of 83 Page ID
                                     #:10029
                                                      Kiarash Jam, 30(B)(6)                                                             03-28-19
                                                              Page 198                                                                  Page 200
14:54:30    1     A A series of invoices.                                  14:56:42    1   have come in to the folded companies probably.
            2     Q Okay. And these are invoices that were                             2      Q Okay. Did that work have anything to do with
            3   directed to Integrated Administration?                                 3   Integrated Administration's payroll services?
            4     A Yes. One of them was directed to Illuminer                         4      A He was doing legal diligence for a new company
14:54:40    5   Inc. No, it's from Illuminer Inc. Okay. Sorry. Okay.       14:56:57    5   that we're looking to get into. It would have been
            6   Yes. Okay.                                                             6   something like Sovrin. It would have been another
            7     Q All right. Let's look at the first one. It's                       7   company that if we would have purchased it, it would
            8   from The Barnes Law Firm, and it's date February 7,                    8   have come in under, and all the employees would have
            9   2012.                                                                  9   been integrated -- under the Integrated Administration
14:54:58 10             Do you see that?                                   14:57:08 10     banner.
           11     A I do.                                                             11         So this was a diligence. This was for a
           12     Q What's The Barnes Law Firm?                                       12   company we looked at, but ultimately ended up not
           13     A There's an attorney named Michael Barnes who                      13   purchasing.
           14   has been an attorney for many years. He was Ron Tutor                 14      Q Why didn't you just have these entities like
14:55:06 15     and David Bergstein's attorney for a number of years.      14:57:17 15     Sovrin employ these -- or employ its employees directly?
           16     Q Okay. Did he -- has he ever performed any                         16      A I don't know. I think it's probably easier to
           17   services for you?                                                     17   have one company do payroll and pay payroll taxes, and
           18     A Yes.                                                              18   have all the necessary insurances than to do it for five
           19     Q Okay. What was the nature of those services?                      19   different entities. It probably makes more financial
14:55:19 20       A I worked on this Alliance transaction with him.        14:57:35 20     sense, I guess.
           21   And Miramax we worked on together. He was our lawyer on               21      Q Okay. And there's reference here to legal
           22   Miramax. He's a very successful and well-regarded                     22   services, advance retainer to commence Alliance
           23   lawyer, primary entertainment and transactional.                      23   diligence.
           24     Q All right. So this is what appears to be an                       24         Do you see that?
14:55:36 25     invoice directed to Integrated Administration F/A/O        14:57:45 25        A I do.


                                                              Page 199                                                                  Page 201
14:55:41    1   Boson, LLC.                                                14:57:45    1     Q What's Alliance diligence?
            2            Do you see that?                                              2     A Alliance was a company -- is a company in
            3      A Uh-huh.                                                           3   Canada, Alliance Atlantis, which, after we closed on
            4      Q Okay. What's F/A/O?                                               4   Miramax, was a -- we were looking for other
14:55:48    5      A I don't know. For service of is F/S/O, so I           14:57:56    5   entertainment assets to -- to purchase. Michael was the
            6   don't know what F/A/O is. Maybe it's a typo.                           6   lawyer on the Miramax transaction, and Alliance Atlantis
            7      Q Okay. What's Boson, LLC?                                          7   we heard was for sale, so we began some extensive
            8      A Boson is -- is a company that David owns, or                      8   diligence through a distributor, and they have a library
            9   owned. I don't know if he does now.                                    9   and some rights up in Canada. And -- and I think they
14:56:01 10        Q And what was the nature of that company?              14:58:06   10   have a Pay TV deal up there, too. I don't remember the
           11      A I don't know. It's his company. I have                           11   details of the diligence at this time.
           12   nothing to do with it.                                                12     Q Okay. So this invoice appears to be requesting
           13      Q And you say it's his company and you have                        13   $165,000; is that correct?
           14   nothing do with it, but Integrated Administration was                 14     A Yes, it does.
14:56:16 15     receiving this invoice on its behalf; is that correct?     14:58:24   15     Q Do you know if Integrated Administration paid
           16      A Probably because David was doing work on the                     16   those monies?
           17   Alliance diligence, and Michael Barnes was the lawyer.                17     A I don't.
           18   He did some extensive diligence on the Alliance purchase              18     Q Okay. And so this is a request from Barnes Law
           19   for us, and -- and that was one of the major deals we                 19   Firm to Integrated Administration to pay for legal work
14:56:31 20     were looking into and diligencing at the time.             14:58:39   20   with -- which related to this Alliance diligence as
           21      Q And what that have to do with Integrated                         21   you've described?
           22   Administration?                                                       22     A Yes.
           23      A Integrated Administration was the, uh --                         23     Q Okay. And do you know what would have prompted
           24   probably the company that David bought and the money to               24   The Barnes Law Firm to send the invoice to Integrated
14:56:41 25     pay these. Because if we would have done it, it would      14:58:53   25   Administration?



                                                                                                  51 (Pages 198 to 201)
                        eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 53 of 83 Page ID
                                     #:10030
                                                     Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                             Page 202                                                                 Page 204
14:58:55    1      A I'm sure David advised -- asked him to do that.        15:00:58    1     Q Before sitting here today, you don't recall
            2      Q Do you know if Integrated Administration was                       2   seeing it?
            3    providing employees Boson, LLC?                                        3     A I don't remember if I have.
            4      A I'm sure some of the employees were, you know,                     4     Q Okay. Is this something that you had access
14:59:04    5    working on Boson. I would imagine Frymi, and Steve and     15:01:03    5   to?
            6    David Bergstein who were three employees had stuff to do               6     A If David sent it to me to get this invoice paid
            7    with Boson.                                                            7   I would have seen it, but I don't remember specifically.
            8      Q Do you know what they were doing for Boson,                        8     Q So if he had sent it to you around this time,
            9    LLC?                                                                   9   what would you have done with it?
14:59:16 10        A I do not. Supporting David, whatever that was.         15:01:12 10       A If there was instructions to pay it, I would
           11          MR. MIGLER: Counsel, it's almost 3:00 o'clock.                  11   have paid it.
           12    I don't know if you want to break for a short time?                   12     Q And what would you have done with the physical
           13          MR. LATZER: It's up to you. I probably                          13   invoice?
           14    have -- should be no more than another half hour.                     14     A I would have e-mailed it to Majid saying, pay
14:59:33 15            THE WITNESS: I mean, if -- can I use my phone?       15:01:19 15     per this invoice.
           16    I'll just e-mail him and say we're 30 minutes away.                   16     Q Okay. Was that --
           17    Let's keep going. I'd rather just go and be done.                     17     A Or I wrote a check per this invoice, and I'd
           18          MR. LATZER: That's fine.                                        18   send him a copy of the check and a copy of this invoice.
           19          THE WITNESS: Just one second, please. I                         19     Q Did you keep invoices like this in electronic
14:59:42 20      apologize.                                                 15:01:31 20     form?
           21          (Call being made.)                                              21     A I would e-mail them to Majid. I wouldn't keep
           22          THE WITNESS: Sorry, guys. I apologize.                          22   anything.
           23    BY MR. LATZER:                                                        23     Q Would you keep them saved on your computer?
           24      Q Let's turn to the second page of this                             24     A To the extent that they were e-mailed, they
15:00:02 25      exhibit --                                                 15:01:38 25     would be on my computer. Once in a while I would clear


                                                             Page 203                                                                 Page 205
15:00:03     1       A Okay.                                                15:01:41    1   out my computer or try to reduce the number of e-mails I
             2       Q -- Bates numbered 766.                                           2   had. But if I -- if I wrote a check on this, because
             3       A Okay.                                                            3   there's no wire instructions, I would imagine I did, I
             4       Q And this purports to be an invoice from                          4   would take a photocopy of the check, and I'd put it with
15:00:11     5     Mr. Wang.                                                15:01:52    5   this, and I would scan it and send it to Majid.
             6       A Uh-huh.                                                          6      Q Okay. Did you have -- did you keep hard copies
             7       Q And it's dated February 28, 2012; is that                        7   of invoices like this?
             8     correct?                                                             8      A No.
             9       A Yes, it is.                                                      9      Q No?
15:00:17    10       Q Okay. This invoice is directed to Integrated         15:02:01 10        A I would not.
            11     Administration care of Mr. David Bergstein.                         11      Q Did anyone at Integrated Administration?
            12          Do you see that?                                               12      A Majid would on behalf of the company.
            13       A Yes, I do.                                                      13      Q Okay. And the --
            14       Q And the letter -- the re line of the letter is                  14      A Maybe Frymi would, too. I don't know. I don't
15:00:31    15     "Company Matters."                                       15:02:10 15     know if Frymi did.
            16          Do you see that?                                               16      Q Okay. And this letter reads, "Dear
            17       A Yes, I do.                                                      17   Mr. Bergstein. Attached is my invoice covering today
            18       Q Okay. Do you know what that refers to?                          18   work for IA. Thanks. Regards, John."
            19       A No.                                                             19      A Okay.
15:00:40    20       Q Do you recall receiving this invoice from            15:02:17 20        Q Did I read that correctly?
            21     Mr. Wang in or about February 20, 2012?                             21      A You did.
            22       A This says that he sent it to David via e-mail,                  22      Q Okay. Now, there's no invoice attached to this
            23     so Mr. Wang didn't send it to me.                                   23   letter.
            24       Q Okay. Have you seen this invoice?                               24      A Not on this document.
15:00:57    25       A I don't recall seeing it.                            15:02:31 25        Q Are you aware of whether an invoice was



                                                                                                    52 (Pages 202 to 205)
                      eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 54 of 83 Page ID
                                     #:10031
                                                 Kiarash Jam, 30(B)(6)                                                            03-28-19
                                                        Page 206                                                                  Page 208
15:02:33    1   actually issued?                                          15:04:40    1          So these guys did the work, and he's billing --
            2      A I don't know.                                                    2   we're billing Illuminer Inc. for the work that they had
            3      Q Okay. And do you know what --                                    3   done.
            4      A Is there a page 2 to this?                                       4      Q So you described Illuminer before as
15:02:39    5      Q Sir, this document was produced in discovery as      15:04:49    5   Mr. Bergstein's company?
            6   I'm presenting it to you --                                           6      A No. It's a company that David worked with. I
            7      A Oh, I see.                                                       7   don't know if it was his company or not. I just heard
            8      Q -- right now.                                                    8   the name, and I know there was something -- a deal he
            9      A I don't know. Well, it says "invoice" on it.                     9   was trying to do with them, or for them, or somehow he
15:02:47   10   That's weird.                                             15:04:55 10     was involved with them for some sort of deal having to
           11      Q Do you know for what services Mr. Wang was                      11   do, I think, with lightbulbs. I'm not sure.
           12   requesting payment?                                                  12      Q So Integrated Administration, your company, is
           13      A No, I don't.                                                    13   requesting payment from a company with which
           14      Q Do you know what work he had done to date for                   14   Mr. Bergstein was involved; is that correct?
15:02:57   15   Integrated Administration?                                15:05:13 15        A Yes. I don't know how he was involved, but he
           16      A I don't know what he was doing.                                 16   was the guy trying to do a deal with them and did this
           17      Q Okay. Let's turn to the next page, Bates                        17   work, and we're sending them a bill per his
           18   numbered 767.                                                        18   instructions.
           19      A Okay.                                                           19      Q Do you know if Illuminer made this payment to
15:03:07   20      Q And this is an invoice from Integrated               15:05:24 20     Integrated Administration?
           21   Administration to Illuminer Inc.; is that correct?                   21      A I don't.
           22      A Yes.                                                            22      Q Okay. And do you recall receiving this invoice
           23      Q Okay. So this indicates that Illuminer Inc.                     23   on or around January 18, 2012?
           24   had provided services for Integrated Administration at               24      A I don't.
15:03:26   25   this time?                                                15:05:34 25        Q Okay. Is this the first time you've seen it?


                                                        Page 207                                                                  Page 209
15:03:28    1      A No. Integrated Administration had provided           15:05:38    1      A I don't remember.
            2   services to Illuminer Inc. Illuminer Inc. is being                    2      Q Okay. Let's turn to the next page.
            3   billed $57,000 for those services. That's why the wire                3      A Okay.
            4   instructions are to IA.                                               4      Q It's Bates No. 768.
15:03:39    5      Q So what services had Integrated Administration       15:05:46    5      A I see it.
            6   provided to Illuminer Inc. at this time?                              6      Q And this appears to be an invoice from Allen
            7      A According to this invoice, it says "Legal                        7   Inc. to Integrated Administration; is that correct?
            8   diligence, PowerPoint presentations, and creation of                  8      A Yes.
            9   marketing material." It's probably Allan Lee, Jeff                    9      Q And you see the line about halfway down, it
15:03:57 10     Kranzdorf and David, doing whatever they were doing.      15:06:00 10     says for "consulting services"?
           11      Q And they were doing this as part of                             11      A Uh-huh.
           12   Integrated's payroll company?                                        12      Q And that's for the period October 27, 2011
           13      A I don't -- you keep asking that and I'm -- I'm                  13   through November 3rd, 2011?
           14   not understanding when you say that. Integrated                      14      A Okay.
15:04:10 15     Administration had employees that would do work for       15:06:09 15        Q Do you see that?
           16   multiple companies. One of the companies and the deals               16      A Yes.
           17   that David was trying to do was this company called                  17      Q Okay. So what consulting services did Allen
           18   Illuminer. I don't know much about it. But the staff                 18   Lee Inc. provide Integrated Administration?
           19   at Integrated Administration worked on that.                         19      A Allen, as I had told you, was a financial
15:04:22 20           The staff would include David Bergstein, Frymi,     15:06:20 20     analyst. He worked on a lot of the deals with David.
           21   Steve did some stuff probably. I would imagine if it's               21   So whatever it was, he was doing diligence, or financial
           22   legal and diligence it's Allan Lee, it's Jeff Kranzdorf              22   projections, or modeling, PowerPoints for any and all
           23   or maybe or Jeff Solomon. PowerPoint presentations                   23   the deals that David was working on.
           24   probably somebody like Allen Lee. And marketing                      24      Q Okay. So these were deals that were unrelated
15:04:38 25     material would be somebody like Allen Lee as well.        15:06:33 25     to Integrated Administration?



                                                                                                53 (Pages 206 to 209)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 55 of 83 Page ID
                                     #:10032
                                                   Kiarash Jam, 30(B)(6)                                                               03-28-19
                                                           Page 210                                                                    Page 212
15:06:34    1     A You -- you keep saying that again, and I'm             15:08:14    1   was part of what I was describing.
            2   going to keep saying the same thing. I don't understand                2      Q Okay. Do you know if Integrated Administration
            3   when you say that. Integrated Administration was the                   3   sent any other invoices to Mr. Tutor?
            4   entity that paid people. He came in and worked on a                    4      A I don't remember if they did.
15:06:43    5   multitude of deals, and he got pay from Integrated         15:08:24    5      Q Okay. And do you recall receiving this invoice
            6   Administration. That's how it went down.                               6   around January 28, 2013?
            7     Q Okay. Let's turn to the next page, 769.                            7      A I don't remember the date, but I remember this.
            8     A Okay.                                                              8      Q You remember seeing this invoice before?
            9     Q And this is, again, another invoice and Allen                      9      A I remember this transaction, I remember on
15:06:54 10     Lee Inc. to Integrated Administration. It's dated          15:08:44 10     Tutor, I remember the scanning. I have a vague
           11   November 21st, 2011 --                                                11   recollection of this invoice and that he paid it.
           12     A Okay.                                                             12      Q You remember this project?
           13     Q -- is that correct?                                               13      A Yes, I do.
           14     A Yes.                                                              14      Q Okay. Do you know if this invoice was paid?
15:06:57 15       Q And this reads "For consulting services                15:08:55 15        A I believe it was.
           16   October 27, 2011 to November 3rd, 2011."                              16      Q Sir, what's you current relationship with
           17     A Yes.                                                              17   Mr. Bergstein?
           18     Q The second half only. Do you see that?                            18      A I don't really have a relationship with
           19     A Yes.                                                              19   Mr. Bergstein.
15:07:08 20       Q So what's your understanding of the consulting         15:09:10 20        Q Do you consider him a friend?
           21   services that Allen Lee Inc. provided Integrated                      21      A Not anymore.
           22   Administration at this time?                                          22      Q And why is that?
           23     A It's the same thing. Maybe one of the invoices                    23      A Because he completely messed up my life.
           24   was a mistake. The -- the time period seems to be the                 24      Q If he called, would you talk to him?
15:07:20 25     same, so maybe he was supposed to bill 10,000 twice, but   15:09:22 25        A That's a good question. I don't know. I'd


                                                           Page 211                                                                    Page 213
15:07:25    1    he billed 20,000 the first time by mistake. I don't       15:09:25    1   probably ask him why did you do all this shit? Pardon
            2    know. That's what I would think at this point looking                 2   me. Sorry. I don't mean to say bad words.
            3    at it here.                                                           3     Q Sir, we've seen several instances where you've
            4       Q Okay. Now, these two invoices from Allen Lee                     4   loaned, or claimed that you loaned money through various
15:07:34    5    Inc., do you recall receiving them around this time       15:09:40    5   entities or individually to Integrated Administration;
            6    frame?                                                                6   is that correct?
            7       A Not specifically, no.                                            7     A Yes, sir.
            8       Q Okay. And before sitting here today, have you                    8     Q And from reviewing these bank records, isn't it
            9    seen them?                                                            9   true that you started to loan money to the company
15:07:41   10       A I don't remember.                                    15:09:53 10     around the July 2012 time frame?
           11       Q Do you know if Integrated Administration paid                   11     A I don't remember when. I've done dozens and
           12    these invoices?                                                      12   dozen of the loans, so I have no idea when it started.
           13       A I don't as I sit here.                                          13     Q And Mr. Zarrinkelk would loan money as well?
           14       Q Okay. Let's look the last page --                               14     A Yes. He would -- he would give us short-term
15:07:54   15       A Okay.                                                15:10:10 15     loans.
           16       Q -- 770.                                                         16     Q Okay. Do you know if you made any loans like
           17       A Okay.                                                           17   that in 2011?
           18       Q And this is an invoice from Integrated                          18     A I don't remember when I did them.
           19    Administration to Mr. Tutor?                                         19     Q And earlier you referred to a warehouse that I
15:08:04   20       A Yes, I see it.                                       15:10:28 20     believe Integrated Administration leased?
           21       Q And is this referencing the work that you were                  21     A No. K.Jam Media was on the lease, not AI.
           22    describing before?                                                   22     Q Okay. K.Jam Media leased space --
           23       A Yes. Part of it, yeah.                                          23     A Yes.
           24       Q Okay. Was there other work that was done?                       24     Q -- for a warehouse? And did Integrated
15:08:12   25       A No. I described other work as well, but this         15:10:38 25     Administration use that space?



                                                                                                    54 (Pages 210 to 213)
                    eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 56 of 83 Page ID
                                     #:10033
                                                     Kiarash Jam, 30(B)(6)                                                           03-28-19
                                                             Page 214                                                                Page 216
15:10:39    1     A We had sent some employees there to scan some          15:18:57    1   tomorrow I'll have a response.
            2   things for Ron, but -- and some employees were there                   2          MR. WALKER: Thank you.
            3   that would pull stuff out of the boxes as needed,                      3          MR. LATZER: We can go off the record. Thank
            4   whatever.                                                              4   you.
15:10:50    5     Q Okay. And you -- I believe you said that the           15:19:02    5          THE VIDEOGRAPHER: This concludes the
            6   warehouse was located in the Valley?                                   6   videotaped deposition Mr. Kia Jam. We are going off the
            7     A Yeah.                                                              7   record at 3:17.
            8     Q Okay. Are you referring to a particular town                       8           (The proceedings were concluded
            9   or city?                                                               9                at 3:17 p.m.)
15:10:59   10     A I think it was Chatsworth.                             15:19:10 10                   ---o0o---
           11     Q Chatsworth?                                                       11
           12     A I'm not sure, but I believe -- I recall it                        12
           13   being Chatsworth.                                                     13
           14     Q Okay. Let's take a break.                                         14
15:11:08   15         THE VIDEOGRAPHER: We are going off the record                   15
           16   at 3 --                                                               16
           17         MR. WALKER: I want say something on the record                  17
           18   later, but when we come back I'll do it.                              18
           19         MR. LATZER: Yeah, we'll -- we'll go back on                     19
15:11:14   20   the record. We'll wrap up.                                            20
           21         THE VIDEOGRAPHER: We're going off the record                    21
           22   at 3:09 p.m.                                                          22
           23         (A recess was taken.)                                           23
           24         THE VIDEOGRAPHER: Back on the record at                         24
15:17:54   25   3:15 p.m.                                                             25


                                                             Page 215                                                                Page 217
15:17:57    1           MR. LATZER: Mr. Jam, I don't have anything         15:19:10    1   STATE OF CALIFORNIA )
            2    further. Mr. Walker just needs to say something.                                    ) ss.
            3           MR. WALKER: Do you have any questions, Wil?                  2     COUNTY OF __________ )
                                                                                     3
            4           MR. MIGLER: Depending -- I have no questions
                                                                                     4
15:18:04    5    for defendant at this time.
                                                                           15:19:10  5           I, KIARASH JAM, say I have read the
            6           MR. WALKER: I just wanted to put on the record               6     foregoing deposition and declare under penalty of perjury
            7    that in light of the testimony over the last two days,              7     that my answers as indicated are true and correct.
            8    that -- about the American Express statements, and the              8
            9    fact that they were all provided for Mr. Majid, clearly             9
15:18:19 10      Mr. Jam has possession, custody, control over those       15:19:10 10
           11    statements. I believe they are clearly responsive to               11     __________________
           12    both Interrogatory No. 23, and request production                            (Date)
                                                                                      12
           13    Nos. 36 and 40. We'd like to have those produced as
                                                                                      13                     _________________________
           14    soon as possible.
                                                                                                                (Signature)
15:18:33 15             THE WITNESS: Do I say something?                            14
           16           MR. WALKER: And we request them going back         15:19:10 15
           17    seven years.                                                       16
           18           THE WITNESS: Do I have to say something?                    17
           19           MR. WALKER: I would like to get an idea from                18
15:18:48 20      your office, Wil, as to -- today or tomorrow as to                 19
                                                                           15:19:10 20
           21    where -- what your position would be on that.
                                                                                    21
           22           MR. MIGLER: Sure. By tomorrow --
                                                                                    22
           23           MR. WALKER: I don't want to put you on the                  23
           24    spot at this moment.                                               24
15:18:57 25             MR. MIGLER: Sure. I understand. But by             15:19:10 25



                                                                                                  55 (Pages 214 to 217)
                      eLitigation Services, Inc. - els@els-team.com
Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 57 of 83 Page ID
                                  #:10034
                                                Kiarash Jam, 30(B)(6)              03-28-19
                                                         Page 218
        1      I, Sandra Mitchell CSR No. 12553, Certified Shorthand
        2   Reporter, hereby certify that:
        3      I am authorized to administer oaths or affirmations.
        4   (Cal. Code of Civ. P. Sec. 2093 (b) and Fed. R. Civ. P. 28(a)).
        5      The foregoing proceedings were taken before me at the
        6   time and place therein set forth, at which time the witness
        7   was duly sworn by me. (Cal. Code Civ. Proc. 2025.330(a),
        8   2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
        9      The foregoing pages contain a full, true and accurate
       10   record of all proceedings and testimony. (Cal. Code Civ.
       11   Proc. 2025.540(a) and Fed. R. Civ. P. 30(f)(1)).
       12      I am not a relative or employee of the parties,
       13   nor financially interested in the action. (Cal. Code Civ.
       14   Proc. 2025.320(a)).
       15      Before completion of the proceedings, review of the
       16   transcript [ ] was [ x ] was not requested. If requested,
       17   any changes made by the witness (and provided to the reporter)
       18   during the period allowed, are appended hereto.
       19   (Fed. R. Civ. P. 30(e)).
       20      I declare under penalty of perjury under the laws of
       21   California that the foregoing is true and correct.
       22      Dated this 1st day of April, 2019.
       23   ______________________________
       24   Sandra Mitchell
       25   C.S.R. No. 12553




                                                                              56 (Page 218)
            eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 58 of 83 Page ID
                                      #:10035
                                    Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                             Page 219

         A            actual 94:6 178:20    68:19 69:1,25         207:19 208:12,20      77:4 79:18 80:12
a.m 2:19 6:2,11       Adam 123:25           70:2,4,9,12,13,21     209:7,18,25 210:3     83:21 90:18 126:7
  54:12,15 69:7         124:1,1             76:8,12 77:1,6        210:6,10,22           183:17
  96:8                add 179:12            79:22 80:1,9          211:11,19 212:2     agreement 28:4
able 10:13 22:23      addition 176:10       83:24 84:14 85:8      213:5,20,25           100:2,4 126:2,3
  29:3 38:4 62:18       178:10              85:11,20 86:13      Administration's        141:14 146:18
  62:23 86:17         additional 29:8       88:8,14 90:16,21      29:20 30:19 31:12     149:2,13 156:10
  100:25 161:14         176:14 177:25       90:24 97:13,17        32:8 38:16 50:15      157:3 160:13,16
  183:10 190:2          178:22 179:3        98:7,15,22 99:7       140:16,24 165:5       160:18,21 163:6,9
Absolutely 137:10       180:7 184:19        99:21,24 100:17       195:19 200:3          163:17 166:12
access 69:5 74:8      address 12:16         101:18,24 105:23    administrative        agreements 55:20
  175:6 204:4           15:15 85:3 155:17   112:12,20 113:15      185:22,24 186:7       71:11 103:13
accessed 154:5          155:19,19           113:20,25 114:5       191:10                146:22,23 147:1
accompany 129:3       addressed 93:17       115:7,12,22 116:2   adopted 17:11           164:25
account 19:21         adds 178:17           116:9,15 117:11     advance 25:19         ahead 93:19 187:16
  29:20 30:7,9,19     admin 187:4           117:16 118:10,20      118:12,15 148:19    AI 142:20 213:21
  32:8 36:22 37:13    administer 43:10      119:12 120:2,10       200:22              air 181:13 190:17
  37:15,15 50:15        218:3               120:18 125:12       advanced 25:20        Allan 195:25 196:1
  77:18 89:25 90:4    administered 43:11    126:24 127:10,21      147:24                207:9,22
  99:12,12,16,17,20   Administrate          128:1 129:15        advances 52:15        allegation 194:5
  100:17,22 101:1,4     30:18               130:2 131:14,23     advancing 146:16      Allen 102:19,21
  101:7 102:14,16     Administration 1:9    136:23,24 137:4,7     148:6,6,16,18,20      207:24,25 209:6
  112:21,25 113:3,5     2:8 4:10,11 5:12    137:9,11 138:1,4      148:25 149:2,6        209:17,19 210:9
  118:10 121:3,5,15     7:25 8:9 9:16,21    138:8,13,16 139:7   advised 202:1           210:21 211:4
  121:16 122:1          10:16,18 11:15      139:15 140:18       advising 51:14        Alliance 198:20
  132:9 181:18,19       12:4,9,13,24 15:8   141:3,7,12,24       Advisors 196:7          199:17,18 200:22
  181:23,23 182:11      15:25 16:14,21      142:13 145:12,19    Advisory 27:22          201:1,2,3,6,20
  182:12                17:12 18:7,11,25    146:17 148:4          65:4 90:15          allocated 176:16
accountant 45:6         19:4,11,19 20:8     153:5 155:23        Affairs 103:24          179:9,19 181:8,10
  46:13 59:14           20:19,22 21:15      156:23 157:14,17    affiliated 9:23         185:1 191:1
  154:23 155:2          23:24 24:17 25:2    158:24 160:20,23      94:10 117:24        allocating 179:6
accounting 58:23        25:12,15,18 26:3    161:16 164:3        affirmations 218:3      180:16 190:13
  59:10,11 84:18        26:22 27:7 28:11    165:7,15 166:17     afford 133:8          allocation 176:10
  176:13 178:15,16      29:6 31:2,4 32:4    167:2,6,21 168:11   agent 15:16,24 16:3     176:14 178:1,12
  180:11,13,15,17       32:20 33:7,13,24    169:7,14 170:3,12     21:14                 178:15,23 179:3
  181:5,7 185:23        34:11 35:17,21      170:21 171:7        agents 21:10            180:7,18 184:19
  186:12 191:12         37:7 38:9,22 39:9   177:8 179:25        ago 21:17,17,24,25    allowed 218:18
accountings 59:11       39:14 40:4,12,21    180:2,8 182:11        21:25 22:9,10,10    American 51:5,19
accounts 30:12          41:2 43:15,20       183:18 189:23,25      38:25 73:13 74:17     78:23,25 79:2
  66:8 112:21           45:21 50:10 53:1    190:10,21,23          92:14 103:23          81:13 86:14,17,21
  182:21 183:12         54:25 55:8 56:12    195:13 197:2,11       106:25 109:22         86:23 89:4,6,9,12
accurate 26:16          56:25 57:16 58:8    198:3,25 199:14       118:23 121:12         89:14 91:11,20,23
  59:5 183:22 218:9     58:10,11 59:8       199:22,23 200:9       128:23 134:5,8,8      129:22,23 215:8
acquired 27:9           60:16,25 61:17      201:15,19,25          159:25 173:5,12     Amex 50:3,23 51:2
action 6:7 218:13       62:3,19,24 63:16    202:2 203:11          173:13                51:8,16 52:6
active 21:22 113:5      63:24 64:8 65:5     205:11 206:15,21    agree 16:12 29:19       78:18,22 86:8,11
                        65:10 67:12 68:6    206:24 207:1,5,15     33:25 38:20 40:17     87:20 89:1 91:3

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 59 of 83 Page ID
                                      #:10036
                                    Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                            Page 220

 111:8,12,13,14       applied 179:8           146:12 164:14       attorney 6:19 47:1  backup 188:5
amount 47:9 51:15     appointed 12:12         177:13,16,20          47:3 59:22 75:15  bad 213:2
 117:3 138:16,20      appointing 12:3,8       183:13,13,15          162:1,4 164:20    balance 46:6
 138:21 171:10,15       12:23                 186:19 187:14,24      195:18,21 198:13   168:16
 171:19 182:5         appreciate 96:18        188:2,8 193:17        198:14,15         bank 29:5,9,20
amounts 79:9            96:19                 202:1               attorneys 6:8,21     30:12 32:8 54:19
 106:23 176:7,8       approximately         asking 49:1 78:2,9    attraction 92:22     76:18 77:13 97:21
analyst 209:20          6:11 22:8 75:4        96:15,17 106:23     auction 130:13       100:17 112:17,21
and/or 134:16           95:6 111:18           192:6,9 196:10      Auctions 77:20,24    127:2 132:9
Android 134:5           116:20 123:22         207:13                78:3,10,15         181:18 182:11
Angeles 2:18 6:1,13     145:14 147:15       assets 27:6,9,10,13   August 11:6 14:1     183:12 213:8
animation 49:12         179:14,17             201:5                 16:17 29:6,6,23   banner 200:10
annual 19:10,18       April 4:19,19 83:18   assist 11:20            29:23 139:7,13    bar 162:9
 20:1,6 180:12          83:18 84:22 85:23   assistance 11:14      Authority 107:7,8   Barnes 5:14 198:8
answer 5:16 9:14        87:3,5 162:10         177:18                107:12             198:12,13 199:17
 33:16 41:14 57:2       218:22              assistant 24:9        authorized 100:21    201:18,24
 60:21 62:22 64:1     arena 145:16            70:25 163:22          218:3             based 17:24 88:9
 64:5,9,11,12,19      argument 174:3        Associates 105:6      available 86:17      132:12 183:17
 65:18 105:4          Arial 17:15             133:6               aware 28:10 32:19    190:1
 191:24 192:10        arrange 32:16         assume 56:19 88:3       33:2,3,5,6,11 56:6basically 179:11
answer's 55:10          34:15,18 52:20        97:23 100:1           56:8 60:24 63:23  basing 180:18
 58:1 65:12,14,25       58:3 81:2             104:14 109:4          64:4,6 65:9 66:9  basis 142:3 181:12
answered 64:1         arranged 32:13          190:1                 93:18 95:5 160:18  187:20
 163:13 186:23          52:13 60:9 63:22    assuming 87:19          161:4,21,24 163:9 Bates 13:20 15:5
 187:14 190:4,18        66:6                  114:19 116:5          163:17 205:25      16:10,12 18:22
 191:23,25            arrangement 126:3       121:9,11 132:11     awhile 21:17         38:10 153:13
answering 71:2          146:19,19 148:22    Assured 104:15        Ayaay 17:16          161:8 189:3 193:1
answers 60:20           148:24 149:2,6        105:8                                    203:2 206:17
 141:19 217:7         arranging 25:18       AT&T 122:15,22                  B          209:4
antiques 50:4           36:2 66:5 69:13       122:23,24 128:20    b 4:7 5:2 218:4     bearing 96:18
 51:24 52:3             69:17                 128:20,22 133:20    B1123 3:14          becoming 69:8
anybody 64:17         arrived 88:24           133:21,22,23        back 25:20 26:5     began 201:7
anymore 24:6,13       arrow 97:12 98:6        134:1,16,20           31:1 39:3,6 51:6  beginning 8:24
 152:15 193:12          98:14 101:17,17       135:22                52:19,20 54:14,17 behalf 2:17 14:17
 212:21                 102:5 105:10,16     Atlantis 201:3,6        61:23 76:18 87:2   28:4 55:20 199:15
apologize 96:20         106:2 110:20,23     attached 8:6 10:8       90:9 96:10 100:1   205:12
 188:19 192:16          113:23 115:6          38:2 44:15 48:3       100:8 109:3       believe 9:20 19:23
 202:20,22              120:17 128:12         66:21 71:22 76:2      118:14 119:21      19:24 27:5,10
apparently 140:20       129:14 130:1          79:14 83:15 87:13     121:9,19,23        41:22 44:22 45:4
 141:14                 132:25 136:22         89:19 96:25 112:1     122:17 125:24,25   46:25 49:21 51:4
appear 14:9 96:19     arrows 113:21           113:1 119:2           128:20 133:23      92:5,8 107:16
APPEARANCES             120:14 127:25         126:17 131:6          136:22 137:4       110:3,5,19 111:11
 3:1                  Articles 15:8           137:16 138:25         147:25 148:2,21    116:14 122:20
appears 40:18         articulated 117:13      152:22 172:9          148:21,25 153:21   124:2,8 126:4
 136:22 198:24        asked 10:20 57:25       197:18 205:17,22      171:14 172:1       133:20 134:9
 201:12 209:6           65:17,19 67:19,24   attention 36:13         194:1 214:18,19    136:1 138:15
appended 218:18         74:13 103:8           61:15                 214:24 215:16      139:17 143:14

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 60 of 83 Page ID
                                      #:10037
                                   Kiarash Jam, 30(B)(6)                                      03-28-19
                                                                                             Page 221

 144:18 145:2          90:19 97:5 112:5    birthdays 83:7        bring 192:20         Cahela 3:18 6:5
 146:3 147:25          119:5 124:9         bit 83:10 96:15       bringing 68:2        Cal 218:4,7,10,13
 149:23 158:6          126:20 131:9          126:12 148:8         142:2               calculated 180:3
 172:17,21 174:18      137:19 139:3        black 51:2,16 78:23   Broadway 69:22       calculation 182:22
 174:24 175:15         140:5 141:22          83:10 86:14,24       92:3,9,19 93:1,3    calculations 174:25
 184:10 189:5,7        174:20 198:15         89:4,9,13 91:12      93:10,14 94:23      California 1:2 2:2
 193:5,16,19           208:5                 91:21 111:8,12,13    95:6,15,19,21         2:18 3:14 6:1,13
 195:15 212:15       best 26:16 99:15        129:23               140:11 142:1,10       6:16 10:16 27:3,4
 213:20 214:5,12       121:13              blah 114:22,22         142:17,19             107:7,8,11 162:6
 215:11              beyond 195:11           133:13,14 144:16    brought 58:7 142:7     162:10 217:1
benefit 80:24        Biedak 189:9 191:8      144:16               150:2,7,8             218:21
benefits 70:6        big 74:5 83:10        blank 186:15,25       bucks 53:5 81:23     call 81:22 126:6
 104:15 118:17         92:18,19,20,21        191:15               83:11 92:24           148:23 202:21
Bergstein 1:9 2:9      95:22 167:11,15     board 19:10 20:7       109:16 110:16       called 25:21 64:15
 9:23 24:2 25:7        187:2                 27:4 42:15 93:25    building 82:1          93:3 99:12 152:10
 26:1 48:6 49:22     biggest 93:1,2          94:1                 123:16                152:11 207:17
 50:21 51:15 53:11   bill 50:17 51:19      body 45:19            bullshit 188:14        212:24
 61:4,12 63:1 66:6     81:13 86:14,24      book 58:24            bunch 31:18 36:3     cameras 94:3
 67:9 68:5 69:14       91:24 106:9,10,18   books 34:24 59:12      42:25 69:3,8        Canada 201:3,9
 69:18 71:24 73:5      111:6 121:2 122:9     196:5                107:24 133:12       canceled 174:8
 76:5,7 77:11 78:1     122:19 129:1        Boson 199:1,7,8        157:14 164:10,15    capacity 7:21,24
 78:6,8,18 79:17       155:11,23 158:12      202:3,5,7,8          195:16                28:5
 79:21 81:1,6,11       158:13 208:17       bottom 8:18,19,24     business 22:1,4,5    CAPISTRANO
 81:18 82:14,22        210:25                11:2 13:20 14:5      23:4,25 24:5,11       3:14
 85:22 87:2,16       billed 156:19 207:3     17:15 26:9 30:14     24:17 25:2 31:18    Capital 196:25,25
 89:22,25 90:3         211:1                 79:20 84:3 97:7      36:22 45:6 49:13    car 70:7
 91:3,8,10 95:14     billing 31:17,17,24     113:24 130:17        51:9 103:24 118:9   card 51:2,8,16,19
 117:24 118:2          43:1 143:6 144:4      160:25 166:20        124:19 140:24         52:15 78:23,25
 123:12 125:8          144:11 145:25         168:15 184:1         143:17,19,21          79:2 86:14,24
 132:14 143:10,15      149:12 150:23       bought 54:2,3,3        151:11 162:17         89:5,9,13,14
 143:21 149:15,17      151:12,23 152:5,7     135:8 159:23         165:6,7,23 196:18     91:12,21 111:2,6
 150:22 151:8,24       159:14 161:24         199:24               196:22                111:8,12,14
 152:3 155:1,20        208:1,2             Boulevard 2:17        businesses 24:3        129:23
 159:13 161:19       bills 32:15 50:2,13     6:12 106:15          118:7,8 165:13      cards 111:15,19
 162:12 164:2          50:14 51:12 58:6      155:24,25           buy 53:19,25 81:25   care 68:3 114:12
 167:14 176:12         72:4,17,22,23,24    box 97:10 98:3         125:5                 118:9 203:11
 178:25 184:2,22       73:2 81:3,14,15       102:4 113:19,21     buying 151:2,3       Carol 36:23 37:9
 185:15 186:15,17      81:15,16,17,21,22     128:13              buzz 48:9,16           77:19,24 78:3,10
 187:6,12,24           82:2,7,9,10,11,12   boxes 214:3           bylaws 16:13,16        78:14 130:7,13
 189:12,15 193:17      89:11 99:22 100:7   branch 37:14,21                              157:6
 194:16,18 202:6       104:17 105:8        Brandon 3:18 6:5               C           Carpenter 163:21
 203:11 205:17         106:20 109:3,5      break 54:10 96:4,5    C 17:16 123:3          163:22
 207:20 208:14         114:7,10,13,20        171:22 202:12         186:6              carrier 128:20
 212:17,19             117:16 118:18,22      214:14              C.S.R 1:22 2:20        134:6 136:13,16
Bergstein's 53:10      128:8,9,10,10,11    breakdown 46:21         218:25             Carroll 98:17,23
 67:12,23 77:19        151:2 155:21          176:23              cable 135:23           99:2 124:9 178:14
 80:13,20 86:6         157:17              breaking 96:1         CAC 75:18,19           189:9 191:8

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 61 of 83 Page ID
                                      #:10038
                                     Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                              Page 222

carved 185:21            122:19                204:25              11:17,17 18:14      company's 32:13
CASCADE 1:10           changes 193:25        clearer 180:5         20:18,23 21:3,10    compensation 71:3
  2:9                    218:17              clearly 63:4 86:5     31:9 47:15 69:4,9     71:5,6 164:22
case 1:6 2:6 6:14,17   characterization        140:2 215:9,11      88:21 94:10,15,16     189:20,24
  38:9 51:6 56:19        59:4                client 45:1           94:18,21,22         compile 190:2
  57:9 58:6 97:24      characterize 59:2     close 195:23          105:14 124:17         193:18
  114:19 153:8         characterized 45:5    closed 201:3          142:20 163:24       complete 12:16
  188:24 190:25        charge 123:14         closely 25:23         164:1,2,4 195:8     completely 26:23
cash 45:14 52:15         135:14              co-officing 10:20     200:1 207:16,16       212:23
  72:3,11 100:11,16    charged 51:21         Coast 77:19,24      company 9:17          completion 218:15
  100:19 101:3,5,7     charges 51:20 52:6      78:3,10,15          10:16,20 11:13      comprised 179:4
  192:21                 52:7 155:6 166:7    Code 27:3 218:4,7     13:1,8,11,14        computer 175:9
catch 50:1               168:1,7 169:1,17      218:10,13           15:12 16:17 17:2      204:23,25 205:1
category 184:19          170:6 171:1         COLE 3:3,8            17:6,8,23 18:19     concerned 31:8
caught 51:13,19        Chart 5:5,6,7,8,9     collateral 149:5,7    21:8 23:1,3,22        165:16
cause 7:6 81:21        Chatsworth 214:10     colleague 28:8,14     24:13 25:21,24,25   concluded 216:8
  174:24 179:8           214:11,13             49:1 138:18         26:2 31:25 32:5     concludes 216:5
  194:14               check 84:4 101:2,5      146:12              32:11 36:1 46:2     conducting 23:4,25
ceased 25:4              115:19 116:11       collect 110:13        46:11 47:16,18,20   connected 53:20
cell 122:21,22           123:6 141:17,18       151:4               52:11,12,23,24      connecting 110:23
  128:18,19,24,24        148:12 204:17,18    collected 147:21,23   55:21 58:15,20      connection 21:2
  129:1,2,3 133:22       205:2,4             Colorado 106:15       64:15 66:7 67:23      28:12,19 149:6
  134:2                checking 36:22          123:3,4,7 155:3     75:19 81:22 85:5      188:9 194:17
Center 123:4           checks 68:24 79:6       155:24,25           88:15,19 92:2       consider 69:24
Central 1:2 2:2          84:23 117:1         combination 185:6     100:5,6 102:2,22      212:20
  6:16                   140:20 142:3        combine 185:14        102:25 103:1        considered 159:5
CEO's 144:2              164:16 167:9        combined 185:16       114:3 118:13,13       162:24 163:4
certain 37:17 51:15      174:8               come 32:16 34:15      121:10,17,17        consists 10:14 15:7
  115:3 145:7,24       chief 11:23 12:3,11     34:17,17,18 41:23   122:20 124:2,4        16:13 29:8 83:17
  162:20                 12:12 13:8,14         42:1 66:7 71:12     125:22 128:10         197:25
certainly 159:15         58:13,16              71:13 88:20 90:20   129:2 130:25        construction
  160:6                circle 110:23           104:17 118:12       135:24 140:18         196:15,18
Certificate 16:20      city 214:9              124:18,21 150:8     141:4 142:14,18     consultant 94:13
  22:24 23:11          Civ 218:4,4,7,8,10      165:14 176:24       143:5,10 144:11       102:21,22 140:11
Certified 218:1          218:11,13,19          182:21 184:18       148:14 152:6          150:8 196:2
certify 218:2          claim 188:12            185:4 200:1,8       153:22 157:5        consulted 69:22
cetera 32:15 50:3        192:18 193:13         214:18              159:8 164:3,9,17    consulting 32:25
  58:6 72:5 114:9,9    claimed 213:4         comes 87:19 91:3      164:18 165:17,18      61:5 94:22,23
CFO 58:9 59:7          clarify 181:4         coming 46:1 58:2,2    167:12,15 174:2       103:13 141:25
chair 53:18            Class 1:4 2:4 3:2,7     58:19 59:2 60:2,8   188:13 193:6,10       142:4,9,11 146:4
chairs 53:12 54:5        27:17 28:13 160:8     63:21 87:24 88:2    194:6 196:9 199:8     146:7 156:6,18,23
chance 9:10 153:2        160:9                 88:7 91:19 105:21   199:10,11,13,24       157:1,4 158:24
  172:11               classify 34:23 35:4     107:11 114:12,15    200:4,7,12,17         159:5,6,9 160:12
change 13:3 55:10      clean 34:24 59:13       141:16              201:2,2 203:15        161:14,20 162:13
  57:2 194:11,14       clear 8:14 27:21      commence 200:22       205:12 207:12,17      162:18,21,23,24
changed 24:5,11          28:9 66:2 86:23     commencing 2:18       208:5,6,7,12,13       162:25 163:4,11
  25:12 57:24            89:12 105:5,20      companies 9:22        213:9                 166:11,16 168:12

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 62 of 83 Page ID
                                      #:10039
                                    Kiarash Jam, 30(B)(6)                                    03-28-19
                                                                                            Page 223

  169:8,23 170:13       50:24 51:11,17      COUNTY 217:2           6:17               182:20 185:23
  171:8 209:10,17       57:4 59:15 60:3,4   couple 16:2 22:9      Cyrano 25:21,23     186:22 193:23
  210:15,20             63:6,17,18 67:10      53:12 74:9 83:11                        194:18 195:8,16
contain 218:9           71:25 76:5 78:24      134:5                        D          195:22 196:3
context 50:11           81:5,13 82:15       course 129:6          D 5:1               197:8 198:15
continue 46:17,18       83:19,24 84:10,11   court 1:1 2:1 3:9     D.B 87:18           199:8,16,24 202:1
Continued 5:1           85:20 86:15 87:7      6:16 7:2 8:5 10:7   DALLAS 3:4          202:6,10 203:11
continues 46:4 47:6     87:16 88:16,17,18     38:1 44:14 48:2     Daniel 109:7        203:22 204:6
  49:25                 89:5,22 90:16         66:20 71:21 76:1    date 14:1 44:3      207:10,17,20
continuing 8:25         91:5,13,21,24         79:13 83:14 87:12    143:8 147:11       208:6 209:20,23
  12:15                 92:3,10,11 97:21      89:18 96:24          161:13 198:8      David's 31:20
contracted 6:6          98:12,25 101:15       111:25 119:1         206:14 212:7       73:24 103:5,5
contracts 162:2         105:13 110:24         126:16 131:5         217:11             131:2 157:8
  164:11,25             114:4 117:25          137:15 138:24       dated 30:16 33:19   182:13 196:13
control 66:7 215:10     123:13 125:14,17      152:21 172:8         36:14 44:17 60:14 day 11:9 68:14,14
conversation            128:16,23 130:16      197:17               67:1 71:25 76:23   68:14 71:2 81:2
  173:24                138:21,21 143:2     cover 46:19 127:13     87:16 90:14        86:7 87:1,23 88:4
cool 45:3               152:5 155:20,21       137:8                154:16 166:2       158:16,21 218:22
copier 69:5 114:9       156:1 166:18        covering 114:10        167:20 168:24     day-to-day 187:20
copies 154:12           167:22 168:12         205:17               203:7 210:10      days 137:10 215:7
  177:15 205:6          169:23 170:3,13     CPA 44:25 84:18        218:22            deal 33:16 49:17
copy 28:23 138:25       170:21 171:8,12     create 102:23         dates 38:7 170:19   136:13 187:2
  175:1 204:18,18       171:16 176:4          153:23 158:25       David 3:13 10:19    195:22 201:10
corner 13:21 155:5      178:5,6 180:8,16      165:13 173:4,22      24:5 25:11,14,16   208:8,10,16
  167:25 170:24         183:19 184:9,23     created 41:13,14       31:5,7,19 32:11   dealing 149:16
Corp 1:10 2:9           185:1,2 188:9         154:8,20 172:15      32:23,23 33:14     186:22
  132:4,10              189:6,10 190:11       172:16,20 173:2      34:13,14 36:1     deals 25:16,19,20
corporate 4:11          190:12 191:6,10       173:11 175:4         41:3,8 42:21 43:2  32:25 36:3 43:1
  7:24 10:15 11:12      191:11,13,16,17       177:21 181:2         43:7 55:18 58:3,3  61:5 64:14,18
  17:6 19:20 20:14      191:20 193:4,8        188:20               60:5 61:4,11 63:1  140:9,10,10 165:9
  20:17 23:18           199:15 201:13       creation 207:8         63:21 64:14 66:4   195:23,24 196:6,6
  114:20 128:10         203:8 206:21        credit 52:15 111:2     66:4,6,12,13 67:8  199:19 207:16
  144:23 145:4          208:14 209:7          111:6,6,12,14,15     67:19,24 69:6      209:20,23,24
  158:14                210:13 213:6          111:19               72:14,15 74:9,10   210:5
corporation 27:8,8      217:7 218:21        criminal 97:5          74:12 75:17 82:24 Dear 205:16
  132:11 145:5,6      correcting 101:13       112:5 119:5          83:4 93:16 95:10 debt 100:9
corporation's         correctly 12:18         126:20 131:9         95:14,21 102:24   December 43:15
  15:15                 15:18 46:7,22         137:19 139:3         103:3 114:14       95:5 112:13
correct 7:21 8:1        47:12 48:10 50:7      174:4                118:2 132:16       113:15 170:2
  9:18,23 12:5,7,10     67:6 72:6 77:16     CSR 218:1              141:16 149:14,15   171:19
  12:14 13:23 14:10     81:4,9 84:6 86:9    curious 35:6           149:15 150:18     decide 81:20
  14:11 15:9,10,13      87:21 134:3         current 128:20         151:10 157:4      deciding 72:18
  18:8 20:2,19,25       150:13 205:20         133:22 196:6         159:6,12 161:19   decks 196:5
  23:2 28:6 32:6      cost 174:14             212:16               162:16 164:10,12 declare 217:6
  36:10 37:19 38:10   Counsel 93:9          currently 162:7        164:21,22 165:8    218:20
  42:12 44:24 45:1      202:11              custody 215:10         165:11 173:24,25 decreased 171:19
  46:16 47:15 48:6    country 142:6         CV-6633-CAS-A...       176:11 178:14     dedicated 177:4

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 63 of 83 Page ID
                                      #:10040
                                    Kiarash Jam, 30(B)(6)                                   03-28-19
                                                                                           Page 224

 178:10,22            desk 157:8            discount 151:4        177:25 178:21       179:9 186:21,22
defendant 4:9 6:25    detailed 46:21        discovery 38:9        180:21,21,24        187:20 189:17
 7:25 8:9 215:5       details 147:6           41:17 57:9 153:8    181:2 183:18,20     192:20 194:2
Defendants 1:11         150:10 201:11         153:10 206:5        187:1,22 188:21     196:17 199:16
 2:10 3:12            determine 59:4        discuss 9:12          188:24 192:25       200:4 202:8
defending 187:25      determining           discussed 27:16       193:18,25 194:4     206:16 207:10,10
Definity 84:9,15,15     177:10                120:1,9             194:10,17,24        207:11 209:21
Defrank 144:1         Deutsche 181:18       discussing 50:10      197:22 205:24      dollars 138:19
 149:24 150:3,4         182:11              discussion 78:5       206:5              Don 98:17 157:5
 152:1 159:7          developed 42:2          95:10,14 151:9,11 document's 20:6       176:12 178:14
deliver 135:12        developing 69:21        193:20             documents 4:11       186:6
department 106:7      devoting 179:16       discussions 95:17     10:15 11:12 13:21 door 53:16
 107:2 185:22         different 134:12        194:21,23           17:7 20:14,18      doubt 168:21
depending 50:17         136:2,13,16         Dissolution 22:24     21:2,4,6 23:18      183:21
 215:4                  148:17 158:11         23:12               33:11 55:22,24     dozen 213:12
depicted 105:20         161:13 176:2        dissolve 152:17       56:2 57:4,8 58:17 dozens 158:15,17
depo 93:11              200:19              dissolved 26:23       59:3 61:8,12        164:11,11 213:11
deposed 7:20,24       Digitally 175:14        27:13               64:21 66:9,13      draft 14:15 162:2
deposit 30:18 86:4    diligence 199:17,18   distance 136:13,16    73:25 74:19,23,24   195:21,21
deposited 85:23         200:4,11,23 201:1   distributed 27:7      74:25 75:2 138:18 drafted 99:14
deposition 1:16         201:8,11,20 207:8   distributor 201:8     153:7,9 164:11      164:24,25,25
 2:16 4:9 6:11,18       207:22 209:21       District 1:1,2 2:1,2  165:1 183:6,11      194:3,9
 6:19 8:9 28:20       diligencing 199:20      6:15,16             185:8 195:22       draw 100:25
 39:4 54:18 76:19     direct 15:14 16:9     Division 6:16         197:6              drawn 100:16
 216:6 217:6            17:14 18:21 26:5    divvy 72:3           doing 22:1,3,5,6    drive 37:13 135:11
deposits 58:7           29:2 30:6,13        divvying 72:10        24:17 25:2,11,14    135:12
 183:14                 35:11 61:15 63:14   docs 49:8,11,12       25:16 26:2,4 31:6 driving 135:7
Depot 124:25 125:4      65:1 76:21 82:18    document 8:10,15      31:7,8,8,12,15,20 Dude 72:2 86:7
describe 10:13 60:1     91:16 176:9           10:11 11:5,11       32:1,23 33:1,3,5   due 73:17 86:20
 150:11               directed 78:14          14:13,15,18 15:5    34:16 36:3,4 43:3   89:6 161:1
described 29:22         198:3,4,25 203:10     15:11 17:2,24,25    43:3,8 55:18 59:6 duly 7:13 218:7
 46:25 59:21          directing 46:13         18:1,6,24 19:6,9    61:3,4,5,7 62:8,17 Dunode 123:25
 102:13 140:15,17       91:8                  26:15,19 27:2       62:20,21,24 63:2 DWP 106:2
 141:4 147:13         direction 157:4         28:7 29:17 38:4,8   63:4,4 64:13,14
 150:24 151:16          159:10                38:13,18 39:11      66:4 68:7,9,25              E
 164:17 187:21        directly 86:19          40:15 41:13,16,24   69:10,13,17 70:24 E 4:7 5:1,2
 201:21 208:4           101:7 103:3           44:2,4 84:9 97:2,4  70:25 84:20 95:11 e-mail 3:5,10,15
 211:25                 200:15                99:14 105:21,25     109:15,23 124:2,6   4:13,14,15,16,17
describing 211:22     director 12:24 13:1     106:22,24 107:5     124:16 126:7        4:18,21,22 37:11
 212:1                  49:16 93:25 94:1      112:9 119:7,14      132:16 140:20,21    44:17 45:13,20
description 4:8 5:4   directors 12:17,17      120:25 121:12       140:24 147:23       46:4 47:6 48:5,8
 156:4 166:11           19:10 20:7            136:18 137:25       149:14 157:6,6,12   48:25 49:3,5,25
 191:5                DirecTV 108:13,16       139:5,11 153:1      157:19,21 159:9     51:10 53:4 66:23
designated 15:23        108:19,20,22          172:12,15,16,23     159:10,12 161:20    67:3,8,16 71:24
 21:9,14 97:6 98:3      109:1 136:8,10        173:3,22 174:12     161:22 162:3,16     73:12 76:4 77:4
 112:6                disagree 41:19          174:19 175:1,12     162:17 163:1        77:19 78:18 79:21
designating 15:24     disbarred 162:5,6       175:16 177:12,21    176:14 178:16       80:13,16 81:7


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 64 of 83 Page ID
                                      #:10041
                                    Kiarash Jam, 30(B)(6)                                        03-28-19
                                                                                                Page 225

  82:13 84:3,22       employed 70:9,12      entitle 141:13        example 24:20          expanded 41:9
  85:3,7,11,23 86:7     85:12               entitled 17:11 19:9     141:25               expenses 25:19
  87:15 88:11 89:21   employee 6:8 44:23      20:6 26:19 27:7     Excel 173:1 175:4,7      51:8 79:4,5,7,10
  89:24 90:19 91:2      62:19,24 66:24        156:4 175:18          175:15                 99:17 102:17
  91:22 130:11          85:5,8,19 104:15    entity 23:5,6 71:13   exchange 32:21           114:24 115:4
  202:16 203:22         146:13,22 164:9       86:18 114:18          34:12 63:25 64:8       121:15,20 146:16
  204:21                218:12                117:23 137:25         65:11                  148:20,25 181:9
e-mailed 154:8        employees 24:6,7        144:12,13 149:9     exchanged 79:16        experience 21:2,12
  204:14,24             24:13,14,15 25:3      149:10 152:9,11       83:18                  144:3 159:13,16
e-mails 4:19 49:2       25:4 31:4,12,14       152:18 167:10       excuse 87:24             161:24
  79:16 83:17,23        31:15,19 61:3,23      174:11,17 210:4     executive 11:23        expert 150:9,12
  205:1                 62:1,3,14,16        entity's 152:14         12:4 13:8            experts 143:24
earlier 62:9 88:4       64:13 70:15,19      entrance 92:24        exhibit 4:9,11,12      explain 178:7
  97:21 111:11          85:13 123:21        entry 36:21 99:2        4:13,14,15,16,17     explained 41:9
  119:24 120:1          142:16 144:14,14      100:10 101:11         4:18,19,21,22 5:5    Express 51:5,19
  121:14 128:20         146:10,11,14,16       106:2 108:12          5:6,7,8,9,10,11,12     78:23,25 79:2
  130:9 140:2 166:8     146:20 157:24,25      129:8 130:17          5:13,14 8:3,4,8        81:13 86:14,17,21
  213:19                163:1,2 164:19,20     133:19 186:14         10:5,6,14,23           86:24 89:4,7,9,12
early 94:3 95:25        174:7 176:9,11      EPLI 133:13             13:16 16:10 22:22      89:14 91:12,20,24
  96:3                  177:3,5,6,7         Eric 3:8 6:20,23        26:6,8 28:19 29:8      129:22,23 215:8
earthquake 107:7        178:10,22 179:5     escrow 132:4,10,11      29:25 37:24,25       expressed 152:4
  107:8,12,13,15,22     182:23 188:15,16    ESPADA 3:14             39:3,12,23 40:6      extensive 199:18
  107:25 108:2,6        193:13 194:6        ESQ 3:3,8,13,14         40:15 43:12 44:12      201:7
easier 200:16           197:13 200:8,15     establish 10:17         44:13 47:25 48:1     extent 52:12 100:5
Ed 144:1 149:24         202:3,4,6 207:15      17:2,5,8 30:9         54:18 66:16,19         126:11 149:13
  150:3,4 159:7         214:1,2               145:9                 71:19,20 75:24,25      204:24
effect 152:8          employer 133:13       established 20:22       76:19 79:11,12,16    eye 86:22
effectively 148:22    employment              46:12 144:12,13       80:4 83:12,13,17
effectuating 63:5       146:22,23,25          145:8,11,13,15,18     87:9,11,15 89:16             F
eight 73:12 106:24      164:25                152:9,11 160:10       89:17,21 90:9,14     f 175:19
  106:25              ended 54:4 69:8       establishing 11:15      96:22,23 97:5,6,9    F/A/O 198:25
either 16:5,7 30:10     200:12              et 32:15 50:3 58:6      98:1 111:23,24         199:4,6
  52:25 53:1 121:23   entail 92:17            72:5 114:9,9          112:4,4,6 118:24     F/S/O 199:5
  121:24 124:5        entertainment         EUGENE 1:9 2:8          118:25 119:4,4,5     facilitate 37:8,18
  133:23 135:20         104:8 196:16        evaluating 140:10       119:10,21 120:6      facilitator 130:15
  177:13 185:12         198:23 201:5        Evan 84:9,16            126:13,15,19,19      fact 20:23 53:25
  188:11 190:4        entirely 118:2        eventually 54:2         126:21 127:4,17        88:5 139:17 148:2
ELATZER@CO...         entirety 49:5         everybody 68:23         131:3,4,8,8,10,17      160:9 162:4
  3:10                entities 5:10 22:6      142:23,25 167:16      132:1,17 137:14        184:21 215:9
electronic 175:2        24:21 25:1 70:17    everybody's 177:15      137:18,18,20,21      fair 23:23 69:12,16
  204:19                75:20 84:19 98:22   exactly 16:7 22:11      138:22,23 139:2,2      82:4 128:25
electronically          102:6 103:3           25:13 49:2 60:11      139:3 152:20,24        173:17,19 191:3
  154:10                117:23 118:1,3,3      103:10 184:16         172:5,7 197:15,16    familiar 20:22 21:1
elements 93:4           118:4 137:22          190:18 192:7          197:24 202:25          21:9
eLitigation 6:6 7:3     140:6 164:19        EXAMINATION           existed 174:3          family 45:6 80:24
embezzled 45:1          181:8 200:14,19       4:5 7:16            existence 21:16        far 27:12 31:8
employ 200:15,15        213:5               examined 7:14           23:8 152:15            64:17 165:15


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 65 of 83 Page ID
                                      #:10042
                                      Kiarash Jam, 30(B)(6)                                        03-28-19
                                                                                                  Page 226

Farden 124:15          find 182:20            floor 2:18 6:12       frustrated 96:19       gate 118:11
Fargo 29:5 38:6        fine 202:18            flowing 117:22        frustrating 192:8      general 183:16
   99:12 112:21        finish 24:24 59:24     focus 29:12 36:13     Frymi 70:24 74:9         190:10
   181:19,23,23           64:6 67:20 102:9      98:14 161:23          153:20 154:6         generally 10:13
   182:12                 141:9 194:7           176:18                157:7 176:12           29:3
Farmers 77:13          fire 82:3              focusing 177:24         177:13,15 178:14     generate 69:10,23
favor 192:10           firm 5:14 37:4,4,8     folded 200:1            185:12 186:6           165:8,10,12,13
February 4:16             59:11 101:14        folks 46:20 95:15       190:5 195:17         generated 64:19
   35:12,12,15 36:9       103:25 104:1,4        165:1                 202:5 205:14,15        106:25 140:12
   40:1 71:25 119:12      181:6 186:9         following 19:8 46:5     207:20                 142:6,19
   119:22 120:2,10        191:12 198:8,12       140:4 141:21        Frymi's 147:5          generating 148:8
   198:8 203:7,21         201:19,24             176:11 179:5        full 69:6 218:9        gentleman 46:25
Fed 218:4,8,11,19      first 10:23 11:22      follows 7:14          full-time 176:14         49:15 196:14
fee 92:24 142:7           18:24 29:13,21      foregoing 217:6         178:13               gentlemen 96:4
feed 69:10                30:16 33:19 35:15     218:5,9,21          fun 83:7                 143:24,25
feel 55:10 57:24          36:14 40:9,11,23    forever 110:13        functions 140:24       getting 121:24
   187:9                  43:24 44:1 45:19    forgotten 95:8        fund 1:4 2:4 3:2,7       142:3 147:24
fees 156:7,18             48:8 65:3,8 68:5    form 32:2 37:14         6:14 10:22 34:13       151:9,10,12,13
   160:12 166:11,16       76:23 78:19 79:20     71:8 132:4 175:2      36:6 60:2 70:3         152:4,7 156:19
   180:17                 89:24 90:13 92:12     204:20                84:23 149:13           192:8
feet 74:6                 97:9 98:10,14,23    formality 19:20         159:25               giant 95:12 167:15
field 143:24 150:9        102:7,9 106:2       Forman 15:19          funded 42:19,20        give 59:23 81:23
   150:12,14              107:1 112:11        format 175:12         funder 25:17             141:25 197:21
fifth 101:10              113:13 119:9        formation 11:12       funding 25:18            213:14
file 15:1 23:11 35:5      120:17 126:22         20:17                 31:25 32:11 34:15    given 121:10
   154:12 175:7           127:6,20 128:1      formed 16:17            36:1,2,7 38:23       Glendale 146:2
filed 6:15 14:24          131:12 132:20       former 196:13           41:2,7 42:3,7 58:3     158:9,15,20
   15:11 27:3,4           137:25 142:25       forming 15:12           58:4 60:9 63:21      go 37:11,21 50:18
   194:16                 154:16 156:6        forth 218:6             66:5 68:2,8            51:16 53:16 74:18
fill 37:14 60:11          173:2 175:18        found 150:19            114:14 141:16          81:7 82:22 83:1
filled 11:13              177:24 178:8          162:16 187:19         151:1 165:13           93:18 94:2 96:2
film 75:1,3 92:20         181:17 182:1        founded 55:21         funds 35:1,6 37:12       114:17 115:3
   103:9 159:23           184:19 193:25       four 173:12             43:14 61:20 66:6       135:11,11 142:2
filmmaker 49:16           198:7 208:25        fourth 101:10           71:13 72:14 80:7       155:22 157:22,24
Films 196:25 197:1        211:1               frame 112:20 211:6      86:3,12 90:7 91:8      158:14 163:3
final 27:2             fit 82:6                 213:10                91:11,19,19            170:19 174:8
finally 21:20          five 22:10 92:15       Franchise 27:4        funny 83:2               177:10 184:1
Finance 129:7             102:6 111:21        free 142:7            Furman 72:4 75:11        187:16 202:17
financed 133:8            200:18              friend 36:2 45:6      furniture 53:6,10        214:19 216:3
financial 12:11,12     fix 156:6 160:12         47:4 49:16 124:9      53:19,21 54:1,2,6    goal 165:12
  13:14 32:13 58:13    fixed 156:18             212:20              further 194:21         God 7:9
  58:16 102:22,23        166:11               friends 94:12           215:2                goes 101:19 102:5
  103:9 130:18,22      flat 180:12,13         friends' 94:16,18                              128:12 184:18
  131:1 196:2,4        flight 82:18             94:20                       G              going 8:12 10:4,19
  200:19 209:19,21     flip 153:1 197:21      front 8:2 64:15       G 48:9,12,14,15,19       13:17 23:16 28:18
financially 6:7        float 84:24              86:22 94:2 107:6     49:5                    29:2,16 35:23
  218:13               floated 137:11           172:17,18           Gambling 83:9            50:14 53:19 54:11

                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 66 of 83 Page ID
                                      #:10043
                                    Kiarash Jam, 30(B)(6)                                    03-28-19
                                                                                            Page 227

  55:10 57:2 58:1      200:20                157:12,20,23,24      100:10 102:10,13     197:17
  65:12,14 72:18      guessing 117:3         161:16 166:17        102:14,20 107:3    identified 17:15
  83:1 86:16,18,19     125:25                179:1 185:1          107:19,20 108:3      77:18 151:25
  86:21 88:7 89:4     Gunning 109:7          186:18 187:6,12      108:17,23 109:1      155:17 157:10,11
  89:15 91:20 93:10   guy 25:17 43:9         191:19 192:18,23     121:2,5,14,25        177:2
  93:12,13 94:2,5      45:12 69:2,4,4      heard 201:7 208:7      122:15 136:5,6,7   identifies 18:6
  95:22 96:7,21        110:12 121:1        heavy 95:11            136:9,10             176:2
  98:6,15 106:2        124:6,15 144:2      held 71:4             housed 31:16        identify 57:5 62:18
  110:20 113:21        149:20,21 157:14    help 7:9 85:18        Huh-uh 156:5          62:23 161:14
  120:17 121:25        208:16                126:7 135:5 142:7   hundred 83:11       Illuminer 195:7,14
  125:21 127:25       guys 24:15 42:20       195:23                                    198:4,5 206:21,23
  129:19 136:22        43:2,7 55:25        helped 85:15,16                 I           207:2,2,6,18
  150:7 171:23         68:12 69:7 74:9     helpful 188:7         I-N-D-E-X 4:1         208:2,4,19
  180:11 194:1         96:1 124:1 143:18   helping 61:6 70:24    IA 26:4 27:12       imagine 146:24
  202:17 210:2         143:22 149:20         110:14 162:2,23       34:13,15,15 36:22   176:8 202:5 205:3
  214:15,21 215:16     151:6,18 159:7,8    hereto 8:6 10:8         38:5,6 46:5,15,19   207:21
  216:6                161:20 162:16         38:2 44:15 48:3       47:2 50:16 58:3,4 immediately 46:6
good 6:4 7:18,19       185:21 186:23         66:21 71:22 76:2      68:8 69:11,17     inaccuracy 194:15
  74:7 83:11 95:24     187:19,20 195:9       79:14 83:15 87:13     71:8 84:5 86:18   inactive 21:20
  96:2 126:9 143:19    197:9 202:22          89:19 96:25 112:1     88:22 89:25 90:4 include 106:21
  151:15,17,17         208:1                 119:2 126:17          93:12,13 118:4,5    182:8 207:20
  212:25                                     131:6 137:16          118:22 125:24,24 included 72:25
goods 31:3 32:20               H             138:25 152:22         141:16 146:9,11     73:2 140:1,4
  32:24 34:11 43:6    H 4:7 5:2              172:9 197:18          146:15,15 147:25 includes 104:13
  55:9 56:25 60:24    HACKENSAK              218:18                148:2,13 153:13   including 12:17
  63:23 64:7 65:9      3:10                Hey 67:3 72:2           164:6,8,17,18,23    31:9 72:4 98:23
government 112:5      half 21:24 134:8       87:18                 165:14 167:10       114:8,21 142:20
  119:6 126:20         202:14 210:18       high 93:25              181:18,23 197:9     158:23
  131:8 137:19        halfway 209:9        highest 51:4            205:18 207:4      income 35:4 58:21
graciously 126:6      hand 7:5             hire 124:20           IA's 72:20,23         58:22,25 59:1
Graybox 1:8 2:8       handle 10:21 147:6   hired 150:18,19       idea 54:7,9 57:19   incoming 84:23
  6:15 81:8           handled 124:14         162:16                60:19 61:21 78:14 Incorporation 15:8
great 18:5 45:12,12   handling 157:8       history 92:19 93:1      111:10,20 130:24 incorporator 17:12
  151:20              happened 95:13       hit 32:7 45:21          132:9 143:18        17:18
groceries 135:12       117:18              hold 78:19              151:15,17 157:5   incorrect 146:10
gross 177:1,11        happening 117:21     Holdings 42:11,15       159:3 162:17      increase 67:4,12,18
  184:5 185:5,5       hard 154:12 205:6    home 122:19             187:18 194:18       67:23 68:1,16
  189:8               Harry 154:19,19        133:21 136:11         213:12 215:19     increased 67:24
group 27:22 30:20      154:21,22           Homoyan 15:18         identification 8:5    68:3
  33:24 35:16 61:16   head 22:20 195:6     hope 94:2               10:7 38:1 44:14   indicated 217:7
  76:25 80:14 83:4    headed 49:15         hopefully 41:9 94:5     48:2 66:20 71:21 indicates 206:23
  97:10 112:12        health 70:5,6 72:5   hoping 148:20,25        76:1 79:13 83:14 indicating 82:5,8
  113:14 119:11        81:16 114:21          167:12,14             87:12 89:18 96:24   111:5
  126:23 127:9         118:6,17 146:11     Houmayoon 15:20         111:25 119:1      indication 105:16
  131:13 132:21        146:18 147:5        hour 92:25 202:14       126:16 131:5        106:3 166:21
guess 17:24 99:15      149:24 152:10,13    house 99:3,7,10,11      137:15 138:24     individual 7:20
  125:21 164:24        155:14,24 156:24      99:12,16,24           152:21 172:8        15:17,21 17:15

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 67 of 83 Page ID
                                      #:10044
                                   Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                            Page 228

  31:1               insurances 107:25     118:19 119:11,16      168:25 169:17         208:22 209:6
individual's 177:11    133:7,12,14         120:2,10,18,24        170:6                 210:9 211:18
individually 93:17     192:23 200:18       125:11 126:23       interest 117:24         212:5,8,11,14
  119:19 213:5       integrated 1:8 2:8    127:9,21 128:1,5      144:25 152:4        invoices 5:12 33:9
individuals 9:22       4:9,11 5:12 7:25    129:14 130:1        interested 6:7          153:5,16 154:4,13
  70:12 98:22 102:6    8:9 9:15,21 10:15   131:13,23 132:21      218:13                167:2,7 198:1,2
  140:6 149:23         10:18 11:15 12:4    133:17 136:19,23    interesting 150:25      204:19 205:7
  150:12 151:25        12:9,13,24 15:8     136:24 137:4,7,9    interests 196:16        210:23 211:4,12
  158:23 180:6         15:25 16:13,20      137:10 138:1,4,8    intermittently          212:3
industry 143:6         17:12 18:7,11,25    138:12,16 139:6,7     116:3,16            involved 34:16
  150:23 151:9         19:4,10,18 20:7     139:15,24 140:16    internal 187:1,21       49:22 92:10,12
  152:5 159:14         20:18,22 21:15      140:18,24 141:3,7   internally 66:12        151:9,10,12,13
information 5:19       23:24 24:17 25:1    141:8,12,24         Internet 81:17          152:4 167:16
  10:24 13:24 14:24    25:11,14,18 26:2    142:13 145:11,19      133:24 134:11,16      195:10 208:10,14
  35:3 177:19,20       26:22 27:6 28:10    146:17 148:3          135:21,24 144:16      208:15
  182:8 183:9          29:6,20 30:19,24    153:5 155:23        Interrogatory         involvement
  185:10 186:14        31:2,4,11 32:4,8    156:22 157:1,14       215:12                143:15 149:17
  189:5 190:3,5        32:20 33:6,13,24    157:16 158:24       interrupt 154:15      involves 92:18
  193:3                34:11 35:17,20      160:19,23 161:11    interviewed 150:19    involving 109:20
initial 15:16 105:21   37:7 38:15,21       161:16 163:10,11    introduce 6:21        IP 27:17,21,22,23
initially 16:1         39:9,14 40:4,12     163:16 164:3        introduced 97:4         28:3,4,12 30:20
inputting 177:18       40:21 41:1 43:15    165:5,7,15 166:16     112:4 119:4,6         30:23 31:3,9,13
instance 37:8 90:23    43:20 45:21 50:10   167:2,6,21 168:10     131:9 137:18          31:21,23,25 32:21
  91:7,10,18 194:10    50:15 53:1 54:25    169:7,14,22 170:3     150:17,20             33:8,13,14,23
instances 37:17        55:8 56:12,24       170:11,21 171:6     invested 94:7,11,12     34:12 35:16,20
  115:3 213:3          57:16 58:7,9,11     177:8 179:25          94:21 95:2,3          38:21 39:8 40:3
instruct 42:20         59:8 60:15,25       180:2,8 182:11      investigations          40:12,22 41:1
instructed 5:16        61:17 62:3,14,19    183:18 189:22,25      23:15                 43:6,8,24 54:25
  23:18 37:16          62:23 63:16,24      190:10,21,22        investment 42:11        55:9,20 56:12
instructing 130:11     64:7 65:5,10        195:13,19 197:2     investments 42:17       57:1,16 59:17
instruction 140:5      67:11 68:6,18       197:11 198:3,25       42:23                 60:2,8,15 61:1,3,4
instructions 8:22      69:1,25 70:2,4,9    199:14,21,23        investor 95:22          61:16,25 62:6,9
  131:2 141:22         70:11,13,20 76:8    200:3,9,9 201:15    invoice 33:7 103:15     62:15,20,24 63:2
  204:10 205:3         76:12,25 77:6       201:19,24 202:2       154:16 155:5          63:16,25 64:7,18
  207:4 208:18         79:22 80:1,9        203:10 205:11         156:21 158:22         65:4,10 66:7
instrumental 28:8      83:24 84:14 85:8    206:15,20,24          160:22 161:1,4,11     76:25 77:5 78:2
insurance 43:3         85:10,20 86:13      207:1,5,14,19         163:5 165:25          80:9,14 90:15,21
  50:2 52:16 70:6      88:7,14 90:16,20    208:12,20 209:7       166:2,15 167:20       90:25 91:19,25
  72:5 81:17,17        90:24 97:13,17      209:18,25 210:3,5     167:25 168:10         95:6,20 97:10
  104:16,19,19         98:6,15,22 99:7     210:10,21 211:11      169:6,13,21 170:2     98:4 105:22
  107:14,15,17,23      99:21,23 100:16     211:18 212:2          170:11,19,20          112:12 113:4,14
  107:25 108:2,7       101:18,24 105:3     213:5,20,24           171:6,11 198:25       119:11,15 120:1
  114:21,22 118:6      105:22 112:12,20 Integrated's             199:15 201:12,24      120:10 126:23
  133:10,11,15,17      113:15,20,24        207:12                203:4,10,20,24        127:9,20 131:13
  147:5 157:22,23      114:5 115:6,11,22 Integration 38:8        204:6,13,15,17,18     132:4,8,21 138:9
  157:23,25 162:25     116:2,9,15 117:11 inter-company           205:17,22,25          138:13,17 149:8
  192:23               117:11,16 118:10    155:6 166:7           206:9,20 207:7        149:11,13,14

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 68 of 83 Page ID
                                      #:10045
                                  Kiarash Jam, 30(B)(6)                                   03-28-19
                                                                                         Page 229

  159:18 160:2,6,10 June 63:15 170:20 Kiarash 1:16 2:16       95:19,23,25 96:16    189:17 191:18
  182:9 183:19       171:19               3:12 4:3 5:11       99:11,13,14,23       192:2 193:22,23
IP's 28:5 78:9      JWALKER@C...          7:12 139:6 217:5    100:20 104:24        194:16 195:5,7,11
iPhone 128:22        3:5                kind 22:5 48:25       105:1 106:11,11      195:13,16,25
  134:4,4,5                               49:2 71:2 83:7      106:22 107:1,4,9     196:6,7,11,14,17
issued 16:16 33:7,9          K            92:21 113:6         107:13,24,25         197:2,7,8 199:5,6
  206:1             K.Jam  5:11 18:6      153:21 154:7        108:4,8,10,11        199:9,11 200:16
issues 57:6          18:10,13,17 20:14    157:4 168:22        111:22 113:3         201:15,23 202:2,4
item 184:18          20:21 46:9,15      kinds 43:4 50:19      114:5,21,25,25       202:8,12 203:18
                     50:16,18,19 53:2     68:13 73:25         115:11 116:7,8       205:14,15 206:2,3
          J          71:4,6,7,7,9,10,11 kjammedia.com         120:23 122:8         206:9,11,14,16
J 3:13               71:12,14,17 74:4     85:3                124:5 125:3,18       207:18 208:7,8,15
Jack 83:10           74:13 75:4 85:6    KJM 46:6,9 47:7       128:5 129:9,11       208:19 211:2,11
Jam 1:16 2:16 3:12   85:12,13,14 88:21 knew 21:7 27:12        130:6,23 132:7,10    212:2,14,25
  4:3 6:18 7:12,18   99:3,7,10,16,24      159:14,15           132:13,14,16         213:16
  54:17 96:13 99:12  100:10 101:19,23 know 8:11 9:6           133:12,15 135:8     knowledge 26:16
  115:7,12,15,20     102:2,5,10,13,20     10:10 14:12,17,18   135:19,20,21        known 27:6,9
  117:7,12,15        103:7,11,20,21       15:1,1,2,3 16:3,7   136:3,5,11,17        196:20
  118:18 125:10,12   104:10,25 105:10     16:16,18 17:5,7     138:8,12,20,21      Kransberg 161:19
  125:19,23 128:10   105:11,17,17         17:23 19:23 21:7    139:19 140:13       Kransenberg
  129:16 136:19,24   106:1,17,19          21:14 22:10,13,17   144:21 145:5         161:18
  137:3 145:9 172:4  107:11 108:25        22:20 23:13 24:4    146:9,13 148:9,18   Kranzdorf 161:19
  215:1,10 216:6     109:2 110:20         25:9 27:10 31:2,5   148:19,23 149:4,5    161:23,25 162:13
  217:5              113:25 114:6,7,20    31:7,11,14,22       149:7,14,19          164:8 178:14
JAMES 3:3            114:23 115:3         32:1,2,23 33:1,14   150:20,21,24         185:19 186:2
January 43:19        116:10 118:21        33:16 34:8,10,13    151:2 152:2,2,16     189:9 190:20
  208:23 212:6       120:14,15,19,24      35:3 36:4 38:17     153:2,9,11,11,17     191:5 195:18
Jeff 46:20,24 157:6  121:5,14,24 124:5    39:1 41:5,12,12     153:20,21,22         207:10,22
  161:18 163:24      125:3 128:2,6,13     41:13,23 43:4,5,7   154:4,10,11,12,14
  164:6,6 165:10     133:1 137:6,8,11     44:4,6 45:2,2       154:14,20 155:9              L
  176:12 195:15,20   139:6 213:21,22      47:22 48:15 49:11   157:3,8 158:19      L.A 106:2,6
  207:9,22,23       keep 23:18 34:24      52:7 55:8,15,18     159:1,5,12,23       landlord 123:6
Jerry 31:6 36:2      48:22 72:17          55:21 56:5,16,24    160:1,2,16,22,24    landscaping 50:3
  64:17 95:9,9,10    129:19 148:11        57:7,12 58:1        162:2,2,11,15,19      51:24 52:2
  95:10,14,21,23     202:17 204:19,21     60:24 61:2,4,6      162:25 163:1,4,21   language 188:19
JERSEY 3:10          204:23 205:6         62:7,10,11,16,21    164:14 166:8,9,24   Larry 149:20,21,24
Jim 6:24             207:13 210:1,2       63:3,4,10,20        167:1,5,10,13         150:1,6
John 195:5 205:18 kept 23:14 154:10       64:10,12,13,16,17   168:7 169:3,19      Larry-something
joking 82:25         177:15               64:19,23 65:13,15   171:3 172:11,14       149:22
Josh 72:4           Kia 6:18 76:7 99:12   66:2,4,5,12,13,14   172:22 174:4        Las 82:22 83:6
Joshua 75:10         115:7,12,15,20       68:15 70:14,25      175:3,6,8,13,19     late 134:4
JUAN 3:14            117:7,11,15          72:24 73:1,10,12    175:22 177:9        Latzer 3:8 4:5 6:20
judgment 109:20      118:18 125:10,12     74:25 75:2,2,3,7    180:25 181:1,8        6:23,23 7:17 8:7
  110:12,15,17       125:19,23 128:10     79:25 81:15,16,20   183:2,8 185:16,21     10:9 28:22 29:1
July 4:22 26:11      129:15 136:19,24     82:1,1 84:17,19     185:24 186:21,22      38:3 44:16 48:4
  65:2,2,2,3 89:21   137:3 145:9          86:4,18,19 87:19    187:4,5,11,13,19      54:10,16 66:22
  90:14,19 213:10    176:12 216:6         88:9,22,23 95:8,9   188:2,6,7,22,23       71:23 76:3 79:15


                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 69 of 83 Page ID
                                      #:10046
                                      Kiarash Jam, 30(B)(6)                                         03-28-19
                                                                                                    Page 230

  83:16 87:14 89:20       195:16 197:7           156:6 203:14          39:2,6,18,25         196:2
  93:21 96:5,12           200:4,21 201:19        209:9                 40:23 47:25 49:7
  97:1 112:2 119:3        207:7,22            list 4:12 9:4 38:5       49:8 54:23 56:9             M
  126:18 131:7         let's 9:15 13:16          102:6 133:4 174:6     57:13 60:13 61:13   Madame 92:23
  137:17 139:1            26:18 30:4 33:17       183:14                65:3 66:15 71:19    magnate 196:15
  152:23 171:22           35:9 39:2,18        listed 9:1 12:1          75:24 76:18 78:17   mail 14:25 15:2
  172:3,10 187:15         46:17 47:25 49:7       15:17 58:17           79:11 80:3 83:12     69:6
  197:19 202:13,18        54:10,23 56:9          137:25 156:20         87:9 89:16 90:9     MAIN 3:4,9
  202:23 214:19           57:13 60:13 61:13      158:12 185:19         90:11 101:17        Majid 16:5,8 23:19
  215:1 216:3             65:3 66:15 71:19       189:13,18             102:4 105:10         28:20 30:10,12
law 3:13 5:14 72:5        75:24 76:18 78:17   litigation 23:16         106:1 111:23         35:4 45:3 52:14
  75:11 103:25            79:11,20 80:3          56:3                  113:19 118:24        58:22,23 60:6
  104:1,4 162:8           83:12 87:9 89:16    little 53:17 83:10       119:21 121:4         83:1 177:13,16
  198:8,12 201:18         90:9,11 96:5           95:25 96:15           126:13 127:4,16      178:16 183:13,16
  201:24                  101:17 111:23          126:12 138:19         131:3,17 132:25      190:5 204:14,21
laws 218:20               118:24 120:5           148:8 180:5           137:13 138:22        205:5,12 215:9
lawsuit 188:1,9,11        121:4 126:13        lived 69:7               140:9 152:24        Majid's 181:6
  194:17                  127:4 131:3         lives 196:14             154:16 155:4,11     major 199:19
lawsuits 173:25           132:17,25 137:13    LLC 1:8 2:8 6:15         156:3 160:25        making 67:14 70:2
lawyer 11:19 109:8        138:22 152:24          145:6 199:1,7         165:25 167:24        70:23 84:14 116:1
  164:10 198:21,23        154:16 161:7,23        202:3,9               168:15,23 171:10     128:6 142:2 174:4
  199:17 201:6            165:25 168:23       loan 50:4 52:9,11        171:14 172:12        179:23
lawyers 195:2             171:22 176:18          52:23 79:9 95:12      175:13 182:1        Malibu 132:4,10,12
learn 150:16              182:1 183:24           99:20 100:1,2,4       183:24 189:2         132:15
lease 50:17,18,20         189:2 198:7            116:7 117:14,15       198:7 211:14        man 126:9
  114:9 148:19            202:17,24 206:17       118:3,5,13 121:9    looked 43:1 76:24     manager 45:7
  158:1,4,6 162:24        209:2 210:7            121:17 122:1          127:2 130:9          85:17
  192:23 213:21           211:14 214:14          126:3 148:2,22        172:25 200:12       March 1:18 2:19
leased 74:3 213:20     letter 5:14 203:14        213:9,13            looking 49:13,14       4:17,18 6:1,10
  213:22                  203:14 205:16,23    loaned 118:22            72:3 106:25          30:2,2 36:14
leasing 75:5 146:11    level 51:5 147:6          125:21,23 126:2       140:10 172:19        54:23 56:11 57:15
  146:13               libraries 75:1            148:4 213:4,4         199:20 200:5         60:14 76:4,24
leave 46:5 53:5           197:8               loaning 148:17           201:4 211:2          79:17 80:6 126:24
ledger 183:16          library 73:25          loans 52:13 70:5       looks 169:10           127:10 131:20
ledgers 59:13 60:10       159:23 197:7           100:9 148:6         Los 2:18 6:1,13        132:21 154:17
Lee 102:19,21             201:8                  213:12,15,16        lost 44:25             161:5,5
  103:14,20 195:25     license 44:25 45:4     located 73:18 214:6    lot 31:6,14 32:12     mark 82:19
  196:1 207:9,22,24       162:7               log 41:4                 63:4 68:7,9 74:24   marked 8:3,4 10:4
  207:25 209:18        licensing 92:18        logged 32:17             75:3 95:10,13        10:6 22:22 28:19
  210:10,21 211:4      life 212:23            long 114:12 122:19       117:19 151:5,18      37:23,25 39:3,11
left 11:22 137:21      lifting 95:11             122:24 136:11,12      153:21 154:7         39:23 40:15 44:13
  155:12 175:24        light 215:7               136:16 151:3          159:15 165:11        47:25 48:1 54:18
  186:24               lightbulb 195:10          163:24 196:20         209:20               66:15,19 71:20
legal 21:2,4,5 104:8   lightbulbs 208:11      longer 24:7,14,15      love 86:8,11           75:25 76:19 79:12
  157:6 163:22         lights 93:5               164:6               lucrative 151:2        83:13 87:11 89:17
  165:1 185:22         line 45:19 48:8 49:7   look 8:20 9:7 10:11    lunch 95:25 96:4,9     96:23 111:24
  186:2 191:6             53:4 78:17 82:17       26:18 29:17 30:4      119:24 192:3         118:25 126:15


                  eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 70 of 83 Page ID
                                      #:10047
                                   Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                           Page 231

 131:4 137:14         196:16 213:21,22      19:18 20:1,6         159:11,16,17,24             N
 138:23 152:20       Media's 50:18          128:23 202:16        159:24 160:5,6,8    N 5:1
 172:7 197:16         74:13 114:7          Miramax 159:21        160:9 165:8,10      name 6:5,14 12:1
marketing 207:9      medical 31:17,17       196:23,24 198:21     168:22 174:15        12:20 15:15 18:24
 207:24               31:24 43:1 50:2       198:22 201:4,6       176:13 180:11,22     50:18 62:19 74:2
marking 96:21         52:16 143:6 144:4    misspelled 168:4      181:3,9 182:21       74:13 77:18 92:3
 172:4                144:11 145:25         170:24               183:3,3 199:24       98:17 102:19
material 207:9,25     147:21,22 149:12     mistake 210:24        213:4,9,13           104:1 110:18,24
matter 27:17          150:23 151:2,12       211:1               Monica 2:17 6:12      111:16 114:8
 109:20 110:8,9,11    151:23 152:4,7       Mitchell 1:21 2:19   monies 38:21 40:18    123:5 132:12
 185:17 193:12        159:14 161:24         7:2 218:1,24         45:1 56:12 58:2,7    144:2 152:12
Matters 203:15       meeting 18:25         model 103:9           58:19 59:16 63:19    191:15 208:8
mean 24:10 41:7       19:10,18,18 20:1     modeling 196:4        69:13,17 76:12,16   named 49:15
 45:17 48:12 68:9     20:7                  209:22               77:5,8 80:13 89:3    198:13
 70:14,22 115:18     member 45:6 51:5      models 102:23         89:8 90:20,24       Names 12:16
 135:10 142:12        162:9                moment 215:24         95:2,20 113:4       narrow 29:12
 148:16 153:12       memory 48:23          Monday 67:5 86:8      138:13 139:21       National 130:18,22
 164:14 167:3        memos 195:22          money 5:5,6,7,8,9     141:13,22 148:6      130:25
 180:23 202:15       mention 176:16         28:2 32:16,17        165:17 167:6        nature 24:5,10
 213:2               mentioned 88:4         34:16,17,19 35:20    201:16               25:11 109:18
meaning 23:6          158:10 161:18         36:5 42:21 45:18    month 116:21          110:11 124:12
 82:11                179:10 188:25         50:12 51:16 52:11    123:8,19 156:20      198:19 199:10
means 81:20           196:2                 52:13,25 58:5       monthly 105:8        necessarily 25:9
 146:13,14 155:9     Merchants 77:13        59:2 60:8 64:18      108:7,10 142:3       60:8
 168:7               Merrill 105:6          68:22 69:10,23       156:6,18 160:12     necessary 17:2,5
meant 42:3,6 48:18   messed 212:23          71:12 72:12,14       166:11               200:18
 49:5,11 81:12       met 49:16 52:17        78:2,9 81:12 82:6   months 116:5         need 24:13 28:21
 90:3                Michael 198:13         82:7,12 86:17        117:17               47:7,8 50:1 80:17
media 18:6,10,13      199:17 201:5          91:16 94:7,11       morning 6:4 7:18      87:20 91:4 96:17
 18:17 20:14,21      middle 129:13          95:3 99:21 100:5     7:19                 147:4 148:18
 46:9,15 50:16,19    Migler 3:13 6:25       100:6,6,8 103:16    move 37:12,14         151:19 174:13
 53:2 71:4,6,7,14     6:25 28:24 93:9       105:21 114:12,13    moved 88:22           175:14 192:9
 74:4 75:4 84:9,15    93:18 187:14          114:15,16,17         125:24               195:3
 85:6,12,13,14        202:11 215:4,22       116:10,18 117:19    movie 94:6 142:6     needed 11:13 14:24
 88:21 101:19,24      215:25                117:22 118:3,4,5    movies 69:21 70:2     19:21 32:14 36:5
 102:2,5 103:7,11    miles 135:7            118:5,5,12,13,16     70:3 140:11          37:11 43:10 50:12
 103:20,21 104:10    Millano 193:15         118:22 121:17,18     159:24,25            52:12,15,25 71:1
 104:25 105:11,17    million 27:18 28:11    121:25 125:21,22    moving 117:19         72:16,16 73:4
 109:2 110:20         28:15 138:19          125:24,24 126:2     multiple 124:16       74:12 89:10 100:7
 113:25 114:6,20      176:17 189:1          126:12 137:6,11      127:25 136:3         118:4,5,11 121:17
 114:23 115:4        mind 72:17             137:12 140:5         207:16               124:18,20,21
 120:15,19,24        mine 49:16 82:14       141:16,17,18        multitude 31:9        125:22 140:13
 121:24 124:5         118:2                 142:2,19,24          84:19 164:21         142:8 157:17,21
 125:3 128:2,6,10    miniscule 193:11       147:17,23,24         165:4 210:5          157:22,23 158:2
 128:13 133:1        minute 9:7 10:11       148:4,9,11,16,17    Museum 92:23          159:11 163:2
 136:19,25 137:3,6    38:24 197:21          148:18,25 151:5     musicals 92:19        164:12 165:2
 137:8 145:9 196:7   minutes 18:24          151:18 157:16,16

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 71 of 83 Page ID
                                      #:10048
                                    Kiarash Jam, 30(B)(6)                                 03-28-19
                                                                                         Page 232

 174:11 187:9         numbers 13:20         192:22 215:20       37:17,20,23 38:8    97:4,9,20,25 98:2
 188:3,3,21 192:22      29:16 38:24 92:18 officed 106:13        38:12,15 39:2,7     98:2,11,16,24
 192:24 195:23          93:1 179:12 180:3 officer 11:23 12:4    39:18,22,25 40:8    99:2,10,16,19,23
 214:3                  185:25              12:11,13 13:8,14    40:14,17,25 41:6    100:2,10,24
needs 32:14 51:16                           42:14 43:8 47:17    41:11,16,18,21      101:10,17 102:2,4
 124:19 215:2                   O           58:11,13,14,15,16   42:1,5,8,14,22      102:13,19,25
negotiate 158:6       O 49:8,11,12          69:3 71:4 144:17    43:5,13,23 44:4     103:12,17,24
negotiated 158:1,4    o'clock 202:11        145:2 154:25        44:22 45:5,11,17    104:3,6,9,13,15
neighborhood          o0o--- 216:10       officers 12:17        45:19,25 46:4,9     104:21 105:2,6,10
 22:15,18 173:13      oaths 218:3           20:23 144:22        46:13,17,24 47:4    105:20 106:1,6,8
never 146:7 167:11    object 93:10,13     official 152:12       47:6,14,17,20,23    106:17 107:10,17
 168:22 174:3           151:13              180:20,23           48:12,21 49:7,18    107:22 108:2,6,9
 194:10               obtain 74:11        officially 25:25      49:22 50:14 51:1    108:12,16,18,22
new 3:10 93:25        obtained 110:17       85:19               51:7,10,14 52:9     108:25 109:7,9,13
 119:19 162:8         obviously 72:13     Oh 8:16 24:25         52:18 53:4,22,25    109:17 110:3,6,20
 200:4                  176:13              153:11 194:8        54:6,8,10,17,21     111:11,15,18,23
north 3:9 28:15       occasions 49:17       195:3 206:7         54:23 55:3,6,12     112:3,9,16 113:3
Nos 215:13              82:25 83:3 103:4 okay 8:2,12,21,21      56:6,9,18,24 57:3   113:8,11,12,19,23
notary 6:5              126:4,5 147:20      8:23 9:4,7,9,9,10   57:14,19,22 58:9    114:23 115:11
notation 184:12         148:1,13 167:9      9:15,20,25 10:12    58:18 59:3,7        116:1,12,20 117:9
note 28:3             October 168:24        10:17,23 11:2,5     60:13,23 61:8,13    119:9,15,25 120:5
notice 2:20 4:9 8:8     209:12 210:16       11:10,14,19,22      61:14,20 62:1,5     120:13,17,20
 19:9 20:1 189:12     Oedekerk 49:15        12:1,20,23 13:5     62:18,22 63:2,6     121:4,11,19 122:3
notify 59:19          offered 174:22        14:1,15,21,23       63:19,23 64:3,21    122:25 123:3,8,18
November 4:13,14        192:19              15:4,11,21,23       65:8 66:2,9,15      123:25 125:10,15
 4:15 32:9 33:19      offering 177:8        16:3,6,9,11,19,24   67:14,17,25 68:4    125:18 126:14
 44:17 48:5 67:1      office 3:13 43:9      17:1,4,9,9,10,13    68:21,25 69:12,20   127:1,5,12,16,22
 99:25 100:17           50:21 53:11,14,14   17:25 18:2,5,13     70:11,19 71:3,9     127:24 128:5
 103:18 169:13          53:15,20,21 54:3    18:16,21 19:3,8     71:14,17 72:8,22    129:5,7,10,13
 209:13 210:11,16       69:2,3,10 70:10     19:17,21,25 20:4    73:3,18,20 74:2,5   130:1,8,14,17
number 4:8 5:4          70:23,23 73:5,11    20:13,17,21,25      74:8,15,18 75:4,7   131:11,17,19,25
 49:17 52:14 68:13      73:11,12 85:17,17   21:5,9,12,15,19     75:10,19,21 76:14   132:3,22 133:3,19
 75:17 113:20           106:11,12,13        21:22 22:3,8,12     76:18,20,22 77:4    134:7,20 135:1,3
 123:19,20 143:1        107:22,24 114:8     22:14,19,25 23:2    77:8,11,18,23       135:14 136:21
 165:9 176:24           114:22 121:2        23:10,20 24:10,16   78:1,13,17,22       138:8,15 139:4,13
 178:4,8,8 180:13       122:9,11 123:2,5    24:21 26:5,7,15     79:2,8,20 80:3,5    139:17,21 140:4
 181:1,7,12,13,15       123:6,11,17         26:18,22 27:1,12    80:16 81:1,2,6      140:14 143:4,7,15
 182:2 185:3,18         124:25 125:4,5,5    27:15,21,24 28:2    82:13,17 83:12,20   144:3,8,21,25
 186:2,19 187:17        125:7,9 129:7       28:10,18,21 29:8    83:23 84:1,3,8,17   145:5,14,23 146:3
 190:16,16 191:3        133:23,24 134:10    29:12,18,25 30:3    84:21 85:2,5,9,14   146:17 147:7,17
 191:23 193:11          134:12 135:6,9,13   30:4,5,9,11,13,15   85:19,22 86:6,11    148:3,16 149:1
 196:17 198:15          144:15 146:2        30:17 31:2,11,23    86:23 87:2,5,23     150:6,11 151:8,24
 205:1                  147:5,6 153:21      32:4,7 33:4,6,11    88:6,25 89:3,8,16   152:3,25 153:3,3
numbered 15:5           154:7,23,24 155:2   33:17,18 34:2,6     90:6,9,10,12,12     153:4,7,24 154:4
 38:10 119:6 189:3      155:20,24,25        34:22 35:9,10,14    90:18,23 91:2,15    155:4,11 156:3,17
 193:1 203:2            157:6,7 158:1,5,7   35:19,25 36:8,11    92:8,17 94:7,25     156:22 157:1,10
 206:18                 158:8,9,11,15,20    36:12,18,24 37:6    95:2,16 96:1,13     160:2,25 161:4,9

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 72 of 83 Page ID
                                      #:10049
                                   Kiarash Jam, 30(B)(6)                                    03-28-19
                                                                                           Page 233

 162:9 163:15        open 23:14 30:12     18:2,3,21 19:5,8     147:25 148:21        patio 53:6,10,11,14
 164:8,13 166:1,3      113:6 118:11       19:15 20:4,11        151:3 157:18          53:15,17,18,20,25
 166:6,15,20         operating 23:4,6     22:21 26:5 29:13     160:22 166:24         54:2,5
 167:24 168:9,23       141:8 147:9,12,14  29:14,16 30:4,13     167:2,6,13 168:20    pay 9:17 23:17
 169:6,11,12,21,25     147:16 152:15      33:17,17 35:9,12     168:21 178:11,12      25:19 50:13,14
 170:1,5,11 171:6      165:23 173:15      36:11,13 38:6        180:17 181:6,9,10     52:19 61:23 78:2
 171:14 172:14,21      174:11,17 193:7    39:6,18,25 40:8      201:15 204:6,11       78:18,22 79:3
 173:4,17 174:19     operation 24:8       40:11 43:12,24       210:4 211:11          81:13,22,23,24
 175:6,9,18,23         144:9,10 147:7     44:1 54:21,24        212:11,14             82:2 86:14,19
 176:2,7,19 177:1      149:18 150:21      56:10,11 57:13,13   Paper 125:6            88:15,19 89:4,8
 177:10,24 178:7       158:3              60:14 61:13 63:11   paperwork 33:15        89:10 91:3,20,23
 178:24 179:3,13     operational 192:20   63:15 64:24 65:2     147:4 154:7           92:24 100:6
 180:10,18 182:1     operations 148:12    76:21 80:3,6 84:4    158:14 195:21         106:18 108:25
 182:24 183:6,9,17   opportunity 143:20   84:8 90:10,11,13    paralegal 163:23       109:2,5 114:13,20
 183:21,24,25          151:17             97:9 98:1,10        pardon 188:19,19       118:14,18,22
 184:8,21 185:3      Orange 77:19,24      112:11 113:8,12      213:1                 123:20 128:8
 186:14,24 187:11      78:3,10,15         113:13 119:9,21     parenthesis 156:10     133:8 142:20,22
 189:2,8,12,24       order 49:25 147:4    120:6 126:22         160:13                148:2,19 157:17
 190:2,9,20,24         170:16,19 174:10   127:4,6,16,19,20    parenthetical          165:14 168:11,22
 191:15,18,21          183:11             129:13 131:12,18     46:18 166:12          192:21 199:25
 192:2,25 193:9,13   ostensibly 166:16    132:3,17,19,20      park 70:7 81:25        200:17 201:10,19
 193:17,22 194:13    outside 93:11        161:7 167:18         92:22 118:12          204:10,14 210:5
 194:16,20 195:3     outstanding 50:2     170:15 172:17,18     123:21               payback 116:7
 197:2,11,15,23,24     100:9              172:23 175:18,19    parking 50:3 52:17     117:15 122:1
 198:2,5,5,6,16,19   overhead 10:21       176:22,25 177:25     70:6 72:5 81:24      paycheck 85:21
 199:4,7 200:2,21      142:16 164:18      181:17 183:24        81:25 118:6,11        115:19,21,23
 201:12,18,23        owe 126:12           184:9,20 189:2       121:1 123:14,16       116:9 121:24
 203:1,3,10,18,24    owed 109:16          192:25 202:24        123:20                139:22,23 163:3
 204:4,16 205:6,13   owned 18:11 64:15    206:4,17 209:2      part 9:19 11:12       paychecks 146:15
 205:16,19,22          197:8 199:9        210:7 211:14         17:6 20:1 25:24       157:15 177:15
 206:3,17,19,23      owner 18:16 47:20 pages 16:12 170:16      36:21 51:18 53:15     189:18
 208:22,25 209:2,3   owners 196:24,25     172:19,24,25         69:19 79:3 82:14     payed 86:13
 209:14,17,24        ownership 144:25     173:1,2 218:9        87:5 94:6 102:17     paying 78:23 92:23
 210:7,8,12 211:4    owning 18:7         Pagoda 47:8,14        116:6,7 141:4,15      99:24 100:1
 211:8,14,15,17,24   owns 199:8          paid 23:7 25:20       173:1 207:11          106:19 114:6
 212:2,5,14 213:16                        33:12 52:20 70:6     211:23 212:1          121:9,19,23 123:8
 213:22 214:5,8,14            P           72:18 73:4 75:7     part-time 179:11       125:4 134:16
once 23:16 47:6      P 218:4,4,8,11,19    79:10 81:21 91:12   particular 23:10,11    135:1,3 137:4
 126:4 133:8 188:4   p.m 96:11 171:24     94:13,25 100:7       29:2 30:6 64:3       payment 30:23
 191:4 204:25          172:2 214:22,25    103:2,16 105:17      214:8                 32:7,21 33:7,23
ones 44:1 56:2         216:9              106:3 109:16        parties 6:9 124:16     34:3,8,12 40:11
 168:13 177:14       package 162:25       116:3,22 117:7       218:12                54:24 55:4,14
ongoing 49:20        page 4:4,8 5:4 8:12  118:17,22 120:18    partner 196:13         56:9,16,22 57:20
 110:8,9 148:12        8:15,17,24 9:1     121:1,24,25         party 150:18           57:23 60:19 63:9
online 36:21 37:13     10:23 11:2,23      125:24,25 129:20    PASEO 3:14             63:25 64:8 65:11
 47:7 124:22           13:16 15:4,7 16:9  135:7 137:6 142:3   pass 59:14             65:13,16 76:25
 185:17                16:19 17:4,9,11    142:25 144:14,15    passed 59:10           78:6,14 79:25

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 73 of 83 Page ID
                                      #:10050
                                   Kiarash Jam, 30(B)(6)                                        03-28-19
                                                                                              Page 234

 84:15 86:20 97:16    200:17 207:12        personal 21:1,12       placeholders 41:11    possible 215:14
 97:20,23 98:9       payroll-related         51:8,9 78:11 79:4      60:1                Potensiano 193:15
 99:6 101:11,12,14    164:13                 79:5,6,6,10 80:21    places 31:16          potential 23:15
 101:23 106:8        PDF 175:12              99:17 102:17         plaintiff 2:17 6:23    196:6
 107:10 108:13,18    penalty 26:13           106:18,20 109:5        6:24 27:16          potentially 31:9
 108:20 109:14        217:6 218:20           114:24 115:4         plaintiff's 131:25    power 106:7,9,10
 113:14,24 114:3     pending 7:7             116:8 121:15,20      Plaintiffs 1:5 2:5     106:18 107:2
 115:7 116:4,5       pens 125:6              121:23 128:24          3:2,7               PowerPoint 196:4
 119:10,10,15,22     people 9:17 24:23       129:1,5 136:7        plan 49:13 143:19      207:8,23
 120:1,8,9,23         25:19,22 31:20       personally 107:18      plastic 92:24         PowerPoints
 122:4,7 124:24       52:13 55:19 70:5       110:1,18 115:24      play 83:10             102:23 209:22
 125:15 126:23        70:8 81:25 92:24       122:14               PLAZA 3:9             practice 151:23
 127:20 128:2,13      118:12,16,17         persons 27:7           please 7:3,5 35:9      162:8
 129:1,10,15 130:2    124:20 156:20        perspective 114:11       40:8 46:4 48:9      prefer 96:4
 130:18,24 131:22     157:9 158:15,17      phone 81:17,22           49:7 54:21 61:14    prepare 187:25
 132:3,7,20 133:1     158:20 159:1           121:2 122:8,11,13      63:11 64:24 77:12    188:2
 133:9 134:20         176:16 178:13          122:19,21,22,25        90:11 113:10        prepared 9:12
 136:19,23 169:22     179:10 180:1           124:22 128:18,19       127:16 132:18        41:14
 170:12 171:7         184:17 210:4           128:24 129:1,2,3       169:25 170:16       preposterous 194:5
 206:12 208:13,19    percent 126:5           133:22,24 134:2        191:24 202:19       Present 3:17
payments 5:11         176:10,15 178:4        134:10,11,16         plenty 68:23 100:8    presentations
 28:11 41:1 73:17     178:12 179:4,6,9       135:20,24 136:17     point 13:7,10,13       196:5 207:8,23
 98:21 108:7          179:14,17,18,22        202:15                 14:13 24:8 42:1     presenting 206:6
 114:23 115:3         180:4,20 181:1,14    phones 32:15 71:2        54:8 57:22 59:16    president 55:21
 127:1 130:14         184:11,17,25           124:14,22              95:24 103:8 126:1   pretty 95:24 105:4
 131:12 133:4         190:13,16 191:1      photocopy 205:4          135:4 147:19,23      173:2 177:21
 139:6 142:21,22     perform 75:16,21      physical 204:12          148:4,7 167:1,5     previous 161:1,4
 142:23               104:6,8 193:9,14     pick 135:11,11,13        168:16 174:9         171:14 190:6
payroll 5:13 9:18    performed 70:13       picked 181:1             194:10 211:2         192:19
 10:21 25:23 32:14    75:17 93:1 104:11    Pineboard 38:5,23      pointed 28:14         previously 28:19
 46:19 50:2 52:16     109:11 110:6           41:2,7 42:2,7,9,10   pointing 72:15         127:2
 58:6 67:5 68:8       180:15 198:16          42:17,19,24 43:5       97:12 113:23        primarily 71:6
 72:4,16,19,20       performing 69:25        43:9 72:3,11,12        116:8               primary 25:17
 78:19 87:18,20       70:16,20 104:9       Pinebold 42:14         points 174:2           198:23
 88:12,15,19,22       109:9 110:4          Piscula 70:22 85:2     poker 83:11           principals 150:3
 115:14,15,17         139:24 141:7,12        85:12,16 136:14      policies 104:16,19    private 53:16
 117:16 118:6,15      141:24 189:15          147:3 153:20           133:10,16           probably 16:5
 118:16 140:16,19    period 23:3 29:22       157:7 176:12         Poormand 15:20         17:22 21:24 41:3
 140:19 141:1,4,6     104:13 139:18          178:15 189:10          134:21               51:18,22 52:6
 141:11,23 142:3,9    173:6 193:14           191:9                portion 192:21         64:2 70:22 71:7
 142:12,13,16,18      209:12 210:24        Piscula's 84:3,21      position 26:1          73:11 81:21 82:24
 164:7,8,15,17        218:18               place 14:5 68:5          144:19 148:3         83:4 90:5 99:13
 175:24 176:9,20     Periodic 5:11 139:5     70:7 80:24 123:21      176:20 215:21        103:15 114:9
 177:8 178:20,21     perjury 26:13           163:3 218:6          positions 71:4         116:25 125:5,23
 178:21 182:23        217:6 218:20         placed 8:2             possession 41:24       128:11 138:20
 195:19 197:9,12     person 17:23          placeholder 59:21        55:23,24 100:19      146:23 147:4
 197:13 200:3,17      165:17,17              59:23 60:7             153:15 215:10        173:11 177:13

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 74 of 83 Page ID
                                      #:10051
                                   Kiarash Jam, 30(B)(6)                                  03-28-19
                                                                                         Page 235

 182:13,20 183:13     67:22 74:11         pull 214:3            34:22,25 93:10,16   134:1 135:3 137:5
 183:15,15 185:12     150:22 173:22       pulled 181:13         96:16,17 153:14     144:19 145:8,13
 195:15 199:16,24     182:8 201:23         190:17               192:3 215:3,4       153:25 154:1
 200:1,16,19         prompting 150:11     purchase 28:4                             161:6 193:21,24
 202:13 207:9,21     pronouncing 15:18     53:10 78:9 199:18            R           194:1,20,22
 207:24 213:1        proper 58:23          201:5              R 218:4,8,11,19       203:20,25 204:1
problem 13:22        properly 35:5        purchased 54:4      raise 7:5 157:16      208:22 211:5
 28:24 29:18 30:5     70:24                200:7                159:11 160:6        212:5 214:12
 127:18              property 132:15      purchasing 132:14   raised 159:17,24,24 receipt 77:11
Proc 218:7,11,14     provide 85:14         200:13               160:5             receive 71:3,5
proceed 7:2           140:8 149:11        purported 169:8     raising 159:16        95:20 138:16
proceedings 216:8     162:20 163:2,11      169:23 170:13      ran 70:23             139:21 141:13
 218:5,10,15          191:21 197:11        171:8              raw 177:20          received 28:11
process 11:20         209:18              purports 161:10     Ray 44:18 67:4        40:21 59:16 113:4
 15:16,25 16:4       provided 9:21 31:3    203:4              read 12:18 46:7,22    116:15 138:5,9,13
 21:10 96:14          32:21 34:11 43:5    purpose 33:12         47:12 48:10 50:7    139:14,18,23
produce 175:11        55:9 56:25 60:25     55:13 57:20,23       67:6 72:6 77:16     147:17 180:14
produced 38:9         63:24 64:7 65:10     63:20 65:13,15       81:4,9 84:6 86:9    183:18 184:22
 41:16,22 56:3        84:17 92:6 94:21     66:3,11 73:20        87:21 205:20        190:10,20
 57:8 153:8,9         94:23 103:14,21      83:6 120:23 183:4    217:5             receiving 32:10
 175:12 206:5         114:17 124:13,15    purposes 15:12      reading 48:22         68:5,18 90:24
 215:13               142:15 144:13        41:1 61:22 174:16  reads 67:3 166:19     116:21 125:19
produces 94:5         146:7 149:5          187:25               205:16 210:15       178:25 180:2,7
production 71:12      160:19 161:15       pursuant 2:20 28:3  ready 7:1             199:15 203:20
 215:12               163:16 164:18        163:10 167:6       real 188:13           208:22 211:5
Productions 71:9      191:19 192:18       put 38:12 44:5,6,8  really 34:7,10 95:9   212:5
 71:10,11,17          195:14 197:3,13      44:11 66:17 74:12    114:11 136:13     receptionist 71:1
 105:12,17 106:1      206:24 207:1,6       74:13 86:22 160:9    150:25 151:19,21 recess 54:13 96:9
 106:18,19 107:11     210:21 215:9         174:6,11,19          154:9 163:15        171:25 214:23
 108:25 109:2         218:17               177:22 187:9         167:11 178:18     Recipient 5:10
 115:8,13,15,20      provider 122:11,13    188:15 205:4         185:17 193:21       137:22
 116:10 117:7,12      123:1 133:21,22      215:6,23             212:18            recollection 9:24
 117:15 118:18,21     133:23 134:2        putting 107:6       reason 33:12 35:7     14:14 30:25 41:25
 120:15 125:11,12     136:4,17                                  56:21 138:15        55:13 56:4 57:5
 125:19,23 129:16    providers 136:2,3            Q             174:13 183:21       57:11,21 61:9
profile 93:25        providing 32:24      Quant 196:7           186:24              63:7 64:22 66:10
progress 175:22       62:5 84:18 95:12    quarterly 108:10    reasons 23:14         108:9 109:17
project 49:14 92:9    104:21,24 105:2     question 9:12 32:9    117:10              121:13 134:18
 92:13,17 93:7,22     114:14 124:9         35:7 48:14,16      recall 11:19,21       135:22 154:3
 93:24 94:4,8,11      134:10,15 135:23     57:25 60:21 62:22    14:22 20:15 27:19   183:7 194:2,3,9
 94:21 212:12         142:9 145:25         64:2,20 65:17,19     28:16 44:7 46:3     212:11
project's 94:2        146:4,9 156:23       82:10,18 86:12       55:7 67:14,17,22 record 6:5 54:11,14
projections 102:24    157:1 158:23         114:15 141:2,19      67:25 68:17 78:7    96:7,10 171:23
 103:9 209:22         162:13 182:16        163:13 186:19,23     95:17 103:19,22     172:1 214:15,17
projects 25:4         186:18 191:6,9       191:23 192:1         109:13,23 115:1     214:20,21,24
prompted 10:17        202:3                194:7 212:25         115:16 119:15       215:6 216:3,7
 21:19 23:11 67:17   public 6:6           questions 5:16 9:14   122:10 123:22       218:10

                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 75 of 83 Page ID
                                      #:10052
                                    Kiarash Jam, 30(B)(6)                                        03-28-19
                                                                                                Page 236

records 23:18           106:12 111:9          146:19 194:24         194:1,15 201:10        27:2 108:3,4
  34:24 38:16 54:19     115:17 118:19       Regards 205:18          204:3,7 209:1        requirements 17:8
  55:12,15,17 61:8      128:9 129:24        regular 71:15,18        211:10 212:4,7,7       21:7
  63:7 64:21 66:10      133:11 136:6          136:17                212:8,9,9,10,12      residence 136:8
  76:18 213:8           151:21 154:25       relate 176:7            213:11,18            resolutions 17:11
reduce 79:9 205:1       158:8 159:18,19     related 33:7 42:9     reminding 86:20        respect 63:8 64:3
refer 13:17,20          159:20,21 160:16      61:24 62:9 141:6    removed 16:2,4           65:8 94:4 103:17
  16:19 29:16 52:2      164:1 168:5 171:4     141:11,23 142:9     rent 32:15 50:2          103:19 192:11,17
  82:9 86:25 164:3      184:8 214:8           142:12 164:16         72:4 73:3,4,8,9,17   respective 92:21
  166:7 183:11        refers 157:3 169:4      197:12 201:20         75:9 81:16 114:8     respects 75:22
  185:8                 170:9,23 181:4      relating 33:11          114:21 121:1         responded 81:1,6
reference 46:24         189:5 203:18        relation 149:8          123:5,6,7,9            82:13 84:21 85:22
  50:23 51:23 52:5    reflect 40:18 100:2   relationship 104:3      144:15                 86:6 87:5
  72:10 73:3 75:10      108:18,20 158:22      140:23 151:25       renting 75:8           response 216:1
  77:13 78:22 80:12   reflected 39:22         178:7 182:25        repeatedly 72:13       responsibilities
  80:13,20 84:8         40:6,14 97:20         196:19 212:16,18    repetitive 96:16         59:9
  87:23 88:10,25        112:17 113:13       relative 6:8 218:12     192:4,7              responsible 58:18
  90:19 92:2 102:9      127:12 131:25       relevance 93:13       reported 45:3          responsive 215:11
  105:11 110:21         171:15 177:12       remember 11:7,16        168:11               rest 78:18,19 81:8
  111:1 122:3         reflecting 101:3        11:18 21:18,23      reporter 7:2,3,5,11      81:12,18 82:4,11
  124:24 125:10         103:13 126:3          22:9 33:10 38:14      8:5 10:7 38:1          87:1
  130:6 155:5           149:2                 38:19 42:4,24         44:14 48:2 66:20     retainer 200:22
  156:13 160:11       reflects 30:18          47:21,24 54:3         71:21 76:1 79:13     returns 27:2
  161:1 163:5,20        38:20 39:12 40:11     59:6 71:15 74:6       83:14 87:12 89:18    revenue 27:3
  166:6,10 168:1,25     43:14 54:24 76:24     75:6,9 97:22          96:24 111:25           140:12
  169:19 170:5          90:14 97:16 98:9      100:18 103:10,15      119:1 126:16         review 9:10 218:15
  175:23 177:25         98:21 99:6 101:11     103:17 104:16,18      131:5 137:15         reviewed 20:13
  180:7,10 181:17       101:23 108:12         104:20,23 105:4,9     138:24 152:21          112:17
  182:10 183:12         113:24 115:7          106:23 109:3          172:8 197:17         reviewing 49:4
  184:2 186:12          119:10,25 120:8       113:2 117:4,13,17     218:2,17               213:8
  189:8 200:21          120:17 127:7,19       118:21,23 128:21    represent 6:22         rewind 64:11
referenced 180:6        128:13 129:10,15      133:16,18,24        representative 7:24    rewritten 94:1
references 88:11        130:2,18 132:19       134:3,13 135:19     request 67:15          rid 74:19,20
  88:11 143:1           133:1 136:18,23       136:5 143:8 144:2     103:5,6 168:10       right 7:5 8:17,20
referencing 211:21      138:4 139:13          144:23 145:3,3,17     169:7 174:20,22        11:2 14:1,5 17:15
referred 28:3 92:5      156:22 161:10         146:21,21,23          182:13 201:18          22:16 25:8,10,13
  213:19                168:9,10 169:6        147:2,10,14,16        215:12,16              29:13 36:16 51:8
referring 27:22         178:24 184:5,21       148:10,13,15        requested 5:19           58:10 65:22 68:19
  48:15,25 50:20        190:9                 149:3 150:2,10,13     53:12,23 68:16         91:25 93:6 97:7
  52:7,10,24 53:13    refresh 48:22 55:13     150:15,17,20          69:14,18 91:22         101:5,5,18 102:2
  53:18 55:17 62:1      56:3 57:5,11 61:9     152:12,19 153:23      218:16,16              105:11 110:21
  65:21 68:10 70:8      63:7 64:22 66:10      154:9 160:21        requesting 51:10         113:2,24 116:14
  70:11 72:8,19,22      72:2 183:7            163:14,19 167:10      67:11 89:8 169:22      121:16 128:12
  73:4,13,14 77:5,8   regard 63:8 64:22       172:25 173:21         170:12 171:7           129:8,14,19
  78:25 86:24 89:1      183:7                 174:5,21,22           201:12 206:12          132:25 133:3,19
  90:20 94:15,18      regarding 19:17         177:16 179:19         208:13                 136:20 138:12
  99:13 103:1           48:14,16 78:6         180:19 183:3,5,15   required 26:19           139:19 140:22

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 76 of 83 Page ID
                                      #:10053
                                  Kiarash Jam, 30(B)(6)                                       03-28-19
                                                                                             Page 237

  142:5 144:2         115:23 116:1,15     scanning 197:6          112:14 113:12,17      47:8 130:12,12
  145:18 151:1        116:22,23,25          212:10                113:20 114:1          193:18 201:24
  152:13 154:18       117:6 141:15        scent 93:4              115:9 117:21          203:23 204:18
  156:13,24 160:25    178:25 179:8,19     SCHER 1:9 2:8           119:9,13,22           205:5
  161:17 162:5        179:22,23 184:22    SCHOTZ 3:3,8            120:12,14,21        sending 35:20
  166:20 168:15,25    184:25 185:20       scope 93:11             121:6 122:5 125:1     91:11 130:12
  169:9,14,16 170:6   190:10              script 94:1             125:11,13,14          155:23 166:17
  171:22 173:20     sale 201:7            Sec 218:4               126:22,25 127:6       208:17
  174:12 176:18     SAN 3:14              second 13:16 38:6       127:23,25 128:3     sends 15:3
  179:6,6 184:11    Sandi 7:2               49:7 61:14 80:16      128:15 129:13,17    sense 11:8 200:20
  186:1,4,15 187:8  Sandra 1:21 2:19        91:2 99:2 120:5       129:19,21 130:4     sent 45:21 46:14
  187:8,22 189:14     163:20,22 218:1       132:3 161:7           130:20 131:12,15      80:17 88:23 90:4
  197:15 198:7,24     218:24                183:24 202:19,24      131:20,21 132:5       90:5 91:4 130:11
  206:8             Santa 2:17 6:12         210:18                132:23 133:3          188:5 193:19,25
right-hand 13:21    sat 113:6             secretary 12:6,9        134:22 135:16         203:22 204:6,8
  155:4 167:24      saved 175:9 204:23      13:11 16:20           137:1,23 138:2,6      212:3 214:1
  170:23            savings 112:25        section 12:16 26:18     139:9 154:18        sentence 80:16
rights 201:9          113:3                 155:11 156:3          155:7,14 156:8,11     89:24 91:2
Robert 144:1 150:1  saw 43:24 82:6          158:12                156:15 160:14,25    September 167:20
  150:2,4 159:7       97:20 98:10         see 9:2 10:24,25        161:2,12 163:7      series 79:16 198:1
role 94:4             127:19 132:19         11:22,24 12:21        166:4,10,13,20,22   service 15:3,16,24
Ron 73:24 74:12     saying 51:13 86:16      14:3,7 15:7 16:22     168:2,4,15,18,24      16:3 17:22 21:10
  196:12,13 198:14    115:23 204:14         17:19 19:1,9,13       169:3,16 170:7        168:1,4,7 170:24
  214:2               210:1,2               19:25 20:9 26:20      171:1 175:25          191:13 199:5
roughly 180:21      says 8:17,19,25         29:10,11,13 30:21     176:5 177:1 178:2   services 6:6 7:3
routine 32:18,18      11:23 12:6,20         32:12 33:21 34:18     180:21 181:2,20       9:21 10:21 27:22
Rule 4:9 8:8          14:1 15:1 29:14       35:13,18 36:19,25     181:24 182:3,6,22     27:23 30:20 31:3
run 32:2 143:23       38:23 46:18 81:14     39:8,16,19,25         184:3,6,13 185:19     31:3 32:20,24
  149:19 187:19       82:11 83:25 87:8      40:10,13 43:17,21     185:25 186:10         33:24 34:12 35:16
runner 135:5,6,9      89:6 91:6 97:10       44:20 45:15,23        188:4 190:20          43:6 55:9 56:25
  135:10              97:19 99:1 100:10     47:10 49:9 50:5       191:4,12 198:10       60:25 61:16 62:5
running 143:22,23     102:1,4,8 112:15      51:25 53:7 55:1       199:2 200:24          63:24 64:7 65:4,9
  149:24 158:3        119:14 120:25         56:14 57:17 60:17     203:12,16 206:7       76:25 80:14 84:16
  159:8 161:20        130:7 138:7           61:18 63:13 65:6      209:5,9,15 210:18     84:17,18 85:14
                      139:16 155:14         65:7 67:3 75:12       211:20                90:15 94:23 97:10
          S           156:10,25 160:12      76:9 77:2,21        seeing 203:25           103:13,21 104:6,8
S 3:8 4:7 5:2 6:20    160:12 166:12         78:20 79:23 80:6      204:2 212:8           104:9,11,21,24
sal 185:5             167:25 168:14         80:18 81:9 82:20    seen 8:10 9:4 14:19     105:3 109:9,11
salaries 176:11,15    175:24 176:10         84:25 85:25 87:24     20:17 38:18 61:11     112:12 113:14
  178:12 179:4,7,10   179:3 182:1           90:1,17 92:24,25      97:2 112:9 119:7      119:11 120:2
  180:2,4,7 181:3     183:20 184:24         97:7,10,14,18,23      139:11 146:25         126:23 127:9
  184:17 185:5,14     186:2,6 191:7,9       98:3,17,19 99:4,8     153:18,19,25          130:19,22 131:1
  189:1               203:22 206:9          100:13 101:21,25      154:1,2,3 203:24      131:13 132:21
salary 67:4,12,23     207:7 209:10          102:1,11 105:11       204:7 208:25          134:10,17 135:24
  67:24 68:1,3,5,15 scan 69:4 205:5         105:18,24 106:4       211:9 213:3           139:24 140:1,4,8
  68:18,23 69:1       214:1                 108:14 110:21       Select 5:10 137:22      140:15,16,25
  70:3 71:14,16,18 scanned 74:19            111:3,12 112:7,11   send 37:11 46:20        141:6,11,21,23,23

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 77 of 83 Page ID
                                      #:10054
                                    Kiarash Jam, 30(B)(6)                                       03-28-19
                                                                                               Page 238

  142:10,11,12,16       37:23 95:11 96:21     77:10 104:5 113:9     146:18 159:17         182:23 183:1,4
  146:1,5,7 149:11      136:22 174:10,14      119:8 120:7           208:10                185:1 186:18
  149:12 156:20         184:15 188:16         123:10 132:2        sorts 154:4,13          187:6,12 188:4,12
  160:19 161:15         197:15                133:2,5 139:12      sound 22:16             189:16,20,22
  162:14,21 163:11    showed 138:19           150:5 165:19        sounded 191:3           190:14 191:2,19
  163:15 164:19       showing 44:12           167:19 191:20       sounds 139:19           191:22 192:18
  169:8 177:9 181:5     172:4 174:16          195:5 206:5           152:13 173:20         193:14 194:5
  181:11 185:23       shown 66:1              212:16 213:3,7      source 34:25 35:6       200:6,15
  186:12,17 189:15    shows 92:21           sit 42:5 43:10 56:6     46:1 76:11,16       Sovrin's 158:5,7
  191:5,10,19,21      shut 21:17,19,21,23     57:3 60:23 61:21      79:25 86:3 90:7     space 74:3,5,11,12
  192:17 193:9,14       22:2 23:1,19,22       76:15 78:13 92:25   south 24:2 25:7,10      74:16,20,22 75:5
  195:14 197:3,5,12   sic 15:19 106:6         153:24 182:24         147:13 173:10         75:8 123:7 150:25
  198:17,19 200:3       161:19,19             183:2 211:13        Sovrin 5:12 22:6        151:1 152:7
  200:22 206:11,24    side 10:2             sitting 204:1 211:8     24:6,12,18 43:1       213:22,25
  207:2,3,5 209:10    sign 11:5 69:8        six 22:10 116:5         68:13 140:13        SPC 1:4 2:4 3:2,7
  209:17 210:15,21    signatory 30:7          121:12                143:2,4,5,16        specific 65:21
serving 130:15          100:21              size 74:7               144:9,17,22,24        109:17
Servsi 168:6          signature 11:3 14:6   sky 181:2               145:1,25 146:5,8    specifically 17:7
set 9:17 10:2,20        16:24 19:5,15       slate 103:9             146:11,18 147:7       19:23 21:23 28:17
  11:17 17:22 25:21     20:11 26:9 217:13   slightly 28:15          147:18,19 148:2,5     32:1,3 33:10 36:4
  32:3 42:11 143:5    signed 11:7,8 14:9    small 91:4 118:7,8      148:7,7 149:8,9,9     42:25 57:8 62:16
  143:7,11,12,13        14:13 17:25 18:1      167:9                 149:11,12,18,19       63:8 67:16 72:25
  152:6 182:1 218:6     21:6 26:11,13       smell 93:4              149:24 150:10         73:1 84:20 91:18
settled 23:16           27:1 28:4           Socialization 83:7      151:23 152:10,11      103:22 104:18,20
seven 22:10 103:22    signing 21:2 157:15   sole 18:16 47:20        152:13 153:6          104:23 105:1,9
  106:24 107:5        Silverman 144:1       solemnly 7:6            155:14,24 156:19      107:1,4 109:3
  118:23 215:17         150:1,3,4 152:1     Solomon 46:20,24        156:23 157:2,12       117:4,14,17
Seventy-eight           159:7                 207:23                157:19,22,23          133:13,18,25
  13:18               Simonian 154:22       somebody 101:2          158:16,18,19          137:20 140:25
Shahab 44:18,22       sing 92:20              109:21 151:5          160:19 161:11,16      145:17 148:14
share 28:21           single 35:23 62:18      174:3 185:13          161:21 162:14,21      157:19 162:22
shared 50:21 73:5       62:19,23              188:23,25 207:24      163:10,12,16          174:5 179:20
  123:11 125:7        SIP 181:18,22           207:25                165:1 166:17          188:13 204:7
  154:25 155:20         182:10,21,25        songs 92:21             167:3,5,9,11,21       211:7
shares 18:7,11,19       183:4               soon 215:14             168:11,22 169:7     speculating 62:13
shit 213:1            SIP's 183:12          sorry 24:25 26:8        169:14,22 170:3     Spelled 170:25
shooting 92:19        sir 7:19,22 8:13        59:25 60:24 67:21     170:12,21 171:7     spend 58:5
short 54:10 99:21       12:2,19,22,25         88:11 94:17           173:14 174:2,7,10   spending 179:14,20
  100:5 118:15          13:2,4,9,12,15        101:10,13 123:3       174:14,15 175:21    spent 72:15 91:17
  137:11 187:17         14:4 15:6 16:25       126:9 135:24          175:24 176:9,14       174:7 176:17
  202:12                17:3 18:3,5,12,15     141:2,10 154:14       176:16,17,20          180:22 181:3
short-term 213:14       18:18,20,23 19:7      167:4 171:11          177:3,4,6,7           188:16,23,24,25
shortfall 137:9         19:12,16 26:12,14     192:14 194:8          178:11,13,22        spoke 25:21 83:1
Shorthand 218:1         26:17 38:11 45:10     198:5 202:22          179:1,7,8,11,17       88:3
Shortly 145:20,21       46:10 48:7 49:24      213:2                 179:19,21 180:15    spoken 196:21
shots 64:16             50:22 52:4 54:20    sort 42:17,23 93:5      180:17,22 181:3,9   spot 215:24
show 10:4 28:18         54:22 63:12 64:25     104:19 118:7          181:10,11 182:19    spots 123:19,20,22

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 78 of 83 Page ID
                                      #:10055
                                    Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                             Page 239

square 74:6             173:14 189:15         70:23 73:7 85:15     152:10 155:15,25     72:14,25 93:22
ss 217:1                193:6                 105:2 109:16        Systems 152:13        114:17 116:20
staff 207:18,20       stopping 95:24          118:11 122:2,9                            153:4 177:13
stamp 18:3,4          storage 73:10           128:8 131:2                   T           195:3 197:24
  153:12,13           Storing 73:22           139:20 142:25       t 4:7 5:2 152:11    telling 50:12 51:12
standard 123:14       STREET 3:4,9            167:16 168:20,21    T-Mobile 128:14       51:18 89:10
Stanton 133:6         strictly 70:20          170:9 173:2,20        128:18              148:24 159:4
staples 125:6         strike 13:5 19:4        177:21 185:9        T-Moble 128:21        162:15
stars 92:20 93:2        34:9 37:3 50:9        188:4 195:17        table 53:12,17 54:5 ten 64:2 65:17 66:1
start 11:13 21:8        72:8 76:14 91:9       202:1,4 208:11      take 9:7 30:4 39:2    92:15
  79:20 162:17          103:18 168:9          214:12 215:22,25      52:14 54:10,17    terms 32:14 186:22
started 25:23 84:2      173:18 179:14       Swartz 27:17,21,22      68:22 71:19 96:5 testified 7:14 9:16
  148:8 192:3 213:9     182:9 183:10          28:3,4,5,12 30:20     100:8 116:11,18     9:20 24:1 42:10
  213:12              structure 144:23        30:23 31:3,6,9,12     118:9 127:4,16      44:22 51:1,7 92:8
starting 67:5           145:4                 31:21,23,25 32:21     137:13 138:22       111:11 116:14
state 6:22 15:15      studio 49:13            33:8,13,14,23         141:17,18 142:24    121:14 124:8
  217:1               stuff 31:8 43:3,4       34:12 35:16,20        142:24 169:3        133:20 134:9
statement 10:24         69:21 71:2 73:1,1     36:2 38:21 39:8       171:22 189:18,20    146:4
  13:23 14:24 29:5      73:9,22,24,24,25      40:3,12,22 41:1       189:24 205:4      testify 146:3
  29:21,25 34:5,6       74:1 75:2,3           43:6,8,24 54:25       214:14            testimony 24:16
  97:21 112:17          124:20 125:23         55:9,20 56:12,25    taken 1:17 2:16       32:19 48:18 57:22
statements 26:19        135:13 153:21         57:16 59:16 60:2      6:12,19 54:13       57:24 59:20 92:6
  29:9,20 127:2         177:15 197:7          60:8,15 61:1,3,4      96:9 152:17         117:6 134:15
  215:8,11              202:6 207:21          61:16,24 62:6,9       171:25 184:16,17    158:4,17 160:4
states 1:1 2:1 6:15     214:3                 62:15,20,24 63:2      214:23 218:5        162:12 165:22
  12:11,16 15:14      subject 45:13 67:8      63:16,24 64:7,18    talk 9:15 89:15       179:13,16,18
  36:21 69:7 80:17      83:23                 65:10 66:7 76:25      111:13 119:17       215:7 218:10
  84:4 105:25         subpoena 93:11          77:5 78:2,9 80:9      192:13,15 212:24 TEXAS 3:4
  113:19 156:6,18     subsequently 162:5      80:14 90:21,25      talked 34:4 95:21   text 173:6
  171:11              substantially 164:5     91:19,25 95:5,20      119:23 127:14     Thank 7:1,11 8:23
status 51:5 93:6,22   success 70:4            97:10 98:4 105:22     151:5,7 154:22      28:1 30:3 87:10
steps 152:17          successful 151:20       112:12 113:4,14       178:3 188:11        93:19,20 96:5
Steve 49:8,11,12,15     151:22 165:13         119:11,15 120:1       196:1               101:13 172:6
  70:22 84:2 136:14     196:14 198:22         120:10 126:23       talking 49:3 173:25   197:20 216:2,3
  147:3,5 153:20      SUITE 3:4,14            127:9,20 131:13     tape 64:12          Thanks 86:7
  154:6 157:7         summary 5:13            132:4,8,20 138:9    Tax 27:4              205:18
  176:12 178:14         175:18 182:15         138:13,17 149:8     Taxation 27:3       theater 93:3
  185:13 186:6        supplies 121:2          149:11,13,14        taxes 35:5 46:19    Theaters 92:3 95:7
  190:5 195:17          125:5 135:13          159:18 160:2,6,10     59:12 200:17      theme 92:22
  202:5 207:21        support 185:22          182:9 183:19        TECHNOLOGI... they'd 69:8 150:13
stickers 81:25          186:3,7 191:6       swear 7:4,6             1:10 2:9          thin 181:13 190:17
stockholders 18:25    Supporting 202:10     Sweet 87:6            technology 195:11 thing 26:24 35:22
stop 22:3 75:5        supposed 165:9        switch 128:22         tedious 96:15         35:23 85:11 105:7
  147:9,12              210:25              switched 128:22       tell 7:7 22:23 29:3   109:19 124:23
stopped 22:1,5        sure 15:18 28:16        134:5                 31:15 32:13 34:19   130:13 134:4
  23:25 24:12,14        48:24 52:16 58:23   sworn 7:13 218:7        36:5,6 38:4 58:4    147:22 157:5
  25:2 147:14,16        59:12 67:19 70:5    system 124:23           58:22 60:5 65:22    161:12 172:20

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 79 of 83 Page ID
                                      #:10056
                                     Kiarash Jam, 30(B)(6)                                        03-28-19
                                                                                                 Page 240

  181:14 190:7,19       193:11,19 194:12       142:1,5 143:9         22:20 29:13 40:9       100:6 103:20
  192:12,19 210:2       195:9,11,15            144:4 145:18          76:23 79:7 82:13       112:11 127:7
  210:23                200:16 201:9           147:12 151:3          83:3 125:10 128:2      141:22 165:17
things 21:13 24:1       208:11 211:2           161:15,25 162:3       137:21 154:18        transferred 27:17
  25:7,9 31:19,21       214:10                 162:14,21 163:25      155:4 167:24           28:2 95:6 105:22
  32:1 45:9 50:19     thinking 159:2           167:1,5,11 171:24     168:24 169:16          117:10
  52:17 60:11 61:24   thought 31:10            173:6 174:11          170:6,23 175:20      transferring
  62:8 75:18 83:8       151:15,16,17,20        179:20 180:19         175:23 195:6           115:12
  93:5 103:4 107:5    thousand 53:5,9          189:16 191:25       topics 8:18,25 9:1,4   transfers 4:12 5:5,6
  118:7 133:25        three 65:1,7,23          193:14 196:20         9:8,10,13              5:7,8,9 28:16 38:5
  135:21 140:9          83:4 88:11 118:1       199:20 201:11       total 116:25 139:14      38:6,21 40:18
  142:15 147:13         136:2 173:11,12        202:12 204:8          161:1 166:21           43:24 44:3 65:21
  160:1 173:10          173:12 176:2,17        206:25 207:6          168:16 171:10,15       66:3 69:13,17
  214:2                 189:1 190:7,8,19       208:25 210:22,24      176:17 178:21          112:16 119:20
think 8:11,17 13:18     202:6                  211:1,5 213:10        182:2,5                181:18,22 182:2,5
  14:16,20,25 16:1    Thursday 1:18            215:5 218:6,6       touch 43:2               182:9,10,15,19
  23:13 24:7 26:24      2:19 6:1 85:24       times 13:20 34:14     tough 138:10             183:12
  27:14 36:17 41:4    tied 60:11 133:9         52:14 57:25 64:2    town 214:8             transit 196:5
  42:19 46:3 47:21    time 6:10 13:3,7,10      65:18 68:23 79:6    tracked 79:10          transition 164:21
  51:6 71:6,10,16       13:13 14:13 16:17      83:4 116:21 137:6   tracks 28:17           trial 97:5,6 112:5
  72:12 75:23 92:22     20:21 21:22 23:2       137:8 164:15        tractions 106:24         119:5 126:20
  95:13,22,23 97:3      23:24,24 24:1          186:20 187:18       transaction 27:16        131:9 137:19
  100:20 103:10         25:2,5,6,8,9,10,15     191:23                28:12 29:3 30:7        139:3 174:5
  104:18 105:7          27:1,13 29:22        title 137:21 139:5      30:14 33:19 35:15    trips 83:6
  110:16 112:25         31:5 35:7 42:1       today 6:10,19 7:2       40:9 54:23 59:19     true 26:15 36:8
  113:1,7 119:17,18     43:2 46:1 47:2         7:23 9:13 39:11       60:13 63:15 65:23      163:15 180:1
  119:23 122:8,9,12     59:18 62:4,7,12        42:5 56:7 60:23       76:23 83:24 90:13      187:11,24 213:9
  122:15,16 123:2       62:17,20,21,25         61:21 62:9 74:16      127:6 159:21           217:7 218:9,21
  124:3 128:18,19       64:13,14 69:15         76:15 78:13 84:4      198:20 201:6         trust 1:9 2:9 80:17
  128:21,25 133:7,9     70:25 73:16 74:10      87:19,24 89:15        212:9                  80:21,23 81:7
  134:3,6,6,11,13       81:15 84:14,20         92:20 93:2 97:21    transactional          trusted 114:15
  134:19 141:14,19      85:4 104:10,13,22      111:12 126:8,10       198:23               TRUSTEE 1:9 2:9
  142:1,5 143:18        106:14,17 107:1        129:24 143:1        transactions 25:17     truth 7:7,8,9
  145:2,6,7,20,22       107:12 108:16          147:7 153:24          28:15 30:16 31:1     try 60:10 69:23
  146:22 147:2,20       109:10,14 110:4,6      182:24 196:3          35:11,24 36:14         205:1
  147:22 148:1,9,10     111:16 112:20          204:1 205:17          56:20 65:1 66:1      trying 49:21 69:10
  148:12 149:3,21       113:1 114:6,12,16      211:8 215:20          68:11,14 159:22        83:2 86:22 110:13
  150:1,7,18 151:6      115:2,13 117:20      told 23:21 34:20        164:22 165:4           135:5 140:9,10,11
  152:12,16 153:19      119:16 120:18          41:3,8 53:23 63:3   transcript 218:16        140:14,22 157:15
  153:23 154:1,2,6      122:17,20,23,24        151:10 157:13       transfer 28:8 35:16      162:22 184:15
  158:6 159:5           124:1 125:4,20,22      167:8 182:20          36:9,21 37:8 39:8      185:18 195:23
  162:22 163:18         126:1 128:7 131:1      186:20,21 188:8       39:12,20 40:3          207:17 208:9,16
  167:12 172:19         132:15 134:17          192:2,12 209:19       43:14,19 46:5,14     TT 1:4 2:4 3:2,7
  173:16,24 174:7       135:14,18,18,19      tomorrow 45:22          47:8 56:11 57:15       5:10 27:17 28:13
  175:20 180:19         135:23,25 136:9        46:21 47:9 91:4       60:15 61:1,16,20       137:22 160:8,9
  182:20 183:13         136:11,12 138:10       215:20,22 216:1       63:16,19 64:4        turn 8:12 13:16
  187:2 188:3,10,10     139:18 141:24        top 10:24 14:1          65:4 80:7 90:15        15:4 18:2 22:21

                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 80 of 83 Page ID
                                      #:10057
                                    Kiarash Jam, 30(B)(6)                                       03-28-19
                                                                                              Page 241

  33:17 35:9 36:11      65:24 88:13          100:9                 VS 1:6 2:6            189:17,22 194:6
  39:3 40:8 43:12       100:12 115:10       United 1:1 2:1 6:15                         water 106:7,8,10
  54:21 63:11 97:25     129:18 136:15       unpaid 166:21                  W             106:18 107:2
  113:8 120:5           155:13,16 186:16     168:16 171:10,15      W 3:3                Watson 36:23 37:9
  132:17 161:7          199:3 203:6         unrelated 209:24       wages 177:2,11        130:7
  167:18 170:15         209:11              use 53:6,9 60:1         184:5 189:9         Watson's 77:19,24
  202:24 206:17       ultimately 150:18      78:2,9,11 81:2,12     waiver 19:9,25        78:3,10,14
  209:2 210:7           200:12               82:1,5,7,10 91:9      Walker 3:3 6:24,24   way 33:2 34:8,10
Tussauds 92:23        um 13:25 14:16         99:17 102:16           13:19 20:14 27:15    62:10 90:22 91:1
Tutor 73:24 196:12      24:4,9 25:8 26:18    108:25 121:16          92:6 93:15,20        91:14 92:1 114:10
  196:13,19 197:3       27:10,14 31:18       129:4,5,5 202:15       214:17 215:2,3,6     145:9,11 151:16
  197:12 198:14         73:25 156:19         213:25                 215:16,19,23         159:17 173:7,8
  211:19 212:3,10     unaware 162:18                                216:2                180:3
TV 201:10             uncle 15:22,23                  V            Wang 195:5 203:5     ways 160:5
twice 83:4 210:25       134:24 135:4        vague 212:10            203:21,23 206:11    WDP 106:6
Twirsky 149:20,25     unclear 8:22          vaguely 154:3          want 8:20 23:17      we'll 86:25 214:19
  150:6               underneath 102:19     Valley 73:19 214:6      30:13 35:11 36:13    214:19,20
two 21:25 35:11         111:1 156:3 186:9   various 20:14           53:6 54:17 61:15    we're 54:11,14
  36:14 71:11 81:24   understand 7:23         40:18 83:17 98:21     63:14 65:1 96:3      89:14 93:12
  82:24 88:10 103:4     11:10 21:5 22:25      103:2 133:4 140:5     96:14,16 98:14       151:10 152:7
  104:17 120:14         27:25 28:7 41:6       164:19 177:2,3        128:23 148:23        172:1 200:5
  126:4 131:12          43:23 44:1 50:9       213:4                 153:1 202:12         202:16 208:2,17
  134:8 143:24          59:8 76:11,15       Vegas 82:18,22,24       214:17 215:23        214:21
  147:20 148:1,13       78:1,8 90:3 96:14     83:1,3,6             wanted 35:3 52:6     we've 20:17 39:11
  149:20,23 150:3       124:19 140:14,22    vehicle 42:11           53:9,17 68:8 70:4    46:12 55:11 86:24
  153:19 167:8          141:2 142:12          165:16                72:17 188:22,23      111:8 127:2,14
  172:24,25 173:1       152:14 164:15       verify 106:24           215:6                129:24 157:13
  173:12 182:21         170:16 210:2        Verizon 122:4,9,11     warehouse 46:20       160:10 186:20
  185:7 187:19          215:25                122:13,16,17,25       73:8,9,10,14,15      196:1 213:3
  211:4 215:7         understanding           123:2 134:9,16        73:17,18,21 74:2    web 124:2,7
type 135:13 147:22      14:23 18:10 19:3      135:22                74:8,11,15,22       week 50:1 87:18
  174:23                19:17 25:14 34:2    versus 6:15             75:5,8 213:19,24    weekend 49:8
typed 172:23            35:19 37:2,6        viable 165:23           214:6               weeks 16:2 81:24
typically 30:12         40:25 42:2,6,13     vice-president 28:5    Warner 135:15,18      117:17
  35:2,3 50:18          45:25 49:4 55:3     video 6:11              135:19,23 136:9     weird 206:10
  99:20                 56:21 58:19 74:21   VIDEOGRAPH...           136:12              well-regarded
typo 199:6              77:23 84:13 86:2      3:18 6:4 7:1         warranted 68:1        198:22
                        88:1,6 90:6 94:20     54:11,14 96:7,10      69:1                Wells 29:5 38:6
        U               100:15 137:3          171:23 172:1         Warshawsky 84:9       99:12 112:21
U-huh 117:22            156:17 171:18         214:15,21,24         Warshawsky's          181:18,22,23
uh 10:19 19:20          182:14,18,25          216:5                 84:16                182:12
 31:18,18 41:3          207:14 210:20       videotaped 1:16        wasn't 31:7 60:8     went 23:17 24:2
 43:25 73:25 93:8     understood 17:1         2:16 6:18 216:6       68:22 81:21 93:18    25:7,10,23 38:24
 93:24 94:15            31:23 57:23 59:20   vis-a-vis 25:11 43:8    95:8 116:10          74:17 82:24 83:3
 109:19 110:12          70:16,20 80:23      voice 69:6              141:18 142:24        90:5 111:6 114:20
 199:23                 95:4                voiceover 124:22        148:8 160:4          119:18 121:4
Uh-huh 14:8 17:17     unfortunately         Volume 6:18             178:19 180:25,25     125:11 142:5

                 eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 81 of 83 Page ID
                                     #:10058
                                 Kiarash Jam, 30(B)(6)                                   03-28-19
                                                                                       Page 242

 147:13 157:25      68:7,10,10,25         202:5 209:23        159:23 167:4        130:3,15 180:14
 158:15,20 164:5    69:10,12,16,24      works 93:24           173:9,11 175:3,13   185:11 213:13
 175:19 180:20      70:13,16,20 75:16   worth 93:15           176:22 178:3      Zarrinkelk's 28:20
 185:5 210:6        75:17,18,21 96:2    wouldn't 37:13        188:22 192:5        37:4,7 39:4 54:18
weren't 13:7,11,14  103:7,11 109:15       68:22 116:11        195:8 211:23        66:24 76:19
 24:5 176:13        109:18,19,23          136:9,10 141:18     214:7,19            101:14 186:9
Western 6:16        110:4,7 124:2,7,7     142:24 204:21     year 19:22 21:17      191:12
Weston 42:19 43:2   124:10,12,15,16     wound 26:23           21:24,24 23:7,17 Zero 84:23
 43:7 68:12 69:7    124:16,18,21        wrap 214:20           67:4 68:16 94:3   Zhi 195:5
 143:18,22 151:6    129:4 140:19,21     write 41:8 45:20      117:2,3 134:8     ZKCO 36:22 37:4
 151:18 195:9       140:23 142:17,19      48:8 60:6 72:2      176:9 180:4 181:7
whatnot 24:9 59:13  150:9 157:7           79:6 101:5 164:16   185:6 189:19,21             0
 195:22             158:15,20 159:4       167:9               189:25 190:6      07601  3:10
whatsoever 144:7    162:18 163:3        writes 77:11 89:25    191:19,22 193:6
whichever 52:25     164:6,10,13,16      writing 86:11         193:10                      1
Whoa 98:2           168:12 169:23       written 84:4        years 21:20,25 22:9 1 4:9 8:3,4,8 26:6
WIECHERT 3:13       170:13 171:8          103:13 115:15,20    22:9,10,10 23:3     84:4
Wil 215:3,20        175:22 179:7,11       116:9 126:3         73:13 74:17,17    1,000 111:6
William 3:13 6:25   179:14,17 180:15      146:18 149:1        84:19 92:10,14    1,200 81:23
WILLIAM@DA...       195:16,16,17          160:18 163:9,17     103:23 104:12     1.4 189:1
 3:15               197:7,13 199:16       175:20              106:25 107:5      1.442 176:17
Wimbledon 1:4 2:4   200:2 201:19        wrong 134:19          109:12,22 118:23 1.442.3 178:23
 3:2,7 6:14         205:18 206:14         140:3               121:12 126:7      10 4:11,19 81:7
wind 93:5           207:15 208:1,2,17   wrote 45:13 49:25     134:5,8 150:14      83:12,13,17
wire 4:12 36:22     211:21,24,25          53:5 76:7 78:18     173:5,12,13 176:3   137:10 148:9
 37:11,12,15 38:5 worked 25:22            79:21 81:2,11,18    176:17 189:1      10,000 210:25
 38:24 45:20 46:5   68:11 70:25 74:10     82:4,14,17 84:22    190:8,19 192:19   10:50 54:12
 47:8 77:12 84:23   102:21,25 103:2,5     85:23 86:7 87:2     196:4,17,21       100 18:7
 88:20 89:25 90:4   140:12 146:14         87:18 91:3 123:6    197:10 198:14,15 100,000 54:24
 91:4,23,25 130:7   158:17,19 163:23      148:12,14 159:1     215:17              63:15
 140:5 205:3 207:3  164:20,21 165:4       164:10 204:17     yesterday 7:20      101,000 171:11
wired 76:7,12       165:10 177:7          205:2               9:16 10:3 13:19   101,083.33 171:12
 79:21 88:5         196:23,23,24                              20:13 24:1 25:22 10100 2:17 6:12
wires 32:12 34:18   197:9 198:20,21               X           27:15 28:9,14     11 4:21 87:9,11,15
 34:18 37:10,18     207:19 208:6        x 4:7 5:1,2 218:16    34:4,5 42:10        145:16
 83:1               209:20 210:4                              44:23 46:25 49:1  11/23 30:14,16
withdrawal 101:3,7 working 24:6,12                Y           51:1 92:5 93:16   11/29/2012 39:19
witness 4:2 7:4,10  25:3,16,24 31:16    Yay 82:14             124:8 138:18      11:02 54:15
 96:2 202:15,19,22  31:20,21 32:25      yeah 10:2 16:1 24:3   146:12 147:8,13   11:46 96:8
 215:15,18 218:6    47:2 61:24 62:7       26:25 37:23 53:3    154:22 162:7      111 5:6
 218:17             62:11,14 64:14,16     65:20 73:2 92:16 York 162:8           118 5:7
wonder 82:17        64:17 66:6 68:12      96:5 102:12                           11th 29:6,23 65:2
word 168:4          68:12,13 102:24       113:18 115:5               Z          12 4:22 89:16,17,21
words 213:2         103:3 144:14          127:24 130:11     Zarrinkelk 44:5,18    145:16
work 22:5 31:6,12   163:24 165:9          134:11 136:1        44:23 45:5 100:25 12,000 84:14
 34:15 42:25 61:2   178:13 195:9,18       146:24 147:19       101:8 125:16,18   12:46 96:11
 62:20,24 63:5      195:20 196:3          149:22 158:19       125:21 126:2      125,000 57:15


                eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 82 of 83 Page ID
                                      #:10059
                                    Kiarash Jam, 30(B)(6)                                     03-28-19
                                                                                             Page 243

12553 1:22 2:20         131:4,8 132:1       190:13,16 191:1       176:3,18 177:24     25 3:9 81:7
  218:1,25              139:7,13            203:21                178:17 184:8,22     25,000 130:18,24
12578 29:21           17.7 27:18          20-some-odd             198:9 203:7,21      250 87:20 88:25
126 5:8               172 5:13              150:14                208:23 213:10         109:14,16 140:2
127 29:14 108:12      175 50:1 51:19      20,000 148:9          2013 22:16 95:5         141:15
  108:18,20           175,000 51:11,12      156:14,19 166:15      147:15 170:20       250,000 43:16 89:1
12th 161:5              53:10               168:11 169:8,22       171:20 176:3          89:6 112:13
13 4:18,19 5:5        1753 176:22,25        170:12 171:7          178:18,20 189:6       113:15 116:25
  16:13 56:11 79:17     177:1               178:15 180:12,14      190:9,21 191:24       117:1,2,4
  80:6 83:18 84:22    1754 189:3            180:16 181:6,8,10     192:17 212:6        25th 14:2
  96:22,23 131:20     1755 193:1            181:12 211:1        2014 30:2 176:3       26 60:14 92:23
  132:21              1756 38:10          200 117:1,4 141:15      178:18,19 193:3,6   27 209:12 210:16
13,000 121:2,4        1757 38:10          200,000 61:17 63:8      193:14              27136 3:14
13,327 47:8           18 5:10 33:17 39:18   65:4 90:15          2015 173:19           273 124:25 125:4
131 5:9                 137:13,14,18      200,000.06 190:21     2017 14:2,24          28 1:18 2:19 6:1,10
134,000 176:15          139:7,14 208:23   200K 89:25 90:4       2018 26:11              15:5 63:15 203:7
  178:18              18,000 125:11,15    201 16:17             2019 1:18 2:19 6:1      212:6
137 5:10                125:19            2010 145:16             6:10 218:22         28(a)) 218:4
138 5:11              186,000 132:4       2011 4:13,14,15       2025.320(a))          29 4:15 33:19 67:1
13th 2:18 6:12 65:2   19 5:11 18:2,3,3,4    11:6 19:25 29:7       218:14                99:25 100:17
14 4:19 5:6 9:1,8       138:22,23 139:2     29:23,23 32:9       2025.330(a) 218:7     290,000 45:20 46:1
  16:19 83:18 87:3    197 5:14              33:20 43:15 44:17   2025.540(a) 218:8       46:14
  87:5 111:23,24      1K 111:2              48:5 67:1 99:25       218:11              2nd 4:22 35:12,15
  112:4               1st 26:11 30:2        100:17 112:13       204 178:5,9             65:2,3 89:21
145 129:10              218:22              113:16 139:7,14     204,000 176:15          90:14,19 119:12
149,000 129:15,20                           173:6 209:12,13       178:8,11,17           120:2,10
14th 85:23                      2           210:11,16,16          185:18
15 5:7 17:4,9 81:7    2 4:11 6:18 8:12,15   213:17              204,500 46:6                    3
  104:12 118:24,25      8:19 10:5,6 22:22 2012 4:16,17,18,19    2093 218:4            3 4:12 8:15 15:4,14
  119:4 182:2           26:8 28:11 29:14    4:20,21,22 22:12    20K 80:17 180:10        37:24,25 39:12,23
15,000 99:6,25          43:12 206:4         22:16 35:12,12,16     181:4                 40:6,15 43:12
  123:8               2,015,000 182:5       36:9,14 43:19       21 5:13 18:22 172:5     214:16
15,354.50 178:20      2,295,000 183:19      56:11 57:15 60:14     172:7               3-D 92:20
150,000 30:19 32:7    2,529 138:9           61:16 63:15 65:3    212,000.31 178:5      3,000 123:15
  33:12 38:25 39:8    2,529,000 138:9       71:25 76:4,24       214,583.33 171:16     3:00 202:11
  39:12 40:3          2,529,732 138:5,11    79:17 80:6 83:18    21st 210:11           3:09 214:22
152 5:12              2/7/2012 5:14         83:18 84:22 87:3    22 5:14 19:5 197:15   3:15 214:25
154,583.33 168:17     2:03 171:24           87:6,16 89:21         197:16              3:17 216:7,9
157 36:16             2:15-CV-6633-C...     90:14 119:12        22nd 4:16 57:15       30 81:3 82:10
1578 112:22             1:7 2:7             120:3,11 122:18       71:25                 167:20 202:16
16 5:8 11:6 126:13    2:25 172:2            126:24 131:20       23 19:8 20:2 215:12   30(B)(6) 1:16 2:16
  126:15,19           20 5:12 152:20,24     132:21 139:8,14     23rd 4:14 32:9 48:5     4:9 8:8
165,000 201:13          176:10,15 178:4     154:17 161:5        24 20:4               30(e)) 218:19
167,753 139:14,18       178:12 179:4,6,9    162:10 166:2        24,230.79 190:11      30(f)(1)) 218:8,11
167.36 36:17            179:14,17,18,22     167:21 168:24       242,500 46:14 47:7    30,000 43:20 133:1
17 4:13 5:9 30:4,13     180:4,20 181:1,14   169:13 170:2        247 106:3               136:19
  39:6 44:17 131:3      184:11,17,25        171:19 173:6        24th 29:6,23          300 135:1,4


                 eLitigation Services, Inc. - els@els-team.com
    Case 2:15-cv-06633-CAS-SS Document 408-13 Filed 04/10/19 Page 83 of 83 Page ID
                                      #:10060
                                    Kiarash Jam, 30(B)(6)                               03-28-19
                                                                                        Page 244

300,000 38:25         458,625.94 178:21       178:4               9 4:18 35:12 79:11
  39:20 40:11 68:16   45K 100:11            63,000 130:2,10,12      79:12,16
  77:1,9 97:16,23     46 97:6               63,167 36:15          9:57 2:19 6:2,11
  98:9 105:22         469 3:5               63,167.36 77:12       90067 6:13
  126:22 127:7,20     47 46:18 112:6        658 122:3             901 3:4
  130:12              47,500 46:5           66 4:15               92675 3:14
300K 67:4 76:7        48 4:14               684 107:12            941 101:12,14
30th 4:21 87:16       493,846.54 184:5      6th 127:10            941,000 101:11
  162:10 169:13         184:23 185:3                              949 3:15
  170:20 171:19       4D 69:22 92:3,9                 7           95 87:20 137:20
31 35:9 39:25           93:3,4,14 94:24     7 4:16 12:11 16:10    96 5:5
  119:21                95:6,15,22 140:11     16:13 71:19,20      98 126:5
31st 30:2 61:16         142:1,10,17,19        138:9 198:8         9th 36:9 40:1 43:19
  154:17 161:5                              7,000 136:24 137:4      54:23
  166:2 168:24                5             7:00 69:7
  170:2 171:19      5 4:14 11:23 26:18      71 4:16
32,000 105:17         47:25 48:1            75 4:17
33,000 120:18       5,000 118:10,11         750 128:14
36 36:11,13 40:8      128:2,6               75202 3:4
  54:21 76:21 80:3  50 50:4 52:9 61:13      757 161:8
  90:10 127:4         119:6                 758 165:25
  131:18 215:13     50,000 35:17 56:13      759 170:15
361-2822 3:15         80:10 119:11,16       760 167:18
37 4:12 57:13 60:14   119:22 120:1,9        761 168:23
38 36:16              131:13,22 132:20      762,please 169:11
3rd 209:13 210:16   50K 79:21,25            763 169:25 171:15
                    53 63:11 72:5           766 203:2
         4            126:21                767 206:18
4 4:13 44:12,13     53,000 72:16            768 209:4
40 28:19 31:4,12,15 54 131:10               769 210:7
  39:3 54:18 76:19 557-9391 3:5             770 211:16
  80:4 90:9,14      56 72:4                 79 4:18
  110:16 119:21     56,000 72:16
  127:4 131:17      57 64:24 90:11,13                 8
  215:13            57,000 207:3            8 4:5,9,17 12:15,20
40,000 60:15 95:6                             75:24,25 113:15
  110:16 115:7,12             6             8,000 102:8 110:21
  116:1 117:10      6 4:15,17 12:6          800 23:7,17 81:23
400 135:15            36:14 66:16,19        81,038.33 166:21
40K 85:23             76:4,24 126:24        83 4:19
4120 3:4            60 87:23 88:23          84 139:3
43 26:6             60K 87:19,24 88:1       87 4:21
44 4:13               88:5,7                89 4:22
44,000 113:24       629 178:10              89,000 101:23
  114:3,6,19        629,000 178:8,9         8th 43:15 112:13
45,000 100:15,25    629,915 176:21
458,000 192:21      629,915.16 176:21                9


                 eLitigation Services, Inc. - els@els-team.com
